Exhibit 10.1

 

EXECUTION COPY

 

 

 

$50,000,000

 

 

CREDIT AGREEMENT

 

 

Dated as of February 12, 2010

 

 

Among

 

 

GEOKINETICS HOLDINGS USA, INC.,

as Borrower,

 

 

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent,

 

 

THE OTHER LENDERS PARTY HERETO

 

 

and

 

 

RBC CAPITAL MARKETS*
as Sole Lead Arranger and Bookrunner

 

 

 

--------------------------------------------------------------------------------

*                                        RBC Capital Markets is the global brand
name for the corporate and investment banking businesses of Royal Bank of Canada
and its affiliates.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

35

Section 1.03

Accounting Terms

35

Section 1.04

Rounding

36

Section 1.05

References to Agreements, Laws, Etc

36

Section 1.06

Times of Day

36

Section 1.07

Timing of Payment or Performance

36

Section 1.08

Currency Equivalents Generally

36

 

 

 

Article II

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

Section 2.01

The Loans

36

Section 2.02

Borrowings, Conversions and Continuations of Loans

37

Section 2.03

Letters of Credit

38

Section 2.04

[Reserved]

44

Section 2.05

Prepayments

44

Section 2.06

Termination or Reduction of Revolving Credit Commitments

46

Section 2.07

Repayment of Loans

47

Section 2.08

Interest

47

Section 2.09

Fees

47

Section 2.10

Computation of Interest and Fees

48

Section 2.11

Evidence of Indebtedness

48

Section 2.12

Payments Generally

49

Section 2.13

Sharing of Payments

51

Section 2.14

Defaulting Lenders

51

Section 2.15

Cash Collateral

52

 

 

 

Article III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01

Taxes

53

Section 3.02

Illegality

55

Section 3.03

Inability to Determine Rates

55

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

56

Section 3.05

Funding Losses

57

Section 3.06

Matters Applicable to All Requests for Compensation

57

Section 3.07

Replacement of Lenders under Certain Circumstances

58

Section 3.08

Survival

59

 

Geokinetics Holdings USA, Inc. - Credit Agreement

 

i

--------------------------------------------------------------------------------


 

Article IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01

Conditions of Initial Credit Extension

59

Section 4.02

Conditions to All Credit Extensions

61

 

 

 

Article V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws

62

Section 5.02

Authorization; No Contravention

62

Section 5.03

Governmental Authorization; Other Consents

63

Section 5.04

Binding Effect

63

Section 5.05

Financial Statements; No Material Adverse Effect

63

Section 5.06

Litigation

64

Section 5.07

Ownership of Property; Liens

64

Section 5.08

Perfection of Security Interests

64

Section 5.09

Environmental Compliance

65

Section 5.10

Taxes

66

Section 5.11

Compliance with ERISA

66

Section 5.12

Labor Matters

66

Section 5.13

Subsidiaries; Equity Interests

66

Section 5.14

Margin Regulations; Investment Company Act; USA PATRIOT Act

67

Section 5.15

Disclosure

67

Section 5.16

Intellectual Property

67

Section 5.17

Solvency

67

Section 5.18

No Default

67

Section 5.19

Status of Revolving Credit Facility as Senior Indebtedness

67

Section 5.20

Use of Proceeds

68

 

 

 

Article VI

 

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01

Financial Statements

68

Section 6.02

Certificates; Reports; Other Information

69

Section 6.03

Notice Requirements; Other Information

70

Section 6.04

Environmental Matters

71

Section 6.05

Maintenance of Existence

73

Section 6.06

Maintenance of Properties

73

Section 6.07

Maintenance of Insurance

73

Section 6.08

Compliance with Laws

73

Section 6.09

Books and Records

73

Section 6.10

Inspection Rights

73

Section 6.11

Covenant to Guarantee Obligations and Give Security

74

Section 6.12

Use of Proceeds

76

Section 6.13

Further Assurances and Post-Closing Undertakings

76

Section 6.14

Taxes

77

Section 6.15

End of Fiscal Years; Fiscal Quarters

77

 

ii

--------------------------------------------------------------------------------


 

Section 6.16

Material Contracts

77

Section 6.17

Ratings

77

Section 6.18

Compliance with Terms of Leaseholds

77

Section 6.19

Collateral Access Agreements

78

 

 

 

Article VII

 

 

 

NEGATIVE COVENANTS

 

 

 

Section 7.01

Liens

78

Section 7.02

Investments

80

Section 7.03

Indebtedness

83

Section 7.04

Fundamental Changes

84

Section 7.05

Dispositions

85

Section 7.06

Restricted Payments

86

Section 7.07

Change in Nature of Business

87

Section 7.08

Transactions with Affiliates

87

Section 7.09

Prepayments, Etc. of Indebtedness; Amendments or Modification to Senior Note
Documents

88

Section 7.10

Negative Pledge

88

Section 7.11

Partnerships, Etc

88

Section 7.12

Amendments to Constitutive Documents

89

Section 7.13

Total Leverage Ratio

89

Section 7.14

Interest Coverage Ratio

89

Section 7.15

Fixed Charge Coverage Ratio

89

Section 7.16

Capital Expenditures

89

 

 

 

Article VIII

 

 

 

[RESERVED]

 

Article IX

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 9.01

Events of Default

90

Section 9.02

Remedies Upon Event of Default

92

Section 9.03

Application of Funds

92

 

 

 

Article X

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

Section 10.01

Appointment and Authorization of Agents

93

Section 10.02

Delegation of Duties

95

Section 10.03

Liability of Agents

95

Section 10.04

Reliance by Agents

95

Section 10.05

Notice of Default

96

Section 10.06

Credit Decision; Disclosure of Information by Agents

96

Section 10.07

Indemnification of Agents

96

Section 10.08

Agents in their Individual Capacities

97

 

iii

--------------------------------------------------------------------------------


 

Section 10.09

Successor Agents

97

Section 10.10

Administrative Agent May File Proofs of Claim

98

Section 10.11

Release of Collateral and Guaranty

98

Section 10.12

Other Agents; Arrangers and Managers

99

Section 10.13

Appointment of Supplemental Administrative Agents

99

 

 

 

Article XI

 

 

 

MISCELLANEOUS

 

 

 

Section 11.01

Amendments, Etc

100

Section 11.02

Notices and Other Communications; Facsimile and Electronic Copies

101

Section 11.03

No Waiver; Cumulative Remedies

105

Section 11.04

Attorney Costs and Expenses

105

Section 11.05

Indemnification by the Borrower

105

Section 11.06

Payments Set Aside

106

Section 11.07

Successors and Assigns

106

Section 11.08

Confidentiality

110

Section 11.09

Setoff

110

Section 11.10

Counterparts

111

Section 11.11

Integration

111

Section 11.12

Survival of Representations and Warranties

111

Section 11.13

Severability

111

Section 11.14

GOVERNING LAW

111

Section 11.15

WAIVER OF RIGHT TO TRIAL BY JURY

112

Section 11.16

Binding Effect

112

Section 11.17

Judgment Currency

112

Section 11.18

Lender Action

113

Section 11.19

USA PATRIOT Act

113

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1

 

—

 

Guarantors

2

 

—

 

Collateral Documents for Initial Credit Extension

1.01A

 

—

 

Existing Indebtedness

1.01B

 

—

 

Foreign Subsidiaries

1.01C

 

—

 

Immaterial Subsidiaries

2.01

 

—

 

Revolving Credit Commitments

5.03

 

—

 

Governmental Authorizations and Filings

5.06

 

—

 

Litigation

5.07(b)(i)

 

—

 

Owned Real Property

5.07(b)(ii)

 

—

 

Leased Real Property

5.07(b)(iii)

 

—

 

Leased Real Property Subject to Collateral Access Agreements

5.08

 

—

 

Collateral Filings and Perfection Matters

5.09(a)

 

—

 

Environmental Compliance Exceptions

5.09(b)

 

—

 

Hazardous Material Release

5.09(c)

 

—

 

Remedial Actions

5.09(d)

 

—

 

Environmental Permits

5.09(e)

 

—

 

Environmental Liabilities

5.10(b)

 

—

 

Taxes

5.11(a)

 

—

 

Compliance with ERISA

5.13

 

—

 

Subsidiaries and Other Equity Investments

5.16

 

—

 

Intellectual Property, Licenses

6.14

 

—

 

Mortgaged Properties

7.01(b)

 

—

 

Existing Liens

11.02

 

—

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-1

 

—

 

Loan Notice

B

 

—

 

Prepayment Notice

C

 

—

 

Note

D

 

—

 

Compliance Certificate

E

 

—

 

Assignment and Assumption

F

 

—

 

Guaranty

G-1

 

—

 

Pledge and Security Agreement

G-2

 

—

 

Copyright Security Agreement

G-3

 

—

 

Trademark Security Agreement

H

 

—

 

Opinion of New York and Texas Counsel to Loan Parties

I

 

—

 

Officer’s Certificate

J

 

—

 

Perfection Certificate

K

 

—

 

Executed Collateral Trust and Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 12, 2010,
among GEOKINETICS HOLDINGS USA, INC., a Delaware corporation (the “Company” or
the “Borrower”), ROYAL BANK OF CANADA (“Royal Bank”), as Administrative Agent
and Collateral Agent and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1.             Geokinetics Inc. (the “Parent”) intends to acquire (the
“Acquisition”) all of the outstanding units of substantially all of the assets
of the onshore seismic acquisition and multi-client library business of
Petroleum Geo-Services ASA and certain of its subsidiaries (the “Acquired
Business”).  To effect the Acquisition, (i) the Company has raised gross cash
proceeds of $294,279,000 from the issuance of $300,000,000 of its 9.75% Senior
Secured Notes due 2014 (the “Senior Notes”), and (ii) the Parent will then
consummate the transactions pursuant to that certain Acquisition Agreement,
dated as of December 3, 2009 (the “Acquisition Agreement”), among the Parent and
certain subsidiaries of the Parent, Petroleum Geo-Services ASA and the other
sellers party thereto and immediately following the Acquisition, the Acquired
Business will be owned by one or more wholly-owned subsidiaries of the Parent.

 

2.             The Company has requested that simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of Revolving Credit Commitments (as defined below) in an aggregate
principal amount of $50,000,000 (the “Revolving Credit Facility”).  The
Revolving Credit Facility may include one or more letters of credit issued from
time to time in accordance with the terms hereof.

 

3.             The proceeds of (i) the Senior Notes and (ii) equity raised by
the Parent will be used to finance the Acquisition and the Transaction Expenses,
to refinance certain existing Indebtedness of the Parent and the Company and for
working capital and other general corporate purposes.  The proceeds of the loans
made under the Revolving Credit Facility made after the Closing Date will be
used for working capital and other general corporate purposes of the Borrower
and its subsidiaries, including capital expenditures and the financing of
permitted acquisitions.  Letters of credit will be used for general corporate
purposes of the Borrower and its subsidiaries.

 

4.             The Lenders have indicated their willingness to lend, and the L/C
Issuer (as defined below) has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

“Accounting Principles” means the accounting principles utilized in the
preparation and presentation of the management statements, the Unaudited
Financial Statements and the Pro Forma Financial Statements.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, historical EBITDA of such Acquired Entity or Business as certified by a
Responsible Officer of the Borrower, which historical EBITDA shall be calculated
in a manner consistent with the definition of Consolidated Adjusted EBITDA
herein (but without giving effect to any Pro Forma Adjustments) and to be based
on financial statements for such Acquired Entity or Business prepared in
accordance with GAAP and with such other adjustments and add-backs as the
Borrower may reasonably propose subject to the Administrative Agent’s reasonable
satisfaction with such other adjustments and add-backs.

 

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by the Parent or any Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed of by the Borrower or such
Subsidiary during such period.

 

“Acquisition” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
to this Agreement.

 

“Administrative Agent” means, subject to Section 10.13, Royal Bank, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 10.09.

 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent Parties” has the meaning set forth in Section 11.02(f).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Collateral Trustee and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 11.17.

 

2

--------------------------------------------------------------------------------


 

“Antitrust Laws” means the Sherman Act, the Clayton Act, Heart-Scott Rodino Act,
the Federal Trade Commission Act, in each case, as amended, and all other
federal, state and foreign statutes, rules regulations, orders, decrees,
administrative and judicial doctrines, and other Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade.

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurodollar Rate Loans, Base Rate Loans, L/C Advances
or Letters of Credit, as applicable, as notified to the Administrative Agent and
the Borrower or as otherwise specified in the Assignment and Assumption pursuant
to which such Lender became a party hereto, any of which offices may, subject to
Section 3.01(e) and Section 3.02, be changed by such Lender upon 10 days’ prior
written notice to the Administrative Agent and the Borrower; provided, that, for
the purposes of the definition of “Excluded Taxes” and Section 3.01, any such
change shall be deemed an assignment made pursuant to an Assignment and
Assumption.

 

“Applicable Margin” shall mean a percentage per annum equal to, (a) during the
period from and including the Closing Date to but excluding the Initial
Financial Statement Delivery Date, (A) for Eurodollar Rate Loans, 5.25% and
(B) for Base Rate Loans, 4.25% and (b) thereafter, the following percentages per
annum, based upon the Total Leverage Ratio as set forth in the most recent
certificate received by the Administrative Agent pursuant to Section 6.01(b):

 

Pricing
Level

 

Total Leverage Ratio

 

Applicable Margin for
Eurodollar Rate
Loans

 

Applicable
Margin for Base
Rate
Loans

 

1

 

Greater than or equal to 2.50:1.00

 

5.50

%

4.50

%

2

 

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

 

5.25

%

4.25

%

3

 

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

 

5.00

%

4.00

%

4

 

Less than 1.50:1.00 but greater than or equal to 1.00:1.00

 

4.75

%

3.75

%

5

 

Less than 1.00:1.00

 

4.50

%

3.50

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date Section 6.01 Financials are delivered to the
Administrative Agent pursuant to Sections 6.01(a) and 6.01(b); provided that at
the option of the Required Lenders, the highest Pricing Level (as set forth in
the table above) shall apply as of the first Business Day after the date on
which Section 6.01 Financials were required to have been delivered but have not
been delivered pursuant to Section 6.01 and shall continue to so apply to and
including the date on which such Section 6.01 Financials are so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).

 

3

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent and the Borrower determine that any
Section 6.01 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a different Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the correct Section 6.01 Financials for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the Pricing Level for such different
Applicable Margin were applicable for such Applicable Period, and (iii) either,
as applicable, (x) the Administrative Agent shall apply any excess Applicable
Margin previously paid by the Borrower as a credit against the next payment of
accrued interest due by the Borrower, or (y) the Borrower shall within 3
Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent any accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement. 
This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to Section 2.08(b) and Article VII.

 

“Appropriate Lender” means, at any time, (a) with respect to Revolving Credit
Loans, the Lenders and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Lenders.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignees” has the meaning specified in Section 11.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited balance sheets of the Parent
for the fiscal year ended December 31, 2008 and the related audited statements
of income and cash flows of the Parent for the fiscal years ended December 31,
2008.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Available Amount” means, in respect of any Letter of Credit, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).

 

“Base Amount” has the meaning specified in Section 7.16.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)           3.0% per annum;

 

(b)           The higher of:

 

(i)            The Prime Rate and

 

4

--------------------------------------------------------------------------------


 

(ii)           ½ of 1% per annum above the Federal Funds Rate; and

 

(c)           the Eurodollar Rate (as determined pursuant to the definition
thereof but without regard to the LIBOR Floor specified therein) for an Interest
Period of one month in effect on such day plus 1%.

 

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Credit Loans of the Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the province or state where the Administrative Agent’s Office is
located and in the State of New York; provided, that, if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, Business Day also means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Indebtedness (including Capitalized Lease
Obligations) assumed or incurred in connection with any such expenditures;
provided, that, Capital Expenditure shall not include:

 

(i)            expenditures made with the proceeds of the Disposal of any
property that are reinvested in accordance with Section 2.05(b)(i); and

 

(ii)           expenditures made by the Parent or any of its Subsidiaries with
proceeds received from any seller (or any Affiliate thereof or any other Person
who has agreed to make indemnification payments thereunder) in respect of any
Permitted Acquisition pursuant to any indemnification provisions set forth in
the purchase agreement, merger agreement, acquisition agreement or similar
agreement in respect of such Permitted Acquisition, to the extent such proceeds
are actually applied to remedy the specific event or circumstance giving rise to
the claim for indemnification or to replace or repair the specific fixed or
capital asset subject to such indemnification claim.

 

In addition, for purposes of this definition, the purchase price of equipment
that is purchased simultaneously with (x) the trade-in of existing equipment or
(y) insurance proceeds, condemnation awards or other settlement proceeds in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less, (1) in the case of the foregoing
clause (x), the credit granted by the seller of such equipment for the equipment
being traded in at such time or (2) in the case of the foregoing clause (y), the
amount of such proceeds.

 

5

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease.

 

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases on the balance sheet (excluding
footnotes thereto) of such Person.

 

“Cash Collateral” has the meaning specified in Section 2.15.

 

“Cash Collateral Account” has the meaning specified in Section 2.15.

 

“Cash Collateralize” has the meaning specified in Section 2.15.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any Subsidiary:

 

(1)           Dollars and the Dollar equivalent of any foreign currency;

 

(2)           securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any agency or
instrumentality of the foregoing the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

 

(3)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is a
commercial bank organized under the laws of (x) the United States of America,
any state thereof or the District of Columbia or (y) any other country that is a
member of the Organization for Economic Cooperation and Development, so long as
such bank is acting through a branch or agency located in the United States and
(ii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 12 months from the date of acquisition thereof;

 

(4)           securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof and rated at least “Prime-1” (or the equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P, in each case, with maturities
of not more than 12 months from the date of acquisition thereof; provided, that,
at any time such securities do not meet the foregoing rating requirements, such
securities shall be reinvested in other investments constituting Cash
Equivalents within 15 days of any such ratings change;

 

(5)           commercial paper in an aggregate amount of no more than $2,000,000
per issuer and $5,000,000 in the aggregate outstanding at any time, issued by
any Person and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case,
with maturities of not more than 12 months from the date of acquisition thereof;
provided, that, at any such issuer fails to meet the foregoing rating
requirements, such commercial paper shall be reinvested in commercial paper or
other investments constituting Cash Equivalents within 15 days of any such
ratings change;

 

(6)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that are rated at least Aa or AA by Moody’s or S&P,
respectively, and the portfolios of which are limited predominantly to Dollars
and to Investments of the character, quality and maturity described in

 

6

--------------------------------------------------------------------------------


 

clauses (2), (3), (4) and (5) (but in the case of investments of the type
specified in clause 5 above, without regard to the cap amounts specified
therein) of this definition.

 

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
treasury, depository and/or cash management services to the Parent or any
Subsidiary or conducting any automated clearing house transfers of funds.

 

“Cash Management Obligations” means obligations owed by the Parent or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository or cash
management services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Code.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law).

 

“Change of Control” means the earliest to occur of:

 


(A)   THE COMPANY CEASING TO BE A DIRECT WHOLLY-OWNED SUBSIDIARY OF THE PARENT;


 


(B)   AT ANY TIME CONTINUING DIRECTORS SHALL NOT CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OF DIRECTORS OF THE PARENT;


 


(C)   ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND
14(D) OF THE EXCHANGE ACT) SHALL BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN
RULES 13(D)-3 AND 13(D)-5 UNDER SUCH ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN
THIRTY-FIVE PERCENT (35%) OF THE THEN OUTSTANDING VOTING STOCK OF THE PARENT
OTHER THAN THE PRINCIPALS; OR


 


(D)   A “CHANGE OF CONTROL” OR ANY COMPARABLE TERM UNDER, AND AS DEFINED IN, THE
SENIOR INDENTURE (OR IN THE DOCUMENTATION GOVERNING ANY PERMITTED REFINANCING OF
SUCH INDEBTEDNESS) OR ANY DOCUMENTATION GOVERNING ANY INDEBTEDNESS FOR BORROWED
MONEY OF ANY LOAN PARTY OR ANY SUBSIDIARY OF THE BORROWER WITH AN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF $5,000,000.

 

7

--------------------------------------------------------------------------------


 

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 11.01.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and Treasury regulations promulgated and rulings issued thereunder.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties, if any.

 

“Collateral Agent” means Royal Bank, in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 10.09.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Collateral Trustee shall have received each Collateral
Document required to be delivered on the Closing Date pursuant to
Section 4.01(a)(iii) or pursuant to Section 6.11 or Section 6.13 at such time,
duly executed by each Loan Party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by the Parent and each Wholly-owned Material Subsidiary (other
than a CFC or any Subsidiary that is directly or indirectly owned by a CFC)
including, as of the Closing Date, those that are listed on Schedule 1 hereto
(each, a “Guarantor”) and such guarantees shall be substantially in the form of
Exhibit F; provided, that, with respect to any Subsidiary that is not
Wholly-owned, the obligation to provide a Guarantee shall be subject to any
limitations or prohibitions arising under constituent documents, any shareholder
or joint venture agreement, or applicable law relating to the granting of
Guarantees; and provided, further, that such guarantor shall use commercially
reasonable efforts and shall take all reasonable actions necessary or desirable
to remedy any such limitations or restrictions in the grant of such Guarantees;

 

(c)           the Obligations and the Guarantees shall have been secured by a
first priority security interest in (i) all the Equity Interests of any direct
or indirect Subsidiary of the Borrower (other than any Subsidiary that is
directly or indirectly owned by a CFC), (ii) 66% of the issued and outstanding
voting Equity Interests and 100% of the non-voting Equity Interests of each
Wholly-owned Subsidiary that is a CFC and that is directly held by the Borrower
or by any Subsidiary of the Borrower (other than another CFC) and (iii) 100% of
the Equity Interests of any Subsidiary that is a Foreign Subsidiary (other than
a CFC) that is directly held by the Borrower or by any Subsidiary of the
Borrower (other than any Subsidiary that is a CFC or that is directly or
indirectly owned by a CFC) and, in each case, the Collateral Trustee shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank; provided, that, in the case of
clauses (ii) and (iii) hereof, (A) the pledge of any shares in respect of any
Subsidiaries that are not Wholly-owned Subsidiaries shall be limited to the
shares actually owned by the applicable pledgor and (B) with respect to any
Subsidiary that is not Wholly-owned, the obligation to grant security shall be
subject to any limitations or prohibitions arising under the constituent
documents, any shareholder or joint venture agreement or applicable Law relating
to the grant of security; and provided, further, that, with respect to the
foregoing clause (B), such grantor shall use commercially reasonable efforts and
shall take all reasonable actions necessary or desirable to remedy any such
limitations or restrictions in the grant of such pledge;

 

(d)           the Obligations and the Guarantees shall have been secured by a
first-priority security interest in all Indebtedness of the Borrower and each
Subsidiary that is owing to any

 

8

--------------------------------------------------------------------------------


 

Loan Party and any such Indebtedness owing to a Loan Party by any Non-Loan Party
shall be evidenced by a promissory note or an instrument and shall have been
pledged pursuant to the applicable Collateral Document, and the Collateral
Trustee shall have received all such promissory notes or certificated
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

 

(e)           except to the extent otherwise provided hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected first priority security interest (other than in the case of
mortgages, to the extent such security interest may be perfected by delivering
certificated securities and stock powers endorsed in blank, filing Uniform
Commercial Code financing statements in the appropriate jurisdictions,
delivering appropriate account control agreements in respect of pledged accounts
or making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office) in, and mortgages on, substantially
all tangible and intangible assets of the Borrower and each other Guarantor
(including but not limited to accounts receivable, inventory, machinery and
equipment, investment property, cash, intellectual property, other general
intangibles, owned and leased real property and proceeds of the foregoing).

 

(f)            the Administrative Agent shall have received a Perfection
Certificate from each Loan Party;

 

(g)           none of the Collateral shall be subject to any Liens other than
Liens permitted by Section 7.01; and

 

(h)           The Administrative Agent shall have received the Mortgages with
respect to all real property required to be delivered pursuant to Section 6.11
or Section 6.13 at such time as set forth therein (the “Mortgaged Properties”),
together with:

 

(i)            Evidence that counterparts of the Mortgages with respect to the
Mortgaged Properties have been duly executed, acknowledged and delivered and are
in form suitable for filing or recording in all filing or recording offices as
necessary to create a valid first and subsisting Lien on the property described
therein in favor of the Collateral Trustee for the benefit of the Secured
Parties along with a check in the amount of all filing and recording taxes and
fees;

 

(ii)           With respect to any fee-owned real property that has a fair
market value in excess of $3,000,000, fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) in
form and substance, together with such endorsements that are reasonably required
by the Administrative Agent and which lenders typically receive in the
jurisdiction where the Mortgaged Property is located, issued by title insurers
acceptable to the Administrative Agent and insuring the Mortgages to be valid
first and subsisting Liens on the real property described therein, in a
customary form in the jurisdiction where the Mortgaged Property is located free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, except as expressly permitted by
Section 7.01;

 

(iii)          With respect to any fee-owned real property that has a fair
market value in excess of $3,000,000, American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, dated no more than 90 days before the date of

 

9

--------------------------------------------------------------------------------


 

delivery of such surveys, certified to the Administrative Agent and the issuer
of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the real property described in such surveys is located, showing
no material defects except as permitted by Section 7.01 and otherwise acceptable
to the Administrative Agent;

 

(iv)          Satisfactory evidence of insurance required to be maintained
pursuant to Section 6.07, or otherwise required by the terms of the Mortgages,
in respect of Mortgaged Properties;

 

(v)           With respect to any fee-owned real property that has a fair market
value in excess of $3,000,000, favorable opinions of local counsel for the Loan
Parties (i) in states or provinces in which the real properties are located,
with respect to the enforceability and perfection of the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) in states in which the Loan Parties to the
Mortgages are organized or formed, with respect to the valid existence,
corporate power and authority of such Loan Parties in the granting of the
Mortgages, in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(vi)          Such consents and agreements of other third parties, such estoppel
letters and other confirmations, and such other evidence and other actions that,
in each case, the Administrative Agent and the Collateral Trustee may reasonably
deem necessary in order to create valid and subsisting Liens on the property
described in the Mortgages has been taken.

 

Notwithstanding the foregoing, no pledge of any shares or Collateral and no
Guarantee shall be required to be given by any such pledgor or grantor that is a
Foreign Subsidiary to the extent (1) prohibited by applicable Law or (2) where
the grant of such security, pledge or Guarantee would result in a significant
risk to the directors or officers of such grantor, pledgor or Guarantor of
contravention of their fiduciary duties and/or criminal or civil liability to
such directors or officers; provided, that in each of the foregoing clauses
(1) and (2), such grantor, pledgor or guarantor or the officers and directors
thereof, as applicable, shall use commercially reasonable efforts and shall take
all reasonable actions necessary or desirable to remedy any such limitations or
restrictions and make the granting of such security interests, Guarantee or
pledge of Collateral feasible.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent
determines in its reasonable discretion that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines that perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary included in this definition, delivery
of only the items listed on Schedule 2 hereto shall be a condition precedent to
the Initial Credit Extension.

 

“Collateral Access Lease” means any individual lease of any real property under
which any Loan Party or any Subsidiary thereof is the lessee on which equipment,
inventory and fixtures with a fair value of not less than $500,000 individually
or in the aggregate are stored or located.  As of the Closing Date, the leases
set forth on Schedule 5.07(b)(iii) comprise all Collateral Access Leases of the
Loan Parties and their Subsidiaries.

 

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Trademark Security Agreement, the Copyright Security Agreement, the
Collateral Trust and Intercreditor Agreement, the Mortgages (if any), collateral
assignments, Intellectual Property Security Agreement Supplements, security
agreements, pledge agreements, account control agreements or other similar
agreements delivered to the Collateral Trustee and the Lenders pursuant to
Section 4.01(a)(iii) (except with respect to Mortgages), Section 6.11 or
Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Collateral Trustee for the benefit of the Secured Parties.

 

“Collateral Trust and Intercreditor Agreement” means the Collateral Trust and
Intercreditor Agreement, dated as of December 23, 2009 and attached hereto as
Exhibit K, among the Company, the Parent, the other Guarantors, U.S. Bank
National Association, as trustee under the Senior Indenture, the Administrative
Agent, the other Priority Debt Representatives (as defined therein), and U.S.
Bank National Association, as Collateral Trustee.

 

“Collateral Trustee” means U.S. Bank National Association, solely in its
capacity as collateral trustee under the Collateral Trust and Intercreditor
Agreement and any other the Loan Document, or any successor collateral trustee.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Communications” has the meaning specified in Section 11.02(e).

 

“Company” has the meaning specified in the Preliminary Statements.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Adjusted EBITDA” means, for any period, (i) the sum of (without
duplication, including for purposes of determining Consolidated Net Income),
determined on a consolidated basis for such Person and its Subsidiaries in each
case, to the extent deducted in determining Consolidated Net Income for such
period:

 


(A)          CONSOLIDATED NET INCOME (OR NET LOSS),


 


(B)         CONSOLIDATED INTEREST EXPENSE IN ACCORDANCE WITH GAAP,


 


(C)          TAXES BASED ON INCOME,


 


(D)         NON-CASH UNREALIZED NET LOSSES UNDER ANY PERMITTED SWAP CONTRACTS,

 

11

--------------------------------------------------------------------------------



 


(E)          CONSOLIDATED DEPRECIATION AND AMORTIZATION EXPENSE,


 


(F)            EXPENSES RELATED TO THE TRANSACTION TO THE EXTENT NOT
CAPITALIZED,


 


(G)         ANY ONE-TIME NON-CASH CHARGES IN CONNECTION WITH A PERMITTED
ACQUISITION OR PERMITTED INVESTMENTS,


 


(H)         ANY (1) ONE-TIME NON-CASH EXPENSES; OR (2) CHARGES INCURRED IN
CONNECTION WITH THE ISSUANCE, EXERCISE, CANCELLATION OR APPRECIATION OF OPTIONS
AND OTHER EQUITY GRANTS IN RESPECT OF EQUITY INTERESTS,


 


(I)             TO THE EXTENT DECREASING CONSOLIDATED NET INCOME FOR SUCH
PERIOD, ANY EXTRAORDINARY ITEMS IN ACCORDANCE WITH GAAP, AND


 


(J)             OTHER NON-RECURRING, NON-CASH CHARGES AND NON-CASH LOSSES IN
RESPECT OF UNREALIZED CURRENCY TRANSLATIONS, IN EACH CASE, DEDUCTED IN ARRIVING
AT CONSOLIDATED NET INCOME;


 

(ii)           minus the sum of

 


(A)          NON-CASH CREDITS INCLUDED IN ARRIVING AT SUCH CONSOLIDATED NET
INCOME (OR NET LOSS),


 


(B)         NON-CASH UNREALIZED NET GAINS IN RESPECT OF PERMITTED SWAP
CONTRACTS, AND


 


(C)          OTHER NON-CASH EXTRAORDINARY GAINS TO THE EXTENT INCLUDED IN
CALCULATING CONSOLIDATED NET INCOME.


 

For purposes of the Financial Covenants, Consolidated Adjusted EBITDA for the
first fiscal three quarters of the Fiscal Year ended 2009 shall be $20,800,000,
$36,600,000 and $23,400,000, respectively.

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

(a)           consolidated cash interest expense of such Person and its
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) all cash
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (ii) the cash interest component of
Capitalized Lease Obligations, and (iii) net cash payments, if any, made (less
net payments, if any, received) pursuant to interest rate obligations under any
Swap Contracts with respect to Indebtedness and excluding, (1) penalties and
interest relating to taxes, (2) any additional cash interest owing pursuant to
any registration rights agreement with respect to securities, (3) any expensing
of bridge, commitment and other financing fees, (4)  any interest expense
associated with the Parent’s Series C Preferred Stock or any other Equity
Interest or hybrid security that is determined to constitute Indebtedness in
accordance with GAAP and (5) any accretion of accrued and unpaid interest on
discounted liabilities); less

 

(b)           cash interest income for such period.

 

12

--------------------------------------------------------------------------------


 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, and otherwise determined in accordance with GAAP.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of such Person and its Subsidiaries outstanding
on such date, determined on a consolidated basis in accordance with GAAP (but
excluding the effect of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transaction or any
Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments; provided, that, Consolidated Total Debt
shall exclude Indebtedness in respect of (i) all letters of credit except (x) to
the extent of unreimbursed amounts thereunder and (y) in respect of the L/C
Exposure of any Defaulting Lender to the extent not Cash Collateralized,
(ii) Parent’s Series C Preferred Stock and any other Equity Interest or hybrid
security of the Parent that is determined to constitute Indebtedness in
accordance with GAAP and (iii) obligations under Swap Contracts.

 

“Continuing Directors” means the directors, managers or equivalent body of the
Parent on the Closing Date, as elected or appointed after giving effect to the
Acquisition and the other transactions contemplated hereby, and each other
director, manager or equivalent body, if, in each case, such other director’s,
manager’s or equivalent body’s nomination for election to the board of
directors, board of managers or other governing body of the Parent is
recommended by a majority of the then Continuing Directors.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Copyright Security Agreement” means the Copyright Security Agreement executed
by certain Loan Parties substantially in the form of Exhibit G-2.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or any similar foreign,
federal or state law for the relief of debtors from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin applicable to Base Rate Loans plus (c) 2.0% per annum;
provided, that, with respect to a Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any

 

13

--------------------------------------------------------------------------------


 

Applicable Margin) otherwise applicable to such Loan plus 2.0% per annum, in
each case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Agent” means an Administrative Agent that is a Defaulting Lender.

 

“Defaulting Lender” means any Lender that (a) (i) has failed to fund any portion
of the Revolving Credit Loans or participations in L/C Obligations required to
be funded by it hereunder within one (1) Business Day of the date required to be
funded by it hereunder, (ii) has notified the Borrower, the Administrative Agent
and the L/C Issuer that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other existing agreements under which it has an obligation to
extend credit, (iii) failed, within one (1) Business Day after request by the
Administrative Agent, to provide written confirmation that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (iv) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, or (v) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding and (b) solely for purposes of Section 2.14,
(i) any Lender described in the preceding clause (a) and (ii) as determined by
the Administrative Agent and the L/C Issuer, as applicable, in their reasonable
discretion, any Lender that (A) is in default of its obligations under any other
existing credit or loan documentation under which it has a commitment to extend
credit or (B) has an imminent prospect of becoming a Defaulting Lender, as
determined by the Administrative Agent or L/C Issuer, as applicable, on a
factually supportable basis upon the current market or financial condition of
such Lender at the time of such determination.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, historical EBITDA of such Sold Entity or Business as certified by a
Responsible Officer of the Borrower, which historical EBITDA shall be calculated
in a manner consistent with the definition of Consolidated Adjusted EBITDA
herein (but without giving effect to any Pro Forma Adjustments) and to be based
on financial statements for such Sold Entity or Business prepared in accordance
with GAAP and subject to the Administrative Agent’s reasonable satisfaction that
such Disposed EBITDA is calculated in such manner.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale of Equity Interests and any Sale Leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, that, no
transaction or series of related transactions shall be considered a
“Disposition” for purposes of Section 2.05(b)(iii) or Section 7.05 unless the
Net Cash Proceeds resulting from such transaction shall exceed $10,000
individually and $250,000 per Fiscal Year.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments and all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests; provided, that, if such

 

14

--------------------------------------------------------------------------------


 

Equity Interests are issued pursuant to a plan for the benefit of employees of
the Parent, the Company or any of its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Parent, the
Company or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than an individual) approved by
the Administrative Agent, the L/C Issuer, and, unless an Event of Default has
occurred and is continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed).

 

“Environmental Laws”  means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, common law, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health and safety as it
relates to any Hazardous Material or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
as it relates to any Hazardous Material or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or

 

15

--------------------------------------------------------------------------------


 

nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; (g) on or after the effectiveness of the
Pension Act, a determination that any Pension Plan is, or is expected to be, in
“at-risk” status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); or (h) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any
Pension Plan.

 

“Eurodollar Rate” shall mean, for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum equal to the product of
(a) LIBOR in effect for such Interest Period and (b) Statutory Reserves

 

Where,

 

“LIBOR” means, for any Interest Period with respect to any Eurodollar Rate Loan,
the highest of:

 

(a)           2.0% per annum (“Libor Floor”),

 

(b)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR01 screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or

 

(c)           if the rates referenced in the preceding subsection (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on

 

16

--------------------------------------------------------------------------------


 

the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London Branch to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
FRB and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate, or other
fronting office making or holding a Loan) is subject for Eurodollar Liabilities
(as defined in Regulation D of the FRB).  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurodollar Rate Loans shall be
deemed to constitute Eurodollar Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D. 
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Amount” has the meaning specified in Section 7.16.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon (New York time) on such day on the
Reuters Fedspot page for such currency; in the event that such rate does not
appear on any Reuters page, the Exchange Rate shall be determined by the
Administrative Agent to be the rate quoted by it at the spot rate purchased by
it of U.S. Dollars with Euros through its principal foreign exchange trading
office at approximately 12:00 noon on the date as of which the foreign
computation is made.

 

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any branch profits or franchise taxes
imposed in lieu thereof) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is resident or deemed to be resident, is organized, maintains an Applicable
Lending Office, or carries on business or is deemed to carry on business (other
than a jurisdiction in which such Agent or such Lender would not have been
treated as carrying on business but for its execution or delivery of any Loan
Document or its exercise of its rights or performance of its obligations
thereunder) to which such payment relates and (b) any withholding tax that is
imposed by the United States on amounts payable to a Lender under the law in
effect at the time such Lender becomes a party to this Agreement (or, in the
case of a Participant, on the date such Participant became a Participant
hereunder) or is attributable to a Lender’s or Participant’s failure or
inability to comply with Section 3.01(f); provided, that, this clause (b) shall
not apply to the extent that (x) the indemnity payments or additional amounts
any Lender (or Participant)

 

17

--------------------------------------------------------------------------------


 

would be entitled to receive (without regard to this clause (b)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or Participant) would have
been entitled to receive in the absence of such assignment, participation or
transfer or (y) any Tax is imposed on a Lender in connection with an interest or
participation in any Loan or other obligations that such Lender was required to
acquire pursuant to Section 2.13 or that such Lender acquired pursuant to
Section 3.07(b) (it being understood and agreed, for the avoidance of doubt,
that any withholding tax imposed on a Lender or Participant (i) as a result of a
Change in Law occurring after the time such Lender became a party to this
Agreement (or designates a new lending office) or such Participant acquires its
participation shall not be an Excluded Tax) and (ii) as a result of a change in
circumstances (such as a Lender or Participant’s change in its jurisdiction of
organization, but not a change in circumstances made at the request of the
Borrower), other than a Change in Law, with respect to such Lender or
Participant after the time such Lender became a party to this Agreement (or
designates a new lending office) or such Participant acquires its participation,
shall be considered an Excluded Tax but only to the extent such withholding tax
would have been imposed on such Lender or Participant and would have been an
Excluded Tax under such circumstances at the time such Lender became a party to
this Agreement (or designated a new lending office) or such Participant acquired
its participation.

 

“Existing Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries outstanding immediately prior to the Closing Date and listed on
Schedule 1.01A hereto.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, income tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance, but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the Fee Letter dated December 2, 2009 (or as of such date)
between the Borrower and Royal Bank, as amended, supplemented or otherwise
modified from time to time.

 

“Financial Covenants” means the covenants set forth in Sections 7.13 , 7.14 and
7.15.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means, for any period, in each case for the Parent
and its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated
Adjusted EBITDA for the applicable Test Period, minus Maintenance Capital
Expenditures and cash tax payments during such Test Period to (b) the sum of
(i) Consolidated Interest Expense during such Test Period plus (ii) scheduled
repayments of principal amounts of Indebtedness for such Test Period whether or
not actually paid during such Test Period.

 

18

--------------------------------------------------------------------------------


 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary as identified on Schedule 1.01B hereto.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning specified in Section 2.03(g).

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 11.07(h).

 

“Guarantee” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

 

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement other than to non-affiliated vendors in the ordinary
course of business, (c) any liabilities with recourse to the Parent or its
Subsidiaries in such Person’s capacity as a general partner in any partnership
or (d) any Obligation of such Person, whether or not contingent, (i) to purchase
any such

 

19

--------------------------------------------------------------------------------


 

primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Guaranteed
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranteed Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guaranteed Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

“Guaranty” means, collectively, (a) the Guarantee and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

 

“Hedge Bank” means any Person that is a Lender, a Lead Arranger or an Affiliate
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that has been designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided, that, (a) for purposes of this Agreement, at no time shall (i) the
Total Assets of all Immaterial Subsidiaries, in the aggregate, at the last day
of the most recent Test Period be equal to or exceed 2.5% of the Total Assets of
the Borrower and its Subsidiaries at such date or (ii) the gross revenues for
such Test Period of all Immaterial Subsidiaries, in the aggregate, equal or
exceed 2.5% of the consolidated gross revenues of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP,
(b) the Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the Total Assets or gross revenues of all Subsidiaries so designated
by the Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in
clause (a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits.  The Borrower’s Immaterial Subsidiaries
as of the Closing Date are identified on Schedule 1.01C hereto.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (excluding trade payables not
overdue by more than 90 days and incurred in the ordinary

 

20

--------------------------------------------------------------------------------


 

course of business of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized Leases
that are properly classified as liabilities on a balance sheet of lessee
prepared in accordance with GAAP, (f) all obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests prior to the first
anniversary of the Maturity Date, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (h) all obligations of such Person in respect
of Swap Contracts, valued at the Swap Termination Value thereof, (i) all
Guarantee Obligations and Synthetic Debt of such Person, (j) all obligations of
such Person in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by such
Person in respect of letters of credit, bank guarantees or similar instruments
related thereto and (k) all indebtedness and other payment obligations referred
to in clauses (a) through (j) above of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property (including, without limitation, accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness or other payment
obligations, provided that any such Indebtedness attributable thereto shall be
limited to the fair market value of the property subject to such Lien.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Information” has the meaning specified in Section 11.08.

 

“Initial Credit Extension” means the earlier to occur of the initial Borrowing
and the initial issuance of a Letter of Credit hereunder.

 

“Initial Financial Statement Delivery Date” shall mean the date on which the
financial statements required to be delivered to the Administrative Agent
pursuant to Section 6.01(b) are delivered to the Administrative Agent under
Section 6.01(b) for the first full fiscal quarter commencing after the Closing
Date.

 

“Intellectual Property” has the meaning specified in Section 5.16.

 

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Security Agreement.

 

“Interest Coverage Ratio” means, with respect to any Test Period, in each case
for the Parent and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such Test Period.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that, if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each

 

21

--------------------------------------------------------------------------------


 

March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months and
such other shorter interest period as may be permitted by the Lenders and the
Administrative Agent, in each case as set forth by the Borrower in its Loan
Notice; provided, that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, with respect to any Person, any loan or advance to such
Person, any purchase or other acquisition of any Equity Interests or
Indebtedness or the assets comprising a division or business unit or a
substantial part or all of the business of such Person, any capital contribution
to such Person or any other direct or indirect investment in such Person,
including, without limitation, any acquisition by way of a merger or
consolidation (or similar transaction) and any arrangement pursuant to which the
investor incurs Indebtedness of the types referred to in clause (i) or (j) of
the definition of “Indebtedness” in respect of such Person.  For purposes of
covenant compliance, the amount of any Investments at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent changes in the value of such Investments, net of any cash returns of
principal or capital thereon (including any dividend, redemption or repurchase
of equity that is accounted for, in accordance with GAAP, as a return of
principal or capital) in respect of such Investment.

 

“Judgment Currency” has the meaning specified in Section 11.17.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

22

--------------------------------------------------------------------------------


 

“L/C Exposure” means, with respect to any Lender at any time, its Pro Rata Share
of the L/C Obligation at such time.

 

“L/C Issuer” means (i) Royal Bank or any of its Subsidiaries or affiliates, and
(ii) any other Lender (or any of its Subsidiaries or affiliates) that becomes an
L/C Issuer in accordance with Section 2.03(i) or Section 11.07(i); in the case
of each of clause (i) or (ii) above, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings.

 

“Lead Arranger” means RBC Capital Markets in its capacity as a Lead Arranger
under this Agreement.

 

“Lender” means any Revolving Credit Lender that may be a party to this Agreement
from time to time and includes an L/C Issuer, and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
“Lender”.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Commitment means, with respect to any L/C Issuer, the amount
set forth opposite such L/C Issuer’s name on Schedule 2.01 hereto under the
caption “Letter of Credit Commitment” or, if an L/C Issuer has entered into an
Assignment and Assumption, set forth for such L/C Issuer in the Register
maintained by the Administrative Agent pursuant to Section 11.07(d) as the L/C
Issuers’ “Letter of Credit Commitment” as such amount may be reduced at or prior
to such time pursuant to Section 2.05.  The total amount of the Letter of Credit
Commitment shall not exceed the Letter of Credit Sublimit at any time.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Facility” means the revolving credit facility made available
by the L/C Issuer pursuant to Section 2.03.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the aggregate available amount of the Revolving Credit
Commitments at such time.  The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

 

“Libor Floor” has the definition set forth in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

23

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Letter of Credit Application, (v) the
Perfection Certificates, (vi) the Fee Letter and (vii) each Secured Hedge
Agreement, in each case as amended, amended and restated, supplemented,
modified, extended, renewed, refinanced or replaced from time to time.

 

“Loan Notice” means a notice of a Borrowing, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, (i) the Borrower and (ii) the Guarantors.

 

“Maintenance Capital Expenditures” means, for any Person, Capital Expenditures
of such Person made to maintain, operate and preserve in good repair, working
order and condition such Person’s equipment, fixed assets, real property or
improvements, in accordance with industry practice, Contractual Obligations and
requirements of Law.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, condition (financial or otherwise), performance, or properties of
the Parent and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving the aggregate consideration payable to or by
such Person of $5,000,000 or more in any Fiscal Year or otherwise material to
the business, condition (financial or otherwise), operations, performance, or
properties of such Person and its Subsidiaries, taken as a whole.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” means the third anniversary of the Closing Date; provided, that,
if any such day is not a Business Day, the Maturity Date shall be the Business
Day immediately preceding such day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means collectively, the deeds of trust, trust deeds, deeds of
hypothec and mortgages creating and evidencing a Lien on a Mortgaged Property
made by the Loan Parties in favor or for the benefit of the Collateral Trustee
on behalf of the Secured Parties in form and substance reasonably satisfactory
to the Collateral Trustee, executed and delivered pursuant to
Section 4.01(a)(iii) (if applicable), Section 6.11 and Section 6.13.

 

“Mortgage Policies” has the meaning specified in paragraph (h)(ii) of the
definition of “Collateral and Guarantee Requirement”.

 

24

--------------------------------------------------------------------------------


 

“Mortgaged Properties” has the meaning specified in paragraph (h) of the
definition of “Collateral and Guarantee Requirement”.

 

“Multiemployer Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to the Disposition of any asset by any Loan Party or
any Subsidiary not permitted under clauses (a), (b), (c), (d), (e), (f), (g),
(h), (i), (j) and (k) of Section 7.05 or any Casualty Event, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of any Loan Party or
any Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
reasonable out-of-pocket fees and expenses actually incurred by the Loan Party
or such Subsidiary in connection with such Disposition or Casualty Event
(including, without limitation, reasonable attorney’s fees, consultant,
brokerage and closing costs incurred in connection with such transaction),
(C) taxes paid or reasonably estimated to be actually payable or that are
actually accrued in connection therewith within the current tax year as a result
of any gain recognized in connection therewith, and (D) a reasonable reserve
(which reserve shall be deposited into a segregated deposit account in which the
Collateral Trustee has a perfected, first priority security interest)
for (i) any purchase price adjustment or (ii) any liabilities associated with
such asset or assets and retained by the Loan Party or any Subsidiary after such
sale or other Disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or any
indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by the Loan Party or any Subsidiary in
connection with such sale, lease, transfer or other disposition (but excluding
any purchase price adjustment or any indemnity that, by its terms, will not
under any circumstances be made prior to the Maturity Date); provided, that, no
proceeds of Dispositions of assets realized in any Fiscal Year shall be deemed
to be Net Cash Proceeds hereunder until such proceeds exceed $500,000 in the
aggregate for such Fiscal Year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Cash Proceeds);

 

(b)           with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any Subsidiary not permitted under Section 7.03, the excess,
if any, of (i) the sum of the cash received in connection with such incurrence
or issuance over (ii) the investment banking fees, underwriting discounts,
commissions, security filing registration or filing fees, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Loan Party
or such Subsidiary in connection with such incurrence or issuance;

 

(c)           with respect to the sale or issuance of any Equity Interests by
any Loan Party or Subsidiary (including, without limitation, the receipt of any
capital contributions), the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such sale or issuance

 

25

--------------------------------------------------------------------------------


 

over (ii) the underwriting discounts and commissions or similar payments, and
other out-of-pocket costs, fees, commissions, premiums and expenses, incurred by
such Loan Party or Subsidiary in connection with such sale or issuance
(including, without limitation, reasonable attorney’s fees, consultant,
brokerage and closing costs incurred in connection with such transaction) to the
extent such amounts were not deducted in determining the amount referred to in
clause (i); provided, however, that Net Cash Proceeds shall not include any
funds received in connection with the exercise of stock options granted to
employees or directors of the Borrower or any of its Subsidiaries; and

 

(d)           with respect to any Extraordinary Receipt that is not otherwise
included in clauses (a), (b) or (c) above, the sum of the cash and Cash
Equivalents received in connection therewith.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

 

“Net Investment in Non-Loan Parties” means, as of any date a determination
thereof is to be made, the difference between (i) the sum of the aggregate
amount of all Restricted Payments and Investments made by the Non-Loan Parties
in or to any of the Loan Parties, minus (ii) the sum of the aggregate amount of
Restricted Payments and Investments made by the Loan Parties in or to any of the
Non-Loan Parties, in each case determined on a cash basis consistent with past
practice for the trailing, twelve month period ending on the last day of the
most recent fiscal quarter for which Section 6.01 Financials have been delivered
to the Administrative Agent.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a promissory note of the Borrower payable to any Lender or its
assigns, in substantially the form of Exhibit C hereto, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge
Agreement, and (z) Cash Management Obligations (as amended, amended and
restated, supplemented, modified, extended, renewed, refinanced or replaced from
time to time). Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents (and of any of their Subsidiaries
to the extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or any
other Subsidiary under any Loan Document and (b) the obligation of any Loan
Party or any other Subsidiary to

 

26

--------------------------------------------------------------------------------


 

reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans on any
date, the outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans (including
any refinancing of outstanding Unreimbursed Amounts under Letters of Credit or
L/C Credit Extensions as a Borrowing) occurring on such date; and (b) with
respect to any L/C Obligations on any date, the outstanding amount thereof on
such date after giving effect to any related L/C Credit Extension occurring on
such date and any other changes thereto as of such date, including as a result
of any reimbursements of outstanding Unreimbursed Amounts under related Letters
of Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Borrowing) or
any reductions in the maximum amount available for drawing under related Letters
of Credit taking effect on such date.

 

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Participant” has the meaning specified in Section 11.07(e).

 

“Participant Register” has the meaning specified in Section 11.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

 

“Perfection Certificate” means with respect to any Loan Party, a certificate
substantially in the form of Exhibit J hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent and duly executed by a Responsible Officer of such Loan Party.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such

 

27

--------------------------------------------------------------------------------


 

Person; provided, that, (a) the principal amount (or accreted value, if
applicable) thereof does not exceed an amount equal to the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended and as otherwise permitted under Section 7.03
(plus the amount of any reasonable fees, commissions, discounts and other costs
and expenses associated with such refinancing, and any prepayment penalties or
related costs), (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms no less favorable in any material respect to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (e) if such
modification, refinancing, refunding, renewal or extension relates to secured
Indebtedness, such Indebtedness shall be secured on terms no less favorable to
the Secured Parties than those contained in the documentation governing the
Indebtedness being so refinanced, refunded, renewed or extended and (f) such
modification, refinancing, refunding, renewal or extension is incurred (1) by
the Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended or (2) by a Loan Party who is not a Subsidiary of
the original obligor.

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by any Loan
Party or any Subsidiary after the Closing Date; provided, that, any such Sale
Leaseback not between a Loan Party and another Loan Party shall be consummated
for fair value as determined at the time of consummation in good faith by the
Borrower or such Subsidiary.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

“Pledge and Security Agreement” means, collectively, (a) the Pledge and Security
Agreement executed by certain Loan Parties substantially in the form of
Exhibit G-1 and (b) each Intellectual Property Security Agreement executed and
delivered pursuant to Section 6.11.

 

“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit B.

 

“Prime Rate” means the rate of interest per annum announced by Royal Bank from
time to time as its prime commercial lending rate for United States Dollar loans
in the United States for such day. The Prime Rate is not necessarily the lowest
rate that Royal Bank is charging any corporate customer.

 

“Principals” means Avista Capital Partners, L.P. and its Affiliates, Maple Leaf
Partners, L.P. and its Affiliates, Kestrel Capital, L.P., Petroleum Geo-Services
ASA and its Affiliates and Somerset Capital Partners, Steven A. Webster and
William R. Ziegler.

 

28

--------------------------------------------------------------------------------


 

“Pro Forma Adjustment” means, for any Test Period in which a Permitted
Acquisition or Disposition has occurred, with respect to Consolidated Adjusted
EBITDA, the pro forma increase or decrease in Consolidated Adjusted EBITDA
associated with Acquired EBITDA or Disposed EBITDA, as the case may be, which
pro forma increase or decrease are factually supportable and are expected to
have a continuing impact, in each case, as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act, and subject to the
Administrative Agent’s reasonable satisfaction that such adjustments comply with
the requirements of regulation S-X.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test:  (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided, that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (A) above, the foregoing pro forma adjustments may
be applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated Adjusted EBITDA and give effect
to events (including operating expense reductions) that are (as determined by
the Borrower in good faith) (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and its Subsidiaries
and (z) factually supportable or (ii) otherwise consistent with the definition
of Pro Forma Adjustment.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Credit Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided, that, if such Revolving Credit Commitments
have been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“Public Lender” has the meaning specified in Section 11.02(h).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Register” has the meaning specified in Section 11.07(d).

 

29

--------------------------------------------------------------------------------


 

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

 

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice and (b) with respect to
an L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Total Facility Exposure; provided, that, the unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer,
controller, or other similar officer or a Person performing similar functions of
a Loan Party and, as to any document delivered on the Closing Date, any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricting Information” has the meaning assigned to such term in
Section 11.02(i).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the holders of Equity Interests of the Parent or such Subsidiary.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to make
Revolving Credit Loans to the Borrower pursuant to Section 2.01 or Section 2.03
as applicable, and (b) purchase participations in respect of Letters of Credit,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth, and opposite such Lender’s name on Schedule 2.01 under the
caption “Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate Revolving Credit Commitments of all Lenders shall be $50,000,000 on
the Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Lender at any time, the sum of
(a) the outstanding principal amount of all Revolving Credit Loans held by such
Lender (or its Applicable Lending Office) and (b) such Lender’s L/C Exposure.

 

“Revolving Credit Facility” has the meaning specified in the preliminary
statements to this Agreement.

 

30

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“Royal Bank” means Royal Bank of Canada in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party or Subsidiary (a) sells, transfers or otherwise
disposes of any property, real or personal, whether now owned or hereafter
acquired, and (b) as part of such transaction, thereafter rents or leases such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold, transferred or disposed.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Section 6.01 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 6.01(a) or 6.01(b) together with
the accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 6.02(a).

 

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Subsidiary and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Collateral Trustee, the Lenders, the Cash Management Banks, the Hedge
Banks, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.13(a).

 

“Securities Act” means the Securities Act of 1933.

 

“Senior Indenture” means the Indenture dated as of December 23, 2009 by and
among the Company, the Parent and US Bank National Association, as Trustee
pursuant to which the Senior Notes have been issued.

 

“Senior Notes Documents” means the Senior Indenture, the Senior Notes, the
Security Documents (as defined in the Senior Indenture) and any related
document.

 

“Senior Notes” the $300,000,000 9.75% Senior Notes due 2014, issued by the
Company pursuant to the Senior Notes Documents.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Sold Entity or Business” means any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Parent or any Subsidiary.

 

31

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 11.07(h).

 

“Specified Remediation Plan” has the meaning set forth in Section 6.04(b).

 

“Specified Sites” has the meaning set forth in Section 6.04(b).

 

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation that by
the terms of this Agreement requires any of the financial ratios described in
Sections 7.13 and 7.15 be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect”.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 10.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

32

--------------------------------------------------------------------------------


 

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark to market value(s) for such
Swap Contracts, as reasonably determined by the Hedge Bank in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank.

 

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Indebtedness,” all (a) obligations of such
Person under any lease that is treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes (i.e., a “synthetic
lease”), (b) obligations of such Person in respect of transactions entered into
by such Person, the proceeds from which would be reflected on the financial
statements of such Person in accordance with GAAP as cash flows from financings
at the time such transaction was entered into (other than as a result of the
issuance of Equity Interests) and (c) obligations of such Person in respect of
other transactions entered into by such Person that are not otherwise addressed
in the definition of “Indebtedness” or in clause (a) or (b) above that are
intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Parent ending on or prior to such date;
provided, that, for purposes of determining Consolidated Interest Expense for
the first three fiscal quarters ending after the Closing Date, (i) in the case
of the first fiscal quarter ending after the Closing Date, “Test Period” shall
refer to Consolidated Interest Expense for such fiscal quarter multiplied by
four, (ii) in the case of the second fiscal quarter ending after the Closing
Date, “Test Period” shall refer to Consolidated Interest Expense for the two
most recently ended fiscal quarters multiplied by two and (iii) in the case of
the third fiscal quarter ending after the Closing Date, “Test Period” shall
refer to Consolidated Interest Expense for the three most recently ended fiscal
quarters multiplied by 4/3.

 

“Threshold Amount” means $7,500,000.

 

“Total Assets” means the total assets of the Parent and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Parent
delivered pursuant to Section 6.01(a) or (b) or, for the period prior to the
time any such statements are so delivered pursuant to Section 6.01(a) or (b),
the pro forma financial statements of the Parent giving effect to the
Transaction.

 

“Total Facility Exposure” means the sum of (a) Total Outstandings (with the
aggregate outstanding amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments.

 

“Total Leverage Ratio” means, with respect to any Test Period, in each case for
the Parent and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated Adjusted EBITDA of the Parent (after giving effect to any Pro
Forma Adjustments) for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

33

--------------------------------------------------------------------------------


 

“Trademark Security Agreement” means the Trademark Security Agreement executed
by certain Loan Parties substantially in the form of Exhibit G-3.

 

“Transaction” means, collectively, (a) the Acquisition, (b) the entering into by
the Loan Parties of the Loan Documents on the Closing Date, (c) the receipt of
the gross proceeds by the Borrower from the issuance of the Senior Notes on the
Closing Date, (d) the consummation of any other transactions in connection with
the foregoing, and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Parent, the Company, or any Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in equity and cash flows of the
Parent, for each fiscal quarter after December 31, 2008 ended at least
forty-five (45) days before the Closing Date, previously delivered to the
Administrative Agent.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any security interest in any item or items of
Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Revolving Credit Commitment” means the actual daily amount by which the
aggregate Revolving Credit Commitment exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Usage” means at any time a fraction (expressed as percentage, carried out to
the first decimal place), the numerator of which is the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations and the denominator of which is the amount of the Aggregate
Commitments at such time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

34

--------------------------------------------------------------------------------


 

“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02           Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(A)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.

 

(B)           (I)  THE WORDS “HEREIN”, “HERETO”, “HEREOF” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT SHALL REFER TO SUCH LOAN
DOCUMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION THEREOF.

 

(II)           ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES ARE TO THE LOAN
DOCUMENT IN WHICH SUCH REFERENCE APPEARS.

 

(III)          THE TERM “INCLUDING” IS BY WAY OF EXAMPLE AND NOT LIMITATION.

 

(IV)          THE TERM “DOCUMENTS” INCLUDES ANY AND ALL INSTRUMENTS, DOCUMENTS,
AGREEMENTS, CERTIFICATES, NOTICES, REPORTS, FINANCIAL STATEMENTS AND OTHER
WRITINGS, HOWEVER EVIDENCED, WHETHER IN PHYSICAL OR ELECTRONIC FORM.

 

(C)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”; AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING”.

 

(D)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Section 1.03           Accounting Terms.  (a)  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH ANY TEST CONTAINED IN THIS AGREEMENT WITH RESPECT TO
ANY PERIOD DURING WHICH ANY SPECIFIED TRANSACTION OCCURS, THE TOTAL LEVERAGE
RATIO, FIXED CHARGE COVERAGE RATIO AND INTEREST COVERAGE RATIO SHALL BE
CALCULATED WITH RESPECT TO SUCH PERIOD AND SUCH SPECIFIED TRANSACTION ON A PRO
FORMA BASIS.


 


(C)           WHERE REFERENCE IS MADE TO “THE PARENT AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS” OR SIMILAR LANGUAGE, SUCH CONSOLIDATION SHALL NOT INCLUDE
ANY SUBSIDIARIES OF THE PARENT OTHER THAN SUBSIDIARIES.

 

35

--------------------------------------------------------------------------------


 

Section 1.04           Rounding.  Any financial ratios required to be satisfied
in order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.05           References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06           Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.07           Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day.

 

Section 1.08           Currency Equivalents Generally.  (a)  Any amount
specified in this Agreement (other than in Article II and Article XI or as set
forth in paragraph (b) of this Section) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount be determined in a manner consistent
with the definition of Exchange Rate.

 


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE UNDER SECTIONS 7.02, 7.05
 AND 7.06, ANY AMOUNT IN A CURRENCY OTHER THAN DOLLARS WILL BE CONVERTED TO
DOLLARS IN A MANNER CONSISTENT WITH THAT USED IN CALCULATING NET INCOME IN THE
BORROWER’S ANNUAL FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 6.01(A);
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE DEEMED TO APPLY TO THE
DETERMINATION OF ANY AMOUNT OF INDEBTEDNESS.


 


ARTICLE II


 


THE COMMITMENTS AND CREDIT EXTENSIONS


 


SECTION 2.01           THE LOANS.            SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN EACH LENDER SEVERALLY AGREES TO MAKE (OR CAUSE ITS APPLICABLE
LENDING OFFICE TO MAKE) LOANS  (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) FROM
TIME TO TIME, ON ANY BUSINESS DAY AFTER THE CLOSING DATE UNTIL THE MATURITY DATE
WITH RESPECT TO THE REVOLVING CREDIT FACILITY, IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S REVOLVING
CREDIT COMMITMENT; PROVIDED, THAT, AFTER GIVING EFFECT TO ANY SUCH BORROWING,
(X) THE OUTSTANDING AMOUNTS UNDER THE REVOLVING CREDIT FACILITY SHALL NOT EXCEED
THE REVOLVING CREDIT FACILITY AND (Y) THE REVOLVING CREDIT EXPOSURE OF ANY
LENDER SHALL NOT EXCEED SUCH LENDER’S REVOLVING CREDIT COMMITMENT IN EFFECT AT
SUCH TIME.  WITHIN THE LIMITS OF EACH LENDER’S REVOLVING CREDIT COMMITMENT, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER
THIS SECTION 2.01, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS
SECTION 2.01.  REVOLVING CREDIT LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE
LOANS, AS FURTHER PROVIDED HEREIN.

 

36

--------------------------------------------------------------------------------


 

Section 2.02           Borrowings, Conversions and Continuations of Loans.  (a) 
Each Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable  notice to the Administrative Agent of such Borrowing,
conversion or continuation of Eurodollar Rate Loans, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (New York, New York time) (i) three (3) Business Days
prior to the requested date of any Borrowing or continuation or conversion of
Eurodollar Rate Loans (or any conversion of Base Rate Loans to Eurodollar Rate
Loans) and (ii) one (1) Business Day before the requested date of any Borrowing
of Base Rate Loans or any continuation or conversion of Eurodollar Rate Loans to
Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of, continuation of or conversion to
Base Rate Loans, shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice shall specify, as applicable,
(i) whether the Borrower is requesting a Borrowing or a conversion or
continuation of Loans from one Type to the other, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower requests
a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month.  For the avoidance of doubt,
the Borrower and Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan.

 


(B)           FOLLOWING RECEIPT OF A LOAN NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS PRO RATA SHARE OF THE
APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS OR CONTINUATION
DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF EACH BORROWING, EACH APPROPRIATE
LENDER SHALL MAKE (OR CAUSE ITS APPLICABLE LENDING OFFICE TO MAKE) THE AMOUNT OF
ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT
THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF THE ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE
TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO
(AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER;
PROVIDED, THAT, IF, ON THE DATE THE LOAN NOTICE WITH RESPECT TO SUCH BORROWING
IS GIVEN BY THE BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE
PROCEEDS OF SUCH BORROWING SHALL BE APPLIED, FIRST, TO THE PAYMENT IN FULL OF
ANY SUCH L/C BORROWINGS, AND SECOND, TO THE BORROWER AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN UNLESS THE BORROWER PAYS THE AMOUNT DUE, IF ANY, UNDER
SECTION 3.05 IN CONNECTION THEREWITH.  DURING THE EXISTENCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE THAT NO
LOANS MAY BE CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH

 

37

--------------------------------------------------------------------------------



 


INTEREST RATE.  THE DETERMINATION OF THE EURODOLLAR RATE BY THE ADMINISTRATIVE
AGENT SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(E)           ANYTHING IN SUBSECTION (A) TO (D) ABOVE TO THE CONTRARY
NOTWITHSTANDING, (I) THE BORROWER MAY NOT SELECT EURODOLLAR RATE LOANS FOR THE
FIRST 30 DAYS FOLLOWING THE CLOSING DATE (OR UNTIL SUCH EARLIER DATE AS SHALL BE
SPECIFIED IN ITS SOLE DISCRETION BY THE ADMINISTRATIVE AGENT IN A WRITTEN NOTICE
TO THE BORROWER AND THE LENDERS), AND (II) AFTER GIVING EFFECT TO ALL
BORROWINGS, ALL CONVERSIONS OF LOANS FROM ONE TYPE TO THE OTHER, AND ALL
CONTINUATIONS OF LOANS AS THE SAME TYPE THERE SHALL NOT BE MORE THAN FIVE
(5) INTEREST PERIODS IN EFFECT FOR ALL BORROWINGS UNLESS OTHERWISE AGREED
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(F)            THE FAILURE OF ANY LENDER TO MAKE THE LOAN TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE
MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


 

Section 2.03           Letters of Credit.  (a)  The Letter of Credit
Commitments.

 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (1) EACH
L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER LENDERS SET
FORTH IN THIS SECTION 2.03, (X) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO
ISSUE LETTERS OF CREDIT DENOMINATED IN DOLLARS FOR THE ACCOUNT OF THE BORROWER
(PROVIDED THAT ANY LETTER OF CREDIT MAY BE FOR THE ACCOUNT OF ANY SUBSIDIARY OF
THE BORROWER) AND TO AMEND OR RENEW LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT,
IN ACCORDANCE WITH SECTION 2.03(B), AND (Y) TO HONOR DRAFTS UNDER THE LETTERS OF
CREDIT AND (2) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT
ISSUED PURSUANT TO THIS SECTION 2.03(A)(I); PROVIDED, THAT, NO L/C ISSUER SHALL
BE OBLIGATED TO MAKE ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF
CREDIT, AND NO LENDER SHALL BE OBLIGATED TO PARTICIPATE IN ANY LETTER OF CREDIT
IF AFTER GIVING EFFECT TO SUCH L/C CREDIT EXTENSION, (W) THE OUTSTANDING AMOUNT
UNDER THE REVOLVING CREDIT FACILITY WOULD EXCEED THE REVOLVING CREDIT FACILITY,
(X) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS WOULD EXCEED THE LETTER OF
CREDIT SUBLIMIT, (Y) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS WOULD EXCEED
ANY L/C ISSUER’S LETTER OF CREDIT COMMITMENT OR (Z) THE REVOLVING CREDIT
EXPOSURE OF ANY LENDER WOULD EXCEED SUCH LENDER’S REVOLVING CREDIT COMMITMENT. 
WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE
BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY REVOLVING, AND
ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING PERIOD, OBTAIN LETTERS OF
CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE BEEN DRAWN
UPON AND REIMBURSED.

 

(II)           AN L/C ISSUER SHALL BE UNDER NO OBLIGATION TO ISSUE ANY LETTER OF
CREDIT IF:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

38

--------------------------------------------------------------------------------


 

(B)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (i) all the Lenders have
approved such expiry date or (ii) if (a) the Borrower Cash Collateralizes the
Outstanding Amount of such L/C Obligation on the Letter of Credit Expiration
Date and (b) such requested Letter of Credit is on terms and conditions
acceptable to the L/C Issuer;

 

(D)          the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer; or

 

(E)           the Letter of Credit is to be denominated in a currency other than
Dollars.

 

(III)          AN L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) SUCH L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT; AUTO
RENEWAL LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE APPLICABLE L/C ISSUER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT
APPLICATION TOGETHER WITH A LOAN NOTICE IN RESPECT OF SUCH L/C ADVANCE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE RELEVANT L/C ISSUER
AND THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS
THE CASE MAY BE; OR, IN EACH CASE, SUCH LATER DATE AND TIME AS THE RELEVANT L/C
ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN ITS SOLE DISCRETION.  IN THE CASE
OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF
CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO
THE RELEVANT L/C ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER
OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE
EXPIRY DATE THEREOF, WHICH SHALL BE NOT LATER THAN THE EARLIER OF (1) TWELVE
MONTHS AFTER THE ISSUANCE DATE AND (2) LETTER OF CREDIT EXPIRATION DATE; (D) THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED
BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE RELEVANT L/C ISSUER MAY REASONABLY
REQUEST. IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
REASONABLY SATISFACTORY TO THE RELEVANT L/C ISSUER (1) THE LETTER OF CREDIT TO
BE AMENDED; (2) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A
BUSINESS DAY); (3) THE NATURE OF THE PROPOSED AMENDMENT; AND (4) SUCH OTHER
MATTERS AS THE RELEVANT L/C ISSUER MAY REASONABLY REQUEST.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
RELEVANT L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR
IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, SUCH L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UPON RECEIPT BY THE RELEVANT L/C
ISSUER OF CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT THE REQUESTED ISSUANCE
OR AMENDMENT IS PERMITTED IN ACCORDANCE WITH THE TERMS HEREOF, THEN, SUBJECT TO
THE TERMS AND CONDITIONS

 

39

--------------------------------------------------------------------------------


 

HEREOF, SUCH L/C ISSUER SHALL, ON THE PROPOSED ISSUANCE DATE, ISSUE A LETTER OF
CREDIT FOR THE ACCOUNT OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE,
OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE.  IMMEDIATELY UPON
THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES, TO ACQUIRE FROM THE RELEVANT L/C
ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE
PRODUCT OF SUCH LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH LETTER OF
CREDIT.

 

(III)          IF THE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE RELEVANT L/C ISSUER SHALL AGREE TO ISSUE A LETTER OF CREDIT
THAT HAS AUTOMATIC RENEWAL PROVISIONS (EACH, AN “AUTO-RENEWAL LETTER OF
CREDIT”); PROVIDED, THAT, ANY SUCH AUTO-RENEWAL LETTER OF CREDIT MUST PERMIT THE
RELEVANT L/C ISSUER TO PREVENT ANY SUCH RENEWAL AT LEAST ONCE IN EACH
TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY
(THE “NONRENEWAL NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED
UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED. UNLESS OTHERWISE DIRECTED BY
THE RELEVANT L/C ISSUER, THE BORROWER SHALL NOT BE REQUIRED TO MAKE A SPECIFIC
REQUEST TO THE RELEVANT L/C ISSUER FOR ANY SUCH RENEWAL.  IF THE BORROWER ELECTS
NOT TO RENEW AN AUTO-RENEWAL LETTER OF CREDIT BEYOND THE THEN APPLICABLE EXPIRY
DATE, IT SHALL GIVEN WRITTEN NOTICE TO THE RELEVANT L/C ISSUER NOT LATER THAN 10
BUSINESS DAYS PRIOR TO THE NONRENEWAL NOTICE DATE OF SUCH LETTER OF CREDIT. 
ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS BEEN ISSUED, THE APPLICABLE LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE RELEVANT L/C ISSUER
TO PERMIT THE RENEWAL OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, THAT, THE RELEVANT
L/C ISSUER SHALL NOT PERMIT ANY SUCH RENEWAL IF (A) THE RELEVANT L/C ISSUER HAS
DETERMINED THAT IT WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF
CREDIT IN ITS RENEWED FORM UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS
OF SECTION 2.03(A)(II) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY
BE BY TELEPHONE, FOLLOWED PROMPTLY IN WRITING, OR IN WRITING) ON OR BEFORE THE
DAY THAT IS FIVE (5) BUSINESS DAYS BEFORE THE NONRENEWAL NOTICE DATE FROM THE
ADMINISTRATIVE AGENT OR ANY LENDER, AS APPLICABLE, OR THE BORROWER THAT ONE OR
MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN
SATISFIED.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE RELEVANT L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.  (I)  UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF A DRAWING UNDER SUCH
LETTER OF CREDIT, THE RELEVANT L/C ISSUER SHALL NOTIFY PROMPTLY THE BORROWER AND
THE ADMINISTRATIVE AGENT THEREOF.  ON THE BUSINESS DAY ON WHICH THE BORROWER
SHALL HAVE RECEIVED NOTICE OF ANY PAYMENT BY AN L/C ISSUER UNDER A LETTER OF
CREDIT (OR, IF THE BORROWER SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 12:00
NOON ON ANY BUSINESS DAY, ON THE IMMEDIATELY FOLLOWING BUSINESS DAY) (EACH SUCH
DATE, AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE SUCH L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING IN THE
CURRENCY IN WHICH SUCH LETTER OF CREDIT WAS ISSUED.  IF THE BORROWER FAILS TO SO
REIMBURSE SUCH L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH APPROPRIATE LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED
DRAWING (THE “UNREIMBURSED AMOUNT”), THE APPLICABLE CURRENCY, AND THE AMOUNT OF
SUCH APPROPRIATE LENDER’S PRO RATA SHARE THEREOF.  IN SUCH EVENT, THE BORROWER
SHALL BE DEEMED TO HAVE REQUESTED A BORROWING OF BASE RATE LOANS TO BE DISBURSED
ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD
TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT
OF BASE RATE LOANS BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE
REVOLVING CREDIT COMMITMENTS OF THE APPROPRIATE LENDERS, AND SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE DELIVERY OF A LOAN
NOTICE).  ANY NOTICE GIVEN BY AN L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT
TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF

 

40

--------------------------------------------------------------------------------



 


IMMEDIATELY CONFIRMED IN WRITING; PROVIDED, THAT, THE LACK OF SUCH AN IMMEDIATE
CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH
NOTICE.


 

(II)           EACH LENDER (INCLUDING ANY SUCH LENDER ACTING AS AN L/C ISSUER)
SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RELEVANT L/C ISSUER AT THE
APPLICABLE ADMINISTRATIVE AGENT’S OFFICE FOR PAYMENTS IN AN AMOUNT EQUAL TO ITS
PRO RATA SHARE OF ANY UNREIMBURSED AMOUNT IN RESPECT OF A LETTER OF CREDIT NOT
LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(V), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO
HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE
AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE RELEVANT L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT IN RESPECT OF A LETTER OF
CREDIT THAT IS NOT FULLY REFINANCED BY A BORROWING OF BASE RATE LOANS BECAUSE
THE CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON (INCLUDING DUE TO FAILURE OF A DEFAULTING LENDER TO FUND ITS PRO RATA
SHARE OF SUCH UNREIMBURSED AMOUNT TO THE EXTENT NOT REIMBURSED OR CASH
COLLATERALIZED IN ACCORDANCE WITH SECTION 2.14), THE BORROWER SHALL BE DEEMED TO
HAVE INCURRED FROM THE RELEVANT L/C ISSUER AN L/C BORROWING IN THE AMOUNT OF THE
UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING SHALL BE DUE
AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE
DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE RELEVANT L/C ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL
BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND
SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS
PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH LENDER FUNDS ITS REVOLVING CREDIT LOAN OR L/C ADVANCE
PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE RELEVANT L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
PRO RATA SHARE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE RELEVANT
L/C ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS OR L/C
ADVANCES TO REIMBURSE AN L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT,
AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE RELEVANT L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT; OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, THAT, EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS (BUT NOT
L/C ADVANCES) PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET
FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER OF A LOAN NOTICE). 
NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF THE BORROWER TO REIMBURSE THE RELEVANT L/C ISSUER FOR THE AMOUNT
OF ANY PAYMENT MADE BY SUCH L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE RELEVANT L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY
SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE
TIME SPECIFIED IN SECTION 2.03(C)(II), SUCH L/C ISSUER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH L/C
ISSUER AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  A CERTIFICATE OF
THE RELEVANT L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE
AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 

41

--------------------------------------------------------------------------------


 

(VII)         IF, AT ANY TIME AFTER AN L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH THIS SECTION 2.03(C), THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF SUCH L/C ISSUER ANY PAYMENT IN
RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED
THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE
TO EACH LENDER ITS PRO RATA SHARE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE
OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S
L/C ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT; PROVIDED, THAT, NO SUCH PAYMENTS SHALL BE DISTRIBUTED IN
RESPECT OF THE PRO RATA SHARE OF ANY DEFAULTING LENDER THAT DID NOT FUND ITS
PARTICIPATION OBLIGATIONS IN RESPECT OF SUCH LETTER OF CREDIT.

 

(VIII)        IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF AN L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 11.06 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY SUCH L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH L/C
ISSUER ITS PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.

 


(D)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE RELEVANT L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT ISSUED BY
IT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT ANY LOAN PARTY MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR
ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE RELEVANT L/C ISSUER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE RELEVANT L/C ISSUER UNDER SUCH LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE RELEVANT L/C
ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY
OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION
WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)           ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM THE GUARANTY OR
ANY OTHER GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS OF ANY LOAN PARTY IN
RESPECT OF SUCH LETTER OF CREDIT; OR

 

42

--------------------------------------------------------------------------------


 

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY LOAN PARTY;

 

provided, that, the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
punitive or special damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower to
the extent such damages are determined by a final non-appealable judgment of a
court of competent jurisdiction to have been caused by such L/C Issuer’s gross
negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

 


(E)           ROLE OF L/C ISSUERS.  EACH LENDER AND THE BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE RELEVANT L/C ISSUER SHALL NOT
HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT,
CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO
ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUERS, ANY AGENT-RELATED PERSON NOR ANY OF THE RESPECTIVE CORRESPONDENTS,
PARTICIPANTS OR ASSIGNEES OF ANY L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR
(I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH
THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II) ANY
ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
LETTER OF CREDIT APPLICATION.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, THAT, THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE L/C ISSUERS, ANY AGENT-RELATED PERSON, NOR ANY OF THE RESPECTIVE
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY L/C ISSUER, SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (III) OF
THIS SECTION 2.03(E); PROVIDED, THAT, ANYTHING IN SUCH CLAUSES TO THE CONTRARY
NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST AN L/C ISSUER, AND SUCH
L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT,
OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE
BORROWER CAUSED BY SUCH L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR
SUCH L/C ISSUER’S WILLFUL OR GROSSLY NEGLIGENT FAILURE TO PAY UNDER ANY LETTER
OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF
CREDIT, IN EACH CASE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT
OF COMPETENT JURISDICTION.  IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, EACH L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE
IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY
NOTICE OR INFORMATION TO THE CONTRARY, AND NO L/C ISSUER SHALL BE RESPONSIBLE
FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 


(F)            LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO
RATA SHARE A LETTER OF CREDIT FEE FOR EACH LETTER OF CREDIT ISSUED PURSUANT TO
THIS AGREEMENT EQUAL TO THE PRODUCT OF (I) THE APPLICABLE MARGIN FOR REVOLVING
CREDIT LOANS THAT ARE EURODOLLAR RATE LOANS AND (II) THE DAILY MAXIMUM AMOUNT
THEN AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT; PROVIDED, THAT, LETTER
OF CREDIT FEES ACCRUED WITH RESPECT TO ANY PRO RATA SHARE OF ANY LETTERS OF
CREDIT DURING THE PERIOD PRIOR TO THE TIME ANY LENDER BECAME A DEFAULTING LENDER
AND UNPAID AT SUCH TIME SHALL NOT BE PAYABLE BY THE ADMINISTRATIVE AGENT SO LONG
AS SUCH LENDER SHALL BE A DEFAULTING LENDER EXCEPT TO THE EXTENT THAT SUCH
LENDER’S PRO RATA SHARE OF THE LETTER OF CREDIT FEE SHALL OTHERWISE HAVE BEEN
DUE AND PAYABLE TO SUCH DEFAULTING LENDER PRIOR TO SUCH TIME; AND

 

43

--------------------------------------------------------------------------------



 


PROVIDED, FURTHER, THAT NO LETTER OF CREDIT FEE SHALL ACCRUE TO ANY DEFAULTING
LENDER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER.  SUCH LETTER OF
CREDIT FEES SHALL BE COMPUTED ON A QUARTERLY BASIS IN ARREARS AND SHALL BE
PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND
ON THE MATURITY DATE, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND.


 


(G)           FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C
ISSUERS.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE L/C ISSUER, A FRONTING FEE (A “FRONTING FEE”) WITH RESPECT TO EACH LETTER OF
CREDIT ISSUED BY IT EQUAL TO 0.25% PER ANNUM OF THE DAILY MAXIMUM AMOUNT THEN
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  SUCH FRONTING FEES SHALL BE
COMPUTED ON A QUARTERLY BASIS IN ARREARS AND SHALL BE PAYABLE ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE MATURITY
DATE, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH
LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND.  IN ADDITION, THE BORROWER SHALL PAY DIRECTLY TO EACH L/C ISSUER FOR ITS
OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF SUCH L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE WITHIN TEN (10) BUSINESS DAYS OF
DEMAND AND ARE NONREFUNDABLE.


 


(H)           CONFLICT WITH LETTER OF CREDIT APPLICATION.  NOTWITHSTANDING
ANYTHING ELSE TO THE CONTRARY IN ANY LETTER OF CREDIT APPLICATION, IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS HEREOF SHALL CONTROL.


 


(I)            ADDITION OF AN L/C ISSUER.  A LENDER (OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES) MAY BECOME AN ADDITIONAL L/C ISSUER HEREUNDER PURSUANT TO A
WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH LENDER. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH ADDITIONAL L/C
ISSUER.


 


SECTION 2.04           [RESERVED].


 

Section 2.05           Prepayments.  (a)  Optional Prepayments.  The Borrower
may, upon delivery of a Prepayment Notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Credit Loans in whole or
in part; provided, that, (1) such notice must be received by the Administrative
Agent not later than 12:00 noon (New York, New York time) (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) one
(1) Business Day prior to any date of prepayment of Base Rate Loans; (2) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; (3) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied to the installments
thereof as directed by the Borrower and shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares.   Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of prepayment under this Section 2.05(a) if such prepayment would have resulted
from a refinancing of the Revolving Credit Facility, which refinancing shall not
be consummated or shall otherwise be delayed.

 

44

--------------------------------------------------------------------------------



 


(B)           MANDATORY PREPAYMENTS.  (I)  (A)  SUBJECT TO
SECTION 2.05(B)(I)(B), IF (X) THE BORROWER OR ANY SUBSIDIARY DISPOSES OF ANY
PROPERTY OR (Y) ANY CASUALTY EVENT OCCURS, WHICH IN THE AGGREGATE RESULTS IN THE
REALIZATION OR RECEIPT BY THE BORROWER OR SUCH SUBSIDIARY OF NET CASH PROCEEDS,
THE BORROWER SHALL MAKE A PREPAYMENT, IN ACCORDANCE WITH SECTION 2.05(B)(I)(C),
IN AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL SUCH NET CASH
PROCEEDS REALIZED OR RECEIVED; PROVIDED, THAT, NO SUCH PREPAYMENT SHALL BE
REQUIRED PURSUANT TO THIS SECTION 2.05(B)(I)(A) WITH RESPECT TO SUCH PORTION OF
SUCH NET CASH PROCEEDS THAT THE BORROWER SHALL HAVE, ON OR PRIOR TO SUCH DATE,
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF ITS INTENT TO REINVEST IN
ACCORDANCE WITH SECTION 2.05(B)(I)(B) (WHICH NOTICE MAY ONLY BE PROVIDED IF NO
EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING).


 

(B)           With respect to any Net Cash Proceeds realized or received with
respect to any Disposition or any Casualty Event, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business so long as (i) within twelve (12) months following
receipt of such Net Cash Proceeds, either such proceeds shall have been
reinvested or a definitive agreement for the purchase of such assets with such
Net Cash Proceeds shall have been entered into (as set forth by the Borrower in
its notice of reinvestment election) and (ii) if such agreement shall have been
entered into within such twelve-month period, within 180 days after the
expiration of such twelve-month period, such purchase shall have been
consummated; provided, that, (i) so long as an Event of Default shall have
occurred and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(ii) if any Net Cash Proceeds are not so reinvested by the deadlines specified
above or if any such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested at any time after delivery of a notice of reinvestment election,
an amount equal to 100% of any such Net Cash Proceeds shall be applied, in
accordance with Section 2.05(b)(i)(C), to the prepayment of the Revolving Credit
Loans as set forth in this Section 2.05.

 

(C)           On each occasion that the Borrower must make a prepayment of the
Loans pursuant to this Section 2.05(b)(i), the Borrower shall, as promptly as
reasonably practicable, but in any event within five Business Days after the
date of realization or receipt of such Net Cash Proceeds (or, in the case of
prepayments required pursuant to Section 2.05(b)(i)(B), as promptly as
reasonably practicable, but in any event within five (5) Business Days after the
deadline specified in clause (i) or (ii) thereof, as applicable, or of the date
the Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(iv) below, of the outstanding
amount of Revolving Credit Loans in an amount equal to 100% of such Net Cash
Proceeds realized or received.

 

(II)           IF THE BORROWER OR ANY SUBSIDIARY INCURS OR ISSUES ANY
INDEBTEDNESS NOT EXPRESSLY PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO
SECTION 7.03, THE BORROWER SHALL CAUSE TO BE PREPAID AN AGGREGATE PRINCIPAL
AMOUNT OF REVOLVING CREDIT LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS RECEIVED
THEREFROM AS PROMPTLY AS REASONABLY PRACTICABLE, BUT IN ANY EVENT, PRIOR TO THE
DATE WHICH IS FIVE (5) BUSINESS DAYS AFTER THE RECEIPT OF SUCH NET CASH
PROCEEDS.

 

(III)          AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS AFTER ISSUANCE THEREOF, THE BORROWER SHALL CAUSE TO BE PREPAID
AN AGGREGATE PRINCIPAL AMOUNT OF REVOLVING CREDIT LOANS EQUAL TO 100% OF ALL NET
CASH PROCEEDS REALIZED OR RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
FROM ANY EXTRAORDINARY RECEIPT.

 

(IV)          THE BORROWER SHALL, ON EACH BUSINESS DAY, PREPAY AN AGGREGATE
PRINCIPAL AMOUNT OF THE BORROWINGS COMPRISING PART OF THE SAME BORROWINGS AND
THE L/C ADVANCES AND CASH COLLATERALIZE AMOUNTS UNDER LETTERS OF CREDIT IN AN
AMOUNT EQUAL TO THE AMOUNT BY WHICH (A) THE SUM OF THE AGGREGATE PRINCIPAL
AMOUNT OF (X) BORROWINGS AND (Y) L/C ADVANCES PLUS THE AGGREGATE AVAILABLE

 

45

--------------------------------------------------------------------------------


 

AMOUNT OF ANY LETTER OF CREDIT THEN OUTSTANDING EXCEEDS (B) THE REVOLVING CREDIT
FACILITY ON SUCH BUSINESS DAY.

 

(V)           THE BORROWER SHALL, ON EACH BUSINESS DAY, PAY TO THE
ADMINISTRATIVE AGENT FOR DEPOSIT IN THE CASH COLLATERAL ACCOUNT, AN AMOUNT
SUFFICIENT TO CAUSE THE AGGREGATE AMOUNT ON DEPOSIT IN THE CASH COLLATERAL
ACCOUNT TO EQUAL THE AMOUNT BY WHICH THE AGGREGATE AVAILABLE AMOUNT OF ALL
LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS THE LETTER OF CREDIT SUBLIMIT ON SUCH
BUSINESS DAY.

 

(VI)          EACH PREPAYMENT OF LOANS PURSUANT TO CLAUSES (I), (II), AND
(III) OF THIS SECTION 2.05(B) SHALL BE APPLIED TO PREPAY ANY OUTSTANDING
REVOLVING CREDIT LOANS AND EACH SUCH PREPAYMENT SHALL BE PAID TO THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES SUBJECT TO CLAUSE (V) OF THIS
SECTION 2.05(B).

 

(VII)         THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF
ANY MANDATORY PREPAYMENT OF LOANS REQUIRED TO BE MADE PURSUANT TO CLAUSES (I),
(II), AND (III) OF THIS SECTION 2.05(B) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
THE DATE OF SUCH PREPAYMENT PURSUANT TO A PREPAYMENT NOTICE.  EACH SUCH NOTICE
SHALL SPECIFY THE DATE OF SUCH PREPAYMENT AND PROVIDE A REASONABLY DETAILED
CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH APPROPRIATE LENDER OF THE CONTENTS OF THE BORROWER’S
PREPAYMENT NOTICE AND OF SUCH APPROPRIATE LENDER’S PRO RATA SHARE OF THE
PREPAYMENT.

 

(VIII)        PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO
CLAUSES (IV) AND (V) OF THIS SECTION 2.05(B) SHALL BE APPLIED FIRST TO PREPAY TO
L/C CREDIT EXTENSIONS THEN OUTSTANDING UNTIL SUCH ADVANCES ARE PAID IN FULL,
SECOND, APPLIED TO PREPAY REVOLVING CREDIT LOANS THEN OUTSTANDING COMPRISING
PART OF THE SAME BORROWINGS UNTIL SUCH LOANS ARE PAID IN FULL AND THIRD, TO CASH
COLLATERALIZE 102% OF THE AVAILABLE AMOUNT OF LETTERS OF CREDIT THEN
OUTSTANDING.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON
DEPOSIT IN THE CASH COLLATERAL ACCOUNT, SUCH FUNDS SHALL BE APPLIED TO REIMBURSE
THE APPLICABLE L/C ISSUER OR THE LENDERS, AS APPLICABLE.  EACH SUCH PREPAYMENT
SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA
SHARES.

 


(C)           INTEREST, FUNDING LOSSES.  ALL PREPAYMENTS UNDER THIS SECTION 2.05
SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST THEREON, TOGETHER WITH, IN THE CASE
OF ANY SUCH PREPAYMENT OF A EURODOLLAR RATE LOAN ON A DATE OTHER THAN THE LAST
DAY OF AN INTEREST PERIOD THEREFOR, ANY AMOUNTS OWING IN RESPECT OF SUCH
EURODOLLAR RATE LOAN PURSUANT TO SECTION 3.05.  IF ANY PAYMENT OF EURODOLLAR
RATE LOANS OTHERWISE REQUIRED TO BE PREPAID UNDER THIS SECTION 2.05(C) WOULD BE
MADE ON A DAY OTHER THAN THE LAST DAY OF THE APPLICABLE INTEREST PERIOD
THEREFOR, THE BORROWER MAY DIRECT THE ADMINISTRATIVE AGENT TO (AND IF SO
DIRECTED, THE ADMINISTRATIVE AGENT SHALL) DEPOSIT SUCH PAYMENT IN A DEPOSIT
ACCOUNT PLEDGED AS COLLATERAL UNTIL THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD AT WHICH TIME THE ADMINISTRATIVE AGENT SHALL APPLY THE AMOUNT OF SUCH
PAYMENT TO THE PREPAYMENT OF SUCH BORROWINGS; PROVIDED, HOWEVER, THAT SUCH LOANS
SHALL CONTINUE TO BEAR INTEREST AS SET FORTH IN SECTION 2.08 UNTIL THE LAST DAY
OF THE APPLICABLE INTEREST PERIOD THEREUNDER.


 

Section 2.06           Termination or Reduction of Revolving Credit
Commitments.  (a)  Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Revolving Credit Commitments, or from
time to time permanently reduce the unused Revolving Credit Commitments;
provided, that, (i) any such notice shall be received by the Administrative
Agent three (3) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $500,000 in excess thereof, and (iii) if, after giving
effect to any reduction of the Revolving Credit Commitments, the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Facility, such
sublimit shall be automatically reduced by the amount of such excess.

 

46

--------------------------------------------------------------------------------



 


(B)           MANDATORY.  (I)  THE REVOLVING CREDIT COMMITMENTS SHALL TERMINATE
ON THE MATURITY DATE.


 

(II)           THE LETTER OF CREDIT FACILITY SHALL BE PERMANENTLY REDUCED FROM
TIME TO TIME ON THE DATE OF EACH REDUCTION IN THE REVOLVING CREDIT FACILITY BY
THE AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE LETTER OF CREDIT FACILITY EXCEEDS
THE REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO SUCH REDUCTION OF THE
REVOLVING CREDIT FACILITY.

 


(C)           APPLICATION OF REVOLVING CREDIT COMMITMENT REDUCTIONS; PAYMENT OF
FEES.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY
TERMINATION OR REDUCTION OF UNUSED PORTIONS OF THE LETTER OF CREDIT SUBLIMIT OR
THE UNUSED REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.06.  UPON ANY
REDUCTION OF UNUSED REVOLVING CREDIT COMMITMENTS, THE REVOLVING CREDIT
COMMITMENT OF EACH LENDER SHALL BE REDUCED BY SUCH LENDER’S PRO RATA SHARE OF
THE AMOUNT BY WHICH SUCH REVOLVING CREDIT COMMITMENTS ARE REDUCED (OTHER THAN
THE TERMINATION OF THE COMMITMENT OF ANY LENDER AS PROVIDED IN SECTION 3.07). 
ALL COMMITMENT FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE
REVOLVING CREDIT COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH
TERMINATION.


 

Section 2.07           Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all of its Revolving Credit Loans outstanding on such date.

 

Section 2.08           Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period, as the case may be,
plus the Applicable Margin; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

 


(B)           THE BORROWER SHALL PAY INTEREST ON PAST DUE AMOUNTS HEREUNDER AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.  ACCRUED AND UNPAID INTEREST ON
PAST DUE AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND
PAYABLE UPON DEMAND.


 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

Section 2.09           Fees.  In addition to certain fees described in
Section 2.03(f) and (g):

 

(A)           COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE, A
COMMITMENT FEE (THE “COMMITMENT FEE”) EQUAL TO, (I) DURING THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE INITIAL FINANCIAL
STATEMENT DELIVERY DATE, 1% PER ANNUM ON THE UNUSED REVOLVING CREDIT COMMITMENT
AND (II) THEREAFTER, THE FOLLOWING PERCENTAGES PER ANNUM, BASED UPON THE USAGE
OF THE REVOLVING CREDIT FACILITY AS SET FORTH BELOW:

 

47

--------------------------------------------------------------------------------


 

Pricing
Level

 

Usage

 

Commitment Fee

 

1

 

Greater than or equal to 66.6%

 

0.50

%

2

 

Less than 66.6% but greater than or equal to 33.3%

 

0.75

%

3

 

Less than 33.3%

 

1.00

%

 

PROVIDED, THAT, ANY COMMITMENT FEE ACCRUED WITH RESPECT TO ANY PRO RATA SHARE OF
THE REVOLVING CREDIT COMMITMENTS OF A DEFAULTING LENDER DURING THE PERIOD PRIOR
TO THE TIME SUCH LENDER BECAME A DEFAULTING LENDER AND UNPAID AT SUCH TIME SHALL
NOT BE PAYABLE BY THE BORROWER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING
LENDER EXCEPT TO THE EXTENT THAT SUCH COMMITMENT FEE SHALL OTHERWISE HAVE BEEN
DUE AND PAYABLE BY THE BORROWER PRIOR TO SUCH TIME; AND PROVIDED, FURTHER, THAT
NO COMMITMENT FEE SHALL ACCRUE ON ANY PRO RATA SHARE OF ANY REVOLVING CREDIT
COMMITMENTS OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING
LENDER.  COMMITMENT FEES SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE MATURITY
DATE, COMMENCING ON THE CLOSING DATE IN THE CASE OF EACH INITIAL LENDER AND FROM
THE EFFECTIVE DATE SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH
EACH OTHER LENDER BECAME A LENDER, UNTIL THE MATURITY DATE.

 

(B)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE, AN UPFRONT FEE IN RESPECT
OF THE REVOLVING CREDIT FACILITY EQUAL TO 2% OF THE AGGREGATE AMOUNT OF THE
REVOLVING CREDIT FACILITY, WHICH FEE SHALL BE PAYABLE IN FULL ON THE CLOSING
DATE; PROVIDED, HOWEVER, THAT SUCH FEES WILL NOT BE FINANCED OR DISCOUNTED FROM
ANY DRAWINGS OR ADVANCES UNDER THE REVOLVING CREDIT FACILITY.

 

(C)           OTHER FEES.  THE BORROWER SHALL PAY TO THE AGENTS SUCH FEES AS
SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE
TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER (EXCEPT AS EXPRESSLY AGREED BETWEEN THE
BORROWER AND THE APPLICABLE AGENT).

 

Section 2.10           Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of three
hundred and sixty-five (365) days or three hundred and sixty-six (366) days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on such Loan, or any portion
thereof, for the day on which such Loan or such portion is paid; provided, that,
any such Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.11           Evidence of Indebtedness.  (a)  The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and evidenced by one or more entries in the Register
maintained by the Administrative Agent, as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative

 

48

--------------------------------------------------------------------------------


 

Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SECTION 2.11(C), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE CASE OF THE
ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE PURCHASES AND
SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE
AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE
ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF
MANIFEST ERROR.


 


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTION 2.11(A) AND (B), AND BY EACH LENDER IN ITS ACCOUNT
OR ACCOUNTS PURSUANT TO SECTION 2.11(A) AND (B), SHALL BE PRIMA FACIE EVIDENCE
OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND
PAYABLE FROM THE BORROWER TO, IN THE CASE OF THE REGISTER, EACH LENDER AND, IN
THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, ABSENT MANIFEST ERROR; PROVIDED, THAT, THE FAILURE OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN
ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT
OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 

Section 2.12           Payments Generally.  (a)  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office and in immediately available
funds not later than 3:00 p.m. (New York City time) on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Applicable Lending
Office.  All payments received by the Administrative Agent after 3:00 p.m. (New
York City time) shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 


(B)           IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY
OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS
DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR
FEES, AS THE CASE MAY BE; PROVIDED, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT
OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE LOANS TO BE MADE IN THE NEXT
SUCCEEDING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.


 


(C)           UNLESS THE BORROWER OR ANY LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT, PRIOR TO THE DATE ANY PAYMENT IS REQUIRED TO BE MADE BY IT TO THE
ADMINISTRATIVE AGENT HEREUNDER, THAT THE BORROWER OR SUCH LENDER, AS THE CASE
MAY BE, WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWER OR SUCH LENDER, AS THE CASE MAY BE, HAS TIMELY MADE SUCH PAYMENT AND
MAY (BUT SHALL NOT BE SO REQUIRED TO), IN RELIANCE THEREON, MAKE AVAILABLE A
CORRESPONDING AMOUNT TO THE PERSON

 

49

--------------------------------------------------------------------------------



 


ENTITLED THERETO. IF AND TO THE EXTENT THAT SUCH PAYMENT WAS NOT IN FACT MADE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS, THEN:


 

(I)            IF THE BORROWER FAILED TO MAKE SUCH PAYMENT, EACH LENDER SHALL
FORTHWITH ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT THE PORTION OF SUCH
ASSUMED PAYMENT THAT WAS MADE AVAILABLE TO SUCH LENDER IN IMMEDIATELY AVAILABLE
FUNDS, TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO SUCH
LENDER TO THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS AT THE FEDERAL FUNDS RATE; AND

 

(II)           IF ANY LENDER FAILED TO MAKE SUCH PAYMENT, SUCH LENDER SHALL
FORTHWITH ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT THEREOF IN
IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON FOR THE PERIOD FROM
THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
BORROWER TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT (THE
“COMPENSATION PERIOD”) AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE. 
WHEN SUCH LENDER MAKES PAYMENT TO THE ADMINISTRATIVE AGENT (TOGETHER WITH ALL
ACCRUED INTEREST THEREON), THEN SUCH PAYMENT AMOUNT (EXCLUDING THE AMOUNT OF ANY
INTEREST WHICH MAY HAVE ACCRUED AND BEEN PAID IN RESPECT OF SUCH LATE PAYMENT)
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE APPLICABLE BORROWING.  IF
SUCH LENDER DOES NOT PAY SUCH AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S
DEMAND THEREFOR, THEN IN THE EVENT THE ADMINISTRATIVE AGENT HAS FUNDED A LOAN IN
ADVANCE OF RECEIPT OF FUNDS FROM A DEFAULTING LENDER OR OTHERWISE MADE A PAYMENT
TO THE BORROWER ON BEHALF OF SUCH DEFAULTING LENDER, THE ADMINISTRATIVE AGENT
MAY MAKE A DEMAND THEREFOR UPON THE BORROWER AND THE BORROWER SHALL PAY SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST THEREON FOR THE
COMPENSATION PERIOD AT A RATE PER ANNUM EQUAL TO THE RATE OF INTEREST APPLICABLE
TO THE APPLICABLE BORROWING.  NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY
LENDER FROM ITS OBLIGATION TO FULFILL ITS REVOLVING CREDIT COMMITMENT OR TO
PREJUDICE ANY RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE BORROWER MAY HAVE
AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 


(D)           IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS
FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS
OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(E)           THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS AND TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT ARE SEVERAL AND NOT JOINT.  THE FAILURE OF
ANY LENDER TO MAKE ANY LOAN OR TO FUND ANY SUCH PARTICIPATION ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ITS LOAN
OR PURCHASE ITS PARTICIPATION.


 


(F)            NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A
REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR
ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(G)           WHENEVER ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS INSUFFICIENT TO PAY IN FULL
ALL AMOUNTS DUE AND PAYABLE

 

50

--------------------------------------------------------------------------------



 


TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER OR IN RESPECT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ANY DATE, SUCH PAYMENT SHALL BE
DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND APPLIED BY THE ADMINISTRATIVE AGENT
AND THE LENDERS IN THE ORDER OF PRIORITY SET FORTH IN SECTION 9.03.  IF THE
ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE OBLIGATIONS OF THE
LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER CIRCUMSTANCES FOR
WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE MANNER IN WHICH SUCH FUNDS ARE TO BE
APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, ELECT TO
DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDERS IN ACCORDANCE WITH SUCH LENDER’S
PRO RATA SHARE OF THE SUM OF (A) THE OUTSTANDING AMOUNT OF ALL LOANS OUTSTANDING
AT SUCH TIME AND (B) THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS OUTSTANDING
AT SUCH TIME, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING LOANS OR
OTHER OBLIGATIONS THEN OWING TO SUCH LENDER.


 

Section 2.13           Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such sub-participations in the participations
in L/C Obligations held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided, that, if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Section 2.14           Defaulting Lenders.  Notwithstanding any other provision
in this Agreement to the contrary, if at any time a Lender becomes a Defaulting
Lender, then the following provisions shall apply so long as any Lender is a
Defaulting Lender:

 


(A)           IF ANY L/C EXPOSURE EXISTS AT THE TIME A LENDER BECOMES A
DEFAULTING LENDER, THEN (I) ALL OR ANY PART OF SUCH L/C EXPOSURE OF SUCH
DEFAULTING LENDER WILL, SUBJECT TO THE LIMITATION IN THE PROVISO BELOW,
AUTOMATICALLY BE REALLOCATED (EFFECTIVE ON THE DAY SUCH LENDER BECOMES A
DEFAULTING LENDER) AMONG THE NON-DEFAULTING LENDERS PRO RATA IN ACCORDANCE WITH
THEIR RESPECTIVE L/C EXPOSURE; PROVIDED THAT (A) EACH NON-DEFAULTING LENDER’S
L/C EXPOSURE MAY NOT IN ANY EVENT EXCEED THE REVOLVING CREDIT COMMITMENT OF SUCH
NON-DEFAULTING LENDER AS IN EFFECT AT THE TIME OF SUCH REALLOCATION, (B) NEITHER
SUCH REALLOCATION NOR ANY PAYMENT BY A NON-DEFAULTING LENDER PURSUANT THERETO
WILL CONSTITUTE A WAIVER OR RELEASE OF ANY CLAIM THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR

 

51

--------------------------------------------------------------------------------



 


ANY OTHER LENDER MAY HAVE AGAINST SUCH DEFAULTING LENDER OR CAUSE SUCH
DEFAULTING LENDER TO BE A NON-DEFAULTING LENDER, (II) TO THE EXTENT THAT ALL OR
ANY PORTION (THE “UNREALLOCATED PORTION”) OF THE DEFAULTING LENDER’S L/C
EXPOSURE CANNOT, OR CAN ONLY PARTIALLY, BE SO REALLOCATED TO NON-DEFAULTING
LENDERS, UPON ONE (1) BUSINESS DAY’S NOTICE BY THE L/C ISSUER, THE BORROWER
SHALL CASH COLLATERALIZE THE AMOUNT OF SUCH UNREALLOCATED PORTION OF THE
DEFAULTING LENDER’S L/C EXPOSURE IN ACCORDANCE WITH SECTION 2.15 AND (III)  IF
THE L/C EXPOSURE OF THE NON-DEFAULTING LENDERS IS REALLOCATED PURSUANT TO THIS
SECTION 2.14(A), THEN THE FEES PAYABLE TO THE LENDERS PURSUANT TO
SECTION 2.09(A) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH NON-DEFAULTING
LENDERS’ L/C EXPOSURE;


 


(B)           THE L/C ISSUER SHALL NOT BE REQUIRED TO ISSUE, AMEND, EXTEND OR
RENEW ANY LETTER OF CREDIT UNLESS THE L/C ISSUER IS SATISFIED THAT THE BORROWER
HAS CASH COLLATERALIZED SUCH L/C EXPOSURE OF SUCH DEFAULTING LENDER, AS THE CASE
MAY BE, IN ACCORDANCE WITH SECTION 2.15.


 

Section 2.15           Cash Collateral.  (a)  (i) If any Event of Default occurs
and is continuing and the Administrative Agent or the Required Lenders, as
applicable, require the Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 9.02(c) or (ii) an Event of Default set forth under
Section 9.01(f) or (g) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default) and shall do so not later than 2:00 p.m. (New York City time) on the
Business Day immediately following the date that the Borrower receives such
notice.

 


(B)           AT ANY TIME A LENDER BECOMES A DEFAULTING LENDER AND THE
ADMINISTRATIVE AGENT OR L/C ISSUER REQUIRES THE BORROWER TO CASH COLLATERALIZE
THE L/C EXPOSURE OF ANY DEFAULTING LENDER PURSUANT TO SECTION 2.14, THE BORROWER
SHALL CASH COLLATERALIZE THE AMOUNT OF THE L/C EXPOSURE OF ANY SUCH DEFAULTING
LENDER BY 2:00 P.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DAY THAT THE BORROWER RECEIVES NOTICE BY THE ADMINISTRATIVE AGENT
OR L/C ISSUER.


 


(C)           IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS
HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER
THAN THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SECURED PARTIES) OR THAT THE
TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL
L/C OBLIGATIONS, THE BORROWER WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE
AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AND
HELD IN THE CASH COLLATERAL ACCOUNT) AS AFORESAID, AN AMOUNT EQUAL TO THE EXCESS
OF (A) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (B) THE TOTAL AMOUNT OF FUNDS, IF
ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT REASONABLY
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM. UPON THE DRAWING OF
ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, TO
REIMBURSE THE RELEVANT L/C ISSUER.  TO THE EXTENT THE AMOUNT OF ANY CASH
COLLATERAL EXCEEDS THE THEN OUTSTANDING AMOUNT OF SUCH L/C OBLIGATIONS PLUS
COSTS INCIDENTAL THERETO AND SO LONG AS NO OTHER EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE EXCESS SHALL BE REFUNDED TO THE BORROWER.  IF SUCH EVENT
OF DEFAULT IS CURED OR WAIVED AND NO OTHER EVENT OF DEFAULT IS THEN OCCURRING
AND CONTINUING OR, IF THE ADMINISTRATIVE AGENT DETERMINES THAT A DEFAULTING
LENDER IS NO LONGER A DEFAULTING LENDER, THE APPROPRIATE AMOUNT OF ANY CASH
COLLATERAL SHALL BE REFUNDED TO THE BORROWER.


 

For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all

 

52

--------------------------------------------------------------------------------


 

proceeds of the foregoing.  Cash Collateral shall be maintained in blocked
accounts at Royal Bank (the “Cash Collateral Account”).

 


ARTICLE III


 


TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY


 

Section 3.01           Taxes.  (a)  Except as provided in this Section 3.01, any
and all payments by the Borrower (the term Borrower under this Article III being
deemed to include any Subsidiary for whose account a Letter of Credit is issued)
or any Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding the Excluded Taxes
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”).  If the Borrower or any Guarantor shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or Guarantor shall make such
deductions, (iii) the Borrower or Guarantor shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) within thirty (30) days after the date of such payment
(or, if receipts or evidence are not available within thirty (30) days, as soon
as possible thereafter), the Borrower shall furnish to such Agent or Lender (as
the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to any Agent or any Lender the
required receipts or other required documentary evidence, the Borrower shall
indemnify such Agent and such Lender for any Taxes that may become payable by
such Agent or such Lender arising out of such failure.

 


(B)           IN ADDITION, THE BORROWER AGREES TO PAY ANY AND ALL PRESENT OR
FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER EXCISE, PROPERTY,
INTANGIBLE OR MORTGAGE RECORDING TAXES OR CHARGES OR SIMILAR LEVIES WHICH ARISE
FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE EXECUTION, DELIVERY,
PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY
LOAN DOCUMENT (ALL SUCH NON-EXCLUDED TAXES DESCRIBED IN THIS SECTION 3.01(B)
BEING HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)           THE BORROWER AGREES TO INDEMNIFY EACH AGENT AND EACH LENDER FOR
(I) THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES
IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE AND PAID UNDER THIS
SECTION 3.01) PAYABLE BY SUCH AGENT AND SUCH LENDER AND (II) ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY.  SUCH AGENT OR LENDER, AS THE CASE MAY BE,
WILL, AT THE BORROWER’S REQUEST, PROVIDE THE BORROWER WITH A WRITTEN STATEMENT
THEREOF SETTING FORTH IN REASONABLE DETAIL THE BASIS AND CALCULATION OF SUCH
AMOUNTS, AND SHALL INCLUDE REASONABLE SUPPORTING DOCUMENTATION, AS THE CASE MAY
BE.  PAYMENT UNDER THIS SECTION 3.01(C) SHALL BE MADE WITHIN TEN (10) DAYS AFTER
THE DATE SUCH LENDER OR SUCH AGENT MAKES A DEMAND THEREFOR.  FOR THE AVOIDANCE
OF DOUBT, THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER OR AGENT
UNDER THIS SECTION 3.01(C) WITH RESPECT TO ANY TAXES THAT HAVE BEEN COMPENSATED
FOR BY THE PAYMENT OF ANY ADDITIONAL AMOUNTS PURSUANT TO SECTION 3.01(A) OR
OTHER TAXES PURSUANT TO SECTION 3.01(B).

 

53

--------------------------------------------------------------------------------



 


(D)           IF ANY LENDER OR AGENT DETERMINES, IN ITS REASONABLE DISCRETION,
THAT IT HAS RECEIVED A REFUND IN RESPECT OF ANY TAXES OR OTHER TAXES AS TO WHICH
INDEMNIFICATION OR ADDITIONAL AMOUNTS HAVE BEEN PAID TO IT BY THE BORROWER
PURSUANT TO THIS SECTION 3.01, IT SHALL REMIT SUCH REFUND AS SOON AS PRACTICABLE
AFTER IT IS DETERMINED THAT SUCH REFUND PERTAINS TO TAXES OR OTHER TAXES (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY
THE BORROWER UNDER THIS SECTION 3.01 WITH RESPECT TO THE TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND PLUS ANY INTEREST INCLUDED IN SUCH REFUND BY THE
RELEVANT TAXING AUTHORITY ATTRIBUTABLE THERETO) TO THE BORROWER, NET OF ALL
REASONABLE OUT-OF-POCKET EXPENSES OF THE LENDER OR AGENT, AS THE CASE MAY BE AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT TAXING AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT, THE BORROWER, UPON THE REQUEST OF
THE LENDER OR AGENT, AS THE CASE MAY BE, AGREES PROMPTLY TO RETURN SUCH REFUND
(PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT TAXING
AUTHORITY) TO SUCH PARTY IN THE EVENT SUCH PARTY IS REQUIRED TO REPAY SUCH
REFUND TO THE RELEVANT TAXING AUTHORITY. SUCH LENDER OR AGENT, AS THE CASE MAY
BE, SHALL, AT THE BORROWER’S REQUEST, PROVIDE THE BORROWER WITH A COPY OF ANY
NOTICE OF ASSESSMENT OR OTHER EVIDENCE OF THE REQUIREMENT TO REPAY SUCH REFUND
RECEIVED FROM THE RELEVANT TAXING AUTHORITY (PROVIDED, THAT, SUCH LENDER OR
AGENT MAY DELETE ANY INFORMATION THEREIN THAT SUCH LENDER OR AGENT DEEMS
CONFIDENTIAL).  NOTHING HEREIN CONTAINED SHALL INTERFERE WITH THE RIGHT OF A
LENDER OR AGENT TO ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT NOR
OBLIGE ANY LENDER OR AGENT TO CLAIM ANY TAX REFUND OR TO MAKE AVAILABLE ITS TAX
RETURNS OR DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS OR ANY
COMPUTATIONS IN RESPECT THEREOF OR REQUIRE ANY LENDER OR AGENT TO DO ANYTHING
THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER REFUNDS, CREDITS,
RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE ENTITLED.


 


(E)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 3.01(A) OR (C) WITH RESPECT TO SUCH LENDER IT
WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY REASONABLE EFFORTS (SUBJECT
TO LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE ANOTHER APPLICABLE LENDING
OFFICE FOR ANY LOAN OR LETTER OF CREDIT AFFECTED BY SUCH EVENT; PROVIDED, THAT
(I) SUCH DESIGNATION WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 3.01(A) OR (C), AS THE CASE MAY BE, AND (II) SUCH EFFORTS ARE MADE ON
TERMS THAT, IN THE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS APPLICABLE
LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE; AND
PROVIDED, FURTHER, THAT NOTHING IN THIS SECTION 3.01(E) SHALL AFFECT OR POSTPONE
ANY OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF SUCH LENDER PURSUANT TO
SECTION 3.01(A) OR (C).  THE BORROWER AGREES TO PAY ALL REASONABLE COSTS AND
EXPENSES INCURRED BY ANY LENDER OR AGENT IN CONNECTION WITH ANY SUCH
DESIGNATION.


 


(F)            EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE
THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY
OF THIS AGREEMENT, AND FROM TIME TO TIME THEREAFTER AS REASONABLY REQUESTED IN
WRITING BY THE BORROWER (BUT ONLY SO LONG THEREAFTER AS THE LENDER REMAINS
LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT WITH TWO PROPERLY COMPLETED AND EXECUTED ORIGINAL INTERNAL REVENUE SERVICE
FORMS W-8BEN, W-8ECI OR W-IMY (TOGETHER WITH ANY REQUIRED ATTACHMENTS, IF ANY),
AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER FORM PRESCRIBED BY THE INTERNAL
REVENUE SERVICE CERTIFYING THAT SUCH LENDER IS EXEMPT FROM OR ENTITLED TO A
REDUCED RATE OF U.S. WITHHOLDING TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT.. 
IN THE CASE OF A LENDER THAT IS CLAIMING THE “PORTFOLIO INTEREST” EXEMPTION,
SUCH LENDER HEREBY REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT
IT IS NOT (I) A “BANK” AS DEFINED IN SECTION 881(C)(3)(A) OF THE CODE, (II) A
10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE)
OF THE BORROWER OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE).  IF ANY FORM OR
DOCUMENT REFERRED TO IN THIS SUBSECTION REQUIRES THE DISCLOSURE OF INFORMATION,
OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX PAYABLE AND INFORMATION
REQUIRED ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE FORM W-8BEN, W-8ECI,
W-IMY OR THE RELATED REPRESENTATION DESCRIBED ABOVE, THAT THE APPLICABLE LENDER
REASONABLY CONSIDERS TO BE CONFIDENTIAL, SUCH LENDER SHALL GIVE NOTICE THEREOF
TO THE BORROWER AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT
SUCH CONFIDENTIAL INFORMATION.  IF ANY LENDER IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(A)(3) OF THE

 

54

--------------------------------------------------------------------------------



 


CODE, SUCH LENDER SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY
OF THIS AGREEMENT, AND FROM TIME TO TIME THEREAFTER AS REASONABLY REQUESTED IN
WRITING BY THE BORROWER (BUT ONLY SO LONG THEREAFTER AS THE LENDER REMAINS
LAWFULLY ABLE TO DO SO), PROVIDE TO EACH THE BORROWER AND THE ADMINISTRATIVE
AGENT WITH TWO PROPERLY COMPLETED AND EXECUTED ORIGINAL INTERNAL REVENUE SERVICE
W-9 FORMS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3.01, A LENDER
SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS SECTION 3.01(F) THAT
SUCH LENDER IS NOT LEGALLY ABLE TO DELIVER.


 

Section 3.02           Illegality.  (a)  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority that is a court,
statutory board or commission has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, in respect of Eurodollar Rate Loans, (A) any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, (B) upon receipt of such notice, the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
prepay in the case of Eurodollar Rate Loans, such Eurodollar Rate Loans that
have become unlawful or, if applicable, convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans, (C) upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05.  Each Lender agrees to designate a different
Applicable Lending Office if such designation will avoid the need for any such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 


(B)           IF ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS WOULD OBLIGATE THE BORROWER TO MAKE ANY PAYMENT OF INTEREST WITH
RESPECT TO ANY OF THE REVOLVING CREDIT EXPOSURE OR OTHER AMOUNT PAYABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN AN AMOUNT OR CALCULATED AT A RATE WHICH
WOULD BE PROHIBITED BY ANY LAW THEN, NOTWITHSTANDING SUCH PROVISION, SUCH AMOUNT
OR RATES SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE
MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY BE, AS WOULD NOT BE SO
PROHIBITED BY ANY APPLICABLE LAW OR SO RESULT IN A RECEIPT BY THE ADMINISTRATIVE
AGENT OR SUCH LENDER OF INTEREST WITH RESPECT TO ITS REVOLVING CREDIT EXPOSURE
AT A CRIMINAL RATE, SUCH ADJUSTMENT TO BE EFFECTED, TO THE EXTENT NECESSARY, AS
FOLLOWS:


 

(I)            FIRST, BY REDUCING THE AMOUNT OR RATES OF INTEREST REQUIRED TO BE
PAID TO THE ADMINISTRATIVE AGENT OR THE AFFECTED LENDER UNDER SECTION 2.08; AND

 

(II)           THEREAFTER, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS AND OTHER
AMOUNTS REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT OR THE AFFECTED LENDER
WHICH WOULD CONSTITUTE INTEREST WITH RESPECT TO THE REVOLVING CREDIT EXPOSURE
FOR PURPOSES OF ANY APPLICABLE LAW.

 

Section 3.03           Inability to Determine Rates.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be

 

55

--------------------------------------------------------------------------------


 

suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein..

 

Section 3.04           Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.  (a)  If any Lender reasonably determines
that as a result of the introduction of or any Change in Law or a change in the
interpretation of any Law with which such Lender is required to comply, in each
case, after the date hereof, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan (other
than a Base Rate Loan) or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
covered by Section 3.01, (ii) the imposition of, or any change in the rate of,
any taxes imposed on or measured by net income (including branch profits) and
franchise (and similar) taxes imposed in lieu of net income taxes payable by
such Lender, or (iii) reserve requirements contemplated by Section 3.04(c)),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction. At any time when any
Eurodollar Rate Loan is affected by the circumstances described in this
Section 3.04(a), the Borrower may either (i) if the affected Eurodollar Rate
Loan is then being made pursuant to a Borrowing, cancel such Borrowing by giving
the Administrative Agent telephonic notice (confirmed promptly in writing)
thereof on the same date that the Borrowers receive any such demand from such
Lender or (ii) if the affected Eurodollar Rate Loan is then outstanding, upon at
least three (3) Business Days’ notice to the Administrative Agent, require the
affected Lender to convert such Eurodollar Rate Loan into a Base Rate Loan,
subject to the requirements of Section 3.05 to the extent applicable.

 


(B)           IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF ANY LAW
REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
THEREOF WITH WHICH SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) IS REQUIRED TO
COMPLY, IN EACH CASE AFTER THE DATE HEREOF, WOULD HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE CORPORATION
CONTROLLING SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF ANY CORPORATION
CONTROLLING SUCH LENDER WITH RESPECT TO CAPITAL ADEQUACY) AS A CONSEQUENCE OF
SUCH LENDER’S OBLIGATIONS HEREUNDER, THEN FROM TIME TO TIME UPON DEMAND OF SUCH
LENDER SETTING FORTH IN REASONABLE DETAIL THE CHARGE AND THE CALCULATION OF SUCH
REDUCED RATE OF RETURN (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT
GIVEN IN ACCORDANCE WITH SECTION 3.06), THE BORROWER SHALL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT OF SUCH DEMAND.


 


(C)           THE BORROWER SHALL PAY TO EACH LENDER, (I) AS LONG AS SUCH LENDER
SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING EURODOLLAR FUNDS OR DEPOSITS, ADDITIONAL INTEREST ON
THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR), AND (II) AS LONG AS SUCH LENDER SHALL BE REQUIRED TO
COMPLY WITH ANY RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY OTHER
CENTRAL BANKING OR FINANCIAL REGULATORY AUTHORITY IMPOSED IN RESPECT OF THE
MAINTENANCE OF THE REVOLVING CREDIT COMMITMENTS OR THE FUNDING OF THE EURODOLLAR
RATE LOANS, SUCH ADDITIONAL COSTS (EXPRESSED AS A PERCENTAGE PER ANNUM AND
ROUNDED UPWARDS, IF NECESSARY, TO THE NEAREST FIVE DECIMAL PLACES) EQUAL TO THE
ACTUAL COSTS ALLOCATED TO SUCH REVOLVING CREDIT COMMITMENT OR LOAN BY SUCH
LENDER

 

56

--------------------------------------------------------------------------------



 


(AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) WHICH IN EACH CASE SHALL BE DUE AND PAYABLE ON
EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL
HAVE RECEIVED AT LEAST FIFTEEN (15) DAYS’ PRIOR NOTICE (WITH A COPY TO THE
ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST OR COST FROM SUCH LENDER.  IF
A LENDER FAILS TO GIVE NOTICE FIFTEEN (15) DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST OR COST SHALL BE DUE AND PAYABLE FIFTEEN
(15) DAYS FROM RECEIPT OF SUCH NOTICE.


 


(D)           SUBJECT TO SECTION 3.06(B), FAILURE OR DELAY ON THE PART OF ANY
LENDER TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 3.04 SHALL NOT CONSTITUTE
A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION.


 


(E)           IF ANY LENDER REQUESTS COMPENSATION UNDER THIS SECTION 3.04, THEN
SUCH LENDER WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY REASONABLE
EFFORTS TO DESIGNATE ANOTHER APPLICABLE LENDING OFFICE FOR ANY LOAN OR LETTER OF
CREDIT AFFECTED BY SUCH EVENT; PROVIDED, THAT, SUCH EFFORTS ARE MADE ON TERMS
THAT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS
APPLICABLE LENDING OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE; AND PROVIDED, FURTHER, THAT NOTHING IN THIS SECTION 3.04(E) SHALL
AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF SUCH
LENDER PURSUANT TO SECTION 3.04(A), (B), (C) OR (D).


 

Section 3.05           Funding Losses.  Upon written demand of any Lender (with
a copy to the Administrative Agent) from time to time, which demand shall set
forth in reasonable detail the basis for requesting such amount, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY
EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR
SUCH LOAN; OR

 

(B)           ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
(OTHER THAN A BASE RATE LOAN) ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market or the European
interbank market, respectively, for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

Section 3.06           Matters Applicable to All Requests for Compensation. 
(a)  Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive absent manifest
error.  In determining such amount, such Agent or Lender may use any reasonable
averaging and attribution methods.  With respect to any Lender’s claim for
compensation under Section 3.01, Section 3.02 or Section 3.04, the Borrower
shall not be required to compensate such Lender for any amount incurred more
than two hundred and seventy (270) days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided,
that, if the circumstance giving rise to such claim is retroactive, then such
270-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrower
under

 

57

--------------------------------------------------------------------------------


 

Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurodollar Rate Loans from one Interest Period to another, or to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(b) shall be applicable); provided, that, such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 


(B)           IF THE OBLIGATION OF ANY LENDER TO MAKE OR CONTINUE ANY EURODOLLAR
RATE LOAN FROM ONE INTEREST PERIOD TO ANOTHER, OR TO CONVERT BASE RATE LOANS
INTO EURODOLLAR RATE LOANS SHALL BE SUSPENDED PURSUANT TO
SECTION 3.06(A) HEREOF, SUCH LENDER’S EURODOLLAR RATE LOANS SHALL BE
AUTOMATICALLY CONVERTED INTO BASE RATE LOANS ON THE LAST DAY(S) OF THE THEN
CURRENT INTEREST PERIOD(S) FOR SUCH EURODOLLAR RATE LOANS (OR, IN THE CASE OF AN
IMMEDIATE CONVERSION REQUIRED BY SECTION 3.02, ON SUCH EARLIER DATE AS REQUIRED
BY LAW) AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE AS PROVIDED BELOW THAT
THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01, SECTION 3.02 OR SECTION 3.04 HEREOF
THAT GAVE RISE TO SUCH CONVERSION NO LONGER EXIST:


 

(I)            TO THE EXTENT THAT SUCH LENDER’S EURODOLLAR RATE LOANS HAVE BEEN
SO CONVERTED, ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL THAT WOULD OTHERWISE BE
APPLIED TO SUCH LENDER’S EURODOLLAR RATE LOANS SHALL BE APPLIED INSTEAD TO ITS
BASE RATE LOANS; AND

 

(II)           ALL LOANS THAT WOULD OTHERWISE BE MADE OR CONTINUED FROM ONE
INTEREST PERIOD TO ANOTHER BY SUCH LENDER AS EURODOLLAR RATE LOANS SHALL BE MADE
OR CONTINUED INSTEAD AS BASE RATE LOANS, AND ALL BASE RATE LOANS OF SUCH LENDER
THAT WOULD OTHERWISE BE CONVERTED INTO EURODOLLAR RATE LOANS SHALL REMAIN AS
BASE RATE LOANS.

 


(C)           IF ANY LENDER GIVES NOTICE TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01,
SECTION 3.02 OR SECTION 3.04 HEREOF THAT GAVE RISE TO THE CONVERSION OF SUCH
LENDER’S EURODOLLAR RATE LOANS PURSUANT TO THIS SECTION 3.06 NO LONGER EXIST
(WHICH SUCH LENDER AGREES TO DO PROMPTLY UPON SUCH CIRCUMSTANCES CEASING TO
EXIST) AT A TIME WHEN EURODOLLAR RATE LOANS MADE BY OTHER LENDERS ARE
OUTSTANDING, SUCH LENDER’S BASE RATE LOANS SHALL BE AUTOMATICALLY CONVERTED TO
EURODOLLAR RATE LOANS, ON THE FIRST DAY(S) OF THE NEXT SUCCEEDING INTEREST
PERIOD(S) FOR SUCH OUTSTANDING EURODOLLAR RATE LOANS, TO THE EXTENT NECESSARY SO
THAT, AFTER GIVING EFFECT THERETO, ALL LOANS HELD BY THE LENDERS HOLDING
EURODOLLAR RATE LOANS AND BY SUCH LENDER ARE HELD PRO RATA (AS TO PRINCIPAL
AMOUNTS, INTEREST RATE BASIS, AND INTEREST PERIODS) IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING CREDIT COMMITMENTS.


 

Section 3.07           Replacement of Lenders under Certain Circumstances.  (a) 
If at any time (i) any Lender requests reimbursement for amounts owing pursuant
to Section 3.01 or Section 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurodollar Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
by requiring such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 11.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement (or,
with respect to clause (iii) above, all of its rights and obligations with
respect to the Loans or Revolving Credit Commitments that is the subject of the
related consent, waiver or amendment) to one or more Eligible Assignees;
provided, that, neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person;
and provided, further, that (A) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments, (B) in the case

 

58

--------------------------------------------------------------------------------


 

of any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents and (C) any such assignment shall not
be made if it conflicts with applicable Laws.  A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by the
Required Lenders or otherwise, the circumstances entitling the Borrower to
require such assignment cease to apply.

 


(B)           ANY LENDER BEING REPLACED PURSUANT TO SECTION 3.07(A) ABOVE SHALL
EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH LENDER’S
REVOLVING CREDIT COMMITMENT AND OUTSTANDING LOANS AND PARTICIPATIONS IN L/C
OBLIGATIONS, AND THE BORROWER DELIVER REPLACEMENT NOTES EVIDENCING SUCH LOANS AS
REQUESTED BY THE ASSIGNEE LENDER.  PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION,
(A) THE ASSIGNEE LENDER SHALL ACQUIRE ALL OR A PORTION, AS THE CASE MAY BE, OF
THE ASSIGNING LENDER’S REVOLVING CREDIT COMMITMENT AND OUTSTANDING LOANS AND
PARTICIPATIONS IN L/C OBLIGATIONS, (B) ALL OBLIGATIONS OF THE BORROWER OWING TO
THE ASSIGNING LENDER TOGETHER WITH ACCRUED INTEREST THEREON TO THE DATE OF
PAYMENT OF SUCH PRINCIPAL AMOUNT AND ALL OTHER AMOUNTS PAYABLE TO SUCH LENDER
UNDER THIS AGREEMENT SHALL BE PAID IN FULL BY THE ASSIGNEE LENDER TO SUCH
ASSIGNING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT AND ASSUMPTION AND (C) UPON
SUCH PAYMENT AND, IF SO REQUESTED BY THE ASSIGNEE LENDER, THE BORROWER SHALL
DELIVER TO THE ASSIGNEE LENDER A NOTE OR NOTES EXECUTED BY THE BORROWER, THE
ASSIGNEE LENDER SHALL BECOME A LENDER HEREUNDER WITH RESPECT TO THE INTERESTS
ASSIGNED, IN ADDITION TO ANY OTHER INTEREST IT MAY OTHERWISE HOLD AS A LENDER
UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER SHALL CEASE TO CONSTITUTE A
LENDER HEREUNDER WITH RESPECT TO SUCH ASSIGNED INTEREST, EXCEPT WITH RESPECT TO
INDEMNIFICATION PROVISIONS UNDER THIS AGREEMENT, WHICH SHALL SURVIVE AS TO SUCH
ASSIGNING LENDER.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, ANY
LENDER THAT ACTS AS AN L/C ISSUER MAY NOT BE REPLACED HEREUNDER AT ANY TIME THAT
IT HAS ANY LETTER OF CREDIT OUTSTANDING HEREUNDER UNLESS ARRANGEMENTS REASONABLY
SATISFACTORY TO SUCH L/C ISSUER (INCLUDING THE FURNISHING OF A BACK-UP STANDBY
LETTER OF CREDIT IN FORM AND SUBSTANCE, AND ISSUED BY AN ISSUER REASONABLY
SATISFACTORY TO SUCH L/C ISSUER, OR THE DEPOSITING OF CASH COLLATERAL INTO A
CASH COLLATERAL ACCOUNT IN AMOUNTS AND PURSUANT TO ARRANGEMENTS REASONABLY
SATISFACTORY TO SUCH L/C ISSUER) HAVE BEEN MADE WITH RESPECT TO EACH SUCH
OUTSTANDING LETTER OF CREDIT AND THE LENDER THAT ACTS AS THE ADMINISTRATIVE
AGENT MAY NOT BE REPLACED HEREUNDER EXCEPT IN ACCORDANCE WITH THE TERMS OF
SECTION 10.09.


 


(D)           IN THE EVENT THAT (I) THE BORROWER OR THE ADMINISTRATIVE AGENT HAS
REQUESTED THAT THE LENDERS CONSENT TO A DEPARTURE OR WAIVER OF ANY PROVISIONS OF
THE LOAN DOCUMENTS OR AGREE TO ANY AMENDMENT THERETO, (II) THE CONSENT, WAIVER
OR AMENDMENT IN QUESTION REQUIRES THE AGREEMENT OF ALL AFFECTED LENDERS IN
ACCORDANCE WITH THE TERMS OF SECTION 11.01 AND (III) THE REQUIRED LENDERS HAVE
AGREED TO SUCH CONSENT, WAIVER OR AMENDMENT, THEN ANY LENDER WHO DOES NOT AGREE
TO SUCH CONSENT, WAIVER OR AMENDMENT SHALL BE DEEMED A “NON-CONSENTING LENDER”.


 

Section 3.08           Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 


ARTICLE IV


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

Section 4.01           Conditions of Initial Credit Extension.  The obligation
of each Lender to make its Initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent except as otherwise agreed
between the Borrower and the Administrative Agent:

 

(A)           THE ADMINISTRATIVE AGENT’S OR COLLATERAL TRUSTEE’S RECEIPT, AS
APPLICABLE, OF THE FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS, FACSIMILES OR
ELECTRONIC TRANSMISSION IN .PDF FORMAT

 

59

--------------------------------------------------------------------------------


 

(FOLLOWED PROMPTLY BY ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY
EXECUTED BY A RESPONSIBLE OFFICER OF THE SIGNING LOAN PARTY, EACH IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS LEGAL
COUNSEL:

 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY BY EACH
LOAN PARTY AND LENDER, AS APPLICABLE;

 

(II)           AN ORIGINAL NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER
THAT HAS REQUESTED A NOTE;

 

(III)          EACH COLLATERAL DOCUMENT SET FORTH ON SCHEDULE 2 REQUIRED TO BE
EXECUTED ON THE CLOSING DATE AS INDICATED ON SUCH SCHEDULE, SUBSTANTIALLY
SIMULTANEOUSLY WITH THE INITIAL CREDIT EXTENSION DULY EXECUTED BY EACH LOAN
PARTY THERETO, TOGETHER WITH (A) ORIGINAL CERTIFICATES, IF ANY, REPRESENTING THE
PLEDGED EQUITY REFERRED TO THEREIN ACCOMPANIED BY UNDATED STOCK POWERS EXECUTED
IN BLANK AND INSTRUMENTS EVIDENCING THE PLEDGED DEBT REFERRED TO THEREIN
ENDORSED IN BLANK; AND (B) EVIDENCE THAT, SUBSTANTIALLY SIMULTANEOUSLY WITH THE
CLOSING OF THE REVOLVING CREDIT FACILITY, ALL OTHER ACTIONS, RECORDINGS AND
FILINGS UNDER THE UNIFORM COMMERCIAL CODE AND WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE SHALL HAVE BEEN TAKEN,
COMPLETED OR OTHERWISE PROVIDED IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND COLLATERAL TRUSTEE;

 

(IV)          SUCH CERTIFICATES (INCLUDING A CERTIFICATE SUBSTANTIALLY IN THE
FORM OF EXHIBIT I) OF RESOLUTIONS OR OTHER CORPORATE ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE EVIDENCING THE
IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED
TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY ON THE
CLOSING DATE;

 

(V)           AN OPINION FROM HAYNES & BOONE, LLP, NEW YORK AND TEXAS COUNSEL TO
THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT H;

 

(VI)          COPIES OF A RECENT LIEN AND JUDGMENT SEARCH IN EACH JURISDICTION
REASONABLY REQUESTED BY THE COLLATERAL AGENT WITH RESPECT TO THE LOAN PARTIES
TOGETHER WITH EVIDENCE THAT ALL EXISTING LIENS (OTHER THAN IN RESPECT OF LIENS
PERMITTED UNDER SECTION 7.01) HAVE BEEN TERMINATED AND ALL ACTIONS REQUIRED TO
TERMINATE AND RELEASE SUCH LIENS HAVE BEEN SATISFACTORILY TAKEN OR WILL BE TAKEN
SUBSTANTIALLY SIMULTANEOUSLY WITH THE CLOSING OF THE TRANSACTION; AND

 

(VII)         GOOD STANDING CERTIFICATES OR CERTIFICATES OF STATUS, AS
APPLICABLE AND BRING DOWN CERTIFICATES, FOR EACH LOAN PARTY.

 

(B)           THE LENDERS SHALL HAVE RECEIVED ON OR PRIOR TO THE CLOSING DATE,
ALL DOCUMENTATION AND OTHER INFORMATION REASONABLY REQUESTED BY THEM IN WRITING
AT LEAST SEVEN (7) BUSINESS DAYS PRIOR TO THE CLOSING DATE IN ORDER TO ALLOW THE
LENDERS TO COMPLY WITH APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.

 

(C)           ALL FEES AND EXPENSES REQUIRED TO BE PAID HEREUNDER AND INVOICED
PRIOR TO THE CLOSING DATE SHALL HAVE BEEN PAID IN FULL IN CASH ON OR PRIOR TO
THE CLOSING DATE.

 

60

--------------------------------------------------------------------------------


 

(D)                                 PRIOR TO OR SUBSTANTIALLY SIMULTANEOUSLY
WITH THE CLOSING DATE, THE ACQUISITION SHALL HAVE BEEN CONSUMMATED, OR
SUBSTANTIALLY SIMULTANEOUSLY WITH THE CLOSING DATE SHALL BE CONSUMMATED, IN
ACCORDANCE WITH THE ACQUISITION AGREEMENT IN THE FORM DELIVERED TO THE LEAD
ARRANGER ON DECEMBER 3, 2009 (AND NO PROVISION OF THE ACQUISITION AGREEMENT
SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN A MANNER
MATERIAL AND ADVERSE TO THE LENDERS WITHOUT WRITTEN NOTIFICATION TO THE LENDERS
AND THE CONSENT OF THE LEAD ARRANGER (IT BEING UNDERSTOOD THAT ANY CHANGE IN THE
PRICE (INCLUDING A PRICE DECREASE), OTHER THAN A CHANGE IN PRICE THAT IS NOT
MATERIAL AND ADVERSE TO THE LENDERS, OR IN THE STRUCTURE OF THE ACQUISITION WILL
BE DEEMED TO BE MATERIAL AND ADVERSE TO THE LENDERS AND WILL REQUIRE THE PRIOR
WRITTEN CONSENT OF THE LENDERS)).

 

(E)                                  PRIOR TO OR SUBSTANTIALLY SIMULTANEOUSLY
WITH THE CLOSING DATE, (I) THE BORROWER SHALL HAVE ISSUED THE SENIOR NOTES IN AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $300,000,000 AND SHALL HAVE RECEIVED
THE NET PROCEEDS THEREOF AND (II) THE PARENT SHALL HAVE RECEIVED $37,000,000 IN
GROSS CASH PROCEEDS FROM THE SALE OF ITS EQUITY INTERESTS.

 

(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) UNQUALIFIED (AS TO “GOING CONCERN” AND SCOPE) AUDITED CONSOLIDATED
BALANCE SHEETS AND RELATED STATEMENTS OF INCOME, CHANGES IN EQUITY AND CASH
FLOWS OF THE PARENT FOR THE FISCAL YEARS ENDED DECEMBER 31, 2006, DECEMBER 31,
2007 AND DECEMBER 31, 2008, (II) THE UNAUDITED FINANCIAL STATEMENTS, (III) THE
PRO FORMA FINANCIAL STATEMENTS, AND (IV) HISTORICAL FINANCIAL STATEMENTS OF THE
ACQUIRED BUSINESS.

 

(G)                                 SUBSTANTIALLY SIMULTANEOUSLY WITH THE
CLOSING DATE, ALL EXISTING INDEBTEDNESS (EXCEPT FOR THE EXISTING INDEBTEDNESS
DESIGNATED ON SCHEDULE 1.01A AS REMAINING IN EFFECT AFTER THE CLOSING DATE)
SHALL HAVE BEEN REPAID IN FULL, TOGETHER WITH ALL FEES AND OTHER AMOUNTS OWING
THEREON OR AN AMOUNT HAS BEEN DEPOSITED IN ESCROW FOR THE IRREVOCABLE AND
INDEFEASIBLE PREPAYMENT AND REPAYMENT OF SUCH EXISTING INDEBTEDNESS AS OF THE
CLOSING DATE.

 

(H)                                 THE TOTAL LEVERAGE RATIO AS OF THE CLOSING
DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS ON A PRO FORMA BASIS FOR THE
TWELVE MONTHS ENDING AS OF SEPTEMBER 30, 2009, SHALL NOT BE GREATER THAN
2.85:1.00; PROVIDED, THAT, FOR PURPOSES OF THIS SECTION 4.01(H), CONSOLIDATED
TOTAL DEBT SHALL EXCLUDE ANY AMOUNTS IN RESPECT OF EXISTING INDEBTEDNESS FOR
WHICH CORRESPONDING AMOUNTS HAVE BEEN DEPOSITED IN ESCROW FOR THE IRREVOCABLE
AND INDEFEASIBLE PREPAYMENT AND REPAYMENT OF SUCH EXISTING INDEBTEDNESS AS OF
THE CLOSING DATE.  FOR PURPOSES OF THIS SECTION 4.01(H), IT IS AGREED THAT
CLOSING DATE EBITDA FOR THE TWELVE MONTHS ENDING AS OF SEPTEMBER 30, 2009 IS
$109,500,000.

 

(I)                                     THE ADMINISTRATIVE AGENT SHALL BE
REASONABLY SATISFIED THAT ALL NECESSARY GOVERNMENTAL AND THIRD PARTY CONSENTS
AND APPROVALS NECESSARY IN CONNECTION WITH THE TRANSACTION HAVE BEEN OBTAINED
AND BE EFFECTIVE AND ALL APPLICABLE WAITING PERIODS IN RESPECT THEREOF SHALL
HAVE EXPIRED WITHOUT ANY ADVERSE ACTION BEING TAKEN BY ANY GOVERNMENTAL
AUTHORITY AND THAT NO LAW SHALL BE APPLICABLE IN THE REASONABLE JUDGMENT OF THE
LENDERS THAT RESTRAINS OR PREVENTS THE CONSUMMATION OF THE TRANSACTION.

 

(J)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT OF THE INSURANCE COVERAGE OF THE
BORROWER AND GUARANTOR AND SUCH INSURANCE COVERAGE SHALL BE IN ACCORDANCE WITH
SECTION 6.07.

 

Section 4.02                                Conditions to All Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type) is subject to the following conditions precedent:

 

61

--------------------------------------------------------------------------------


 

(A)                                  (I) IN THE CASE OF THE INITIAL CREDIT
EXTENSION, (A) THE REPRESENTATIONS AND WARRANTIES OF THE PARENT AND ITS
SUBSIDIARIES CONTAINED IN THE ACQUISITION AGREEMENT THAT ARE MATERIAL TO THE
INTERESTS OF THE LENDERS, BUT ONLY TO THE EXTENT THAT PARENT HAS THE RIGHT TO
TERMINATE ITS OBLIGATIONS UNDER THE ACQUISITION AGREEMENT AS A RESULT OF A
BREACH OF ANY SUCH REPRESENTATIONS BY THE PARENT (DETERMINED WITHOUT REGARD TO
WHETHER ANY NOTICE IS REQUIRED TO BE DELIVERED BY THE PARENT) AND (B) THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER IN SECTIONS 5.01, 5.02, 5.03,
5.04, 5.08, AND 5.14 (AND CORRESPONDING REPRESENTATIONS IN ANY OTHER LOAN
DOCUMENT) SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH INITIAL CREDIT
EXTENSION; OR (II) WITH RESPECT TO ANY OTHER CREDIT EXTENSION OTHER THAN THE
INITIAL CREDIT EXTENSION, THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND
EACH OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT
EXTENSION; PROVIDED, THAT, TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, THEY SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE; PROVIDED, FURTHER, THAT ANY
REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL
ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT (AFTER GIVING
EFFECT TO ANY QUALIFICATION THEREIN) IN ALL RESPECTS ON SUCH RESPECTIVE DATES;

 

(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM.

 

(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE RELEVANT L/C ISSUER SHALL HAVE RECEIVED A REQUEST FOR CREDIT
EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF TOGETHER WITH ANY
ADDITIONAL INFORMATION AS THE ADMINISTRATIVE AGENT OR L/C ISSUER MAY REASONABLY
REQUEST.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Agents and the Lenders that:

 

Section 5.01                                Existence, Qualification and Power;
Compliance with Laws.  Each Loan Party and each other Subsidiary (a) is duly
incorporated, organized or formed, and validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 

Section 5.02                                Authorization; No Contravention. 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transaction, are
within such Loan Party’s corporate or other powers, have been duly

 

62

--------------------------------------------------------------------------------


 

authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
breach, contravention or violation (but not creation of Liens) referred to in
clause (b), to the extent that such breach, contravention or violation would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.03                                Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings set forth on Schedule 5.03, the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.  All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any competent authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.  The Acquisition is being consummated in accordance
with the Acquisition Agreement (except as otherwise expressly permitted under
this Agreement) and applicable Law.

 

Section 5.04                                Binding Effect.  This Agreement and
each other Loan Document has been duly executed and delivered by each Loan Party
that is party thereto.  This Agreement and each other Loan Document constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party that is party thereto in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

 

Section 5.05                                Financial Statements; No Material
Adverse Effect.  (a)  (i)  The Audited Financial Statements and Unaudited
Financial Statements fairly present in all material respects the financial
condition of the Parent as of the dates thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except (x) as otherwise disclosed to the
Administrative Agent prior to the Closing Date and (y) in the case of the
Unaudited Financial Statements, to changes resulting from normal year end audit
adjustments and the absence of footnotes.

 

(II)                                  THE UNAUDITED PRO FORMA CONSOLIDATED
BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS AT SEPTEMBER 30, 2009 (THE
“PRO FORMA BALANCE SHEET”) AND THE UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF
OPERATIONS OF THE PARENT AND ITS SUBSIDIARIES FOR THE 12 MONTH PERIOD ENDING ON
SEPTEMBER 30, 2009 (TOGETHER WITH THE PRO FORMA BALANCE SHEET, THE “PRO FORMA
FINANCIAL STATEMENTS”), COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO THE
ADMINISTRATIVE AGENT, HAVE BEEN PREPARED GIVING EFFECT (AS IF SUCH EVENTS HAD
OCCURRED ON SUCH DATE OR AT THE BEGINNING OF SUCH PERIODS, AS THE CASE MAY BE)

 

63

--------------------------------------------------------------------------------


 

TO THE TRANSACTION AND EACH MATERIAL ACQUISITION BY THE PARENT OR ANY OF ITS
SUBSIDIARIES CONSUMMATED AFTER DECEMBER 31, 2008 AND PRIOR TO THE CLOSING DATE. 
THE PRO FORMA FINANCIAL STATEMENTS HAVE BEEN PREPARED IN GOOD FAITH, BASED ON
ASSUMPTIONS BELIEVED BY THE PARENT TO BE REASONABLE AS OF THE DATE OF DELIVERY
THEREOF, AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS ON A PRO FORMA BASIS THE
ESTIMATED FINANCIAL POSITION OF THE PARENT AND ITS SUBSIDIARIES AS AT
SEPTEMBER 30, 2009 AND THEIR ESTIMATED RESULTS OF OPERATIONS FOR THE PERIODS
COVERED THEREBY, ASSUMING THAT THE EVENTS SPECIFIED IN THE PRECEDING SENTENCE
HAD ACTUALLY OCCURRED AT SUCH DATE OR AT THE BEGINNING OF THE PERIODS COVERED
THEREBY.

 


(B)                                 SINCE DECEMBER 31, 2008, THERE HAS BEEN NO
EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE FORECASTS OF CONSOLIDATED BALANCE
SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS OF THE PARENT FOR EACH FISCAL
YEAR ENDING AFTER THE CLOSING DATE UNTIL THE THIRD ANNIVERSARY OF THE CLOSING
DATE, COPIES OF WHICH HAVE BEEN FURNISHED TO THE ADMINISTRATIVE AGENT PRIOR TO
THE CLOSING DATE, HAVE BEEN PREPARED IN GOOD FAITH ON THE BASIS OF THE
ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE BELIEVED TO BE REASONABLE AT
THE TIME OF PREPARATION OF SUCH FORECASTS, IT BEING UNDERSTOOD THAT ACTUAL
RESULTS MAY VARY FROM SUCH FORECASTS AND THAT SUCH VARIATIONS MAY BE MATERIAL.


 

Section 5.06                                Litigation.  Except as set forth on
Schedule 5.06, there is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator or
purports to affect the legality, validity or enforceability of any Loan Document
or the consummation of the Transaction, that would be reasonably likely to have
a Material Adverse Effect.

 

Section 5.07                                Ownership of Property; Liens.  (a) 
Each Loan Party and each of its Subsidiaries is the legal and beneficial owner
of the Collateral pledged by it free and clear of any Lien, except for the Liens
and security interest created or permitted under the Loan Documents including,
any Liens permitted under Section 7.01.

 


(B)                                 EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES
HAS GOOD AND DEFENSIBLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN,
OR EASEMENTS OR OTHER LIMITED PROPERTY INTERESTS IN, ALL REAL PROPERTY NECESSARY
IN THE ORDINARY CONDUCT OF ITS BUSINESS, FREE AND CLEAR OF ALL LIENS EXCEPT FOR
DEFECTS IN TITLE THAT DO NOT MATERIALLY INTERFERE WITH ITS ABILITY TO CONDUCT
ITS BUSINESS OR TO UTILIZE SUCH ASSETS FOR THEIR INTENDED PURPOSES AND LIENS
PERMITTED BY SECTION 7.01 AND EXCEPT WHERE THE FAILURE TO HAVE SUCH TITLE OR
OTHER INTEREST WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  SET FORTH AS SCHEDULE 5.07(B)(I) HERETO IS A COMPLETE AND ACCURATE LIST
OF ALL REAL PROPERTY OWNED BY THE LOAN PARTIES AND THEIR SUBSIDIARIES AS OF THE
CLOSING DATE AND SET FORTH ON SCHEDULE 5.07(B)(II) HERETO IS A COMPLETE AND
ACCURATE LIST OF ALL LEASES OF REAL PROPERTY UNDER WHICH THE LOAN PARTIES AND
THEIR SUBSIDIARIES ARE THE LESSEES AS OF THE CLOSING DATE.  SET FORTH ON
SCHEDULE 5.07(B)(III) IS A COMPLETE AND ACCURATE LIST OF ALL COLLATERAL ACCESS
LEASES TO WHICH EACH LOAN PARTY IS A PARTY AS OF THE CLOSING DATE.


 

Section 5.08                                Perfection of Security Interests. 
Upon the making of the filings and taking of the other actions set forth on
Schedule 5.08, all filings and other actions necessary or desirable to perfect
and protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Trustee for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral, securing
the payment of the Secured Obligations, subject to Liens permitted under
Section 7.01 and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken.

 

64

--------------------------------------------------------------------------------


 

Section 5.09                                Environmental Compliance.  Except as
would not be reasonably likely to result in a Material Adverse Effect:

 

(A)                                  EXCEPT AS OTHERWISE SET FORTH ON
SCHEDULE 5.09(A), OR AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY, THE OPERATIONS AND PROPERTIES OF EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL
LAWS AND ENVIRONMENTAL PERMITS, ALL PAST NON-COMPLIANCE WITH SUCH ENVIRONMENTAL
LAWS AND ENVIRONMENTAL PERMITS HAS BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR
COSTS, AND NO CIRCUMSTANCES EXIST THAT WOULD BE REASONABLY LIKELY TO (A) FORM
THE BASIS OF A MATERIAL ENVIRONMENTAL ACTION AGAINST ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR (B) CAUSE ANY SUCH PROPERTY TO BE
SUBJECT TO ANY MATERIAL RESTRICTIONS ON OWNERSHIP, OCCUPANCY, USE OR
TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW.

 

(B)                                 EXCEPT AS OTHERWISE SET FORTH ON
SCHEDULE 5.09(B) HERETO, OR AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY, NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS LISTED OR, TO THE
BORROWER’S KNOWLEDGE, PROPOSED FOR LISTING ON THE NPL OR ON THE CERCLIS OR ANY
ANALOGOUS FOREIGN, STATE OR LOCAL LIST OR IS ADJACENT TO ANY SUCH PROPERTY;
THERE ARE NO AND NEVER HAVE BEEN ANY UNDERGROUND OR ABOVEGROUND STORAGE TANKS
OTHER THAN IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS OR ANY SURFACE
IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS
ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED ON ANY PROPERTY CURRENTLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST
OF ITS KNOWLEDGE, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES; OTHER THAN IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY
PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES; AND HAZARDOUS MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR
DISPOSED OF BY ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY PREDECESSOR ON ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES.

 

(C)                                  EXCEPT AS OTHERWISE SET FORTH ON
SCHEDULE 5.09(C) HERETO, OR AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY, NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS
UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER
POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR
RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR
DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER
VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY
OR THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND ALL HAZARDOUS MATERIALS
GENERATED, USED, TREATED, HANDLED OR STORED AT, OR TRANSPORTED TO OR FROM, ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER NOT REASONABLY EXPECTED TO RESULT
IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

(D)                                 EXCEPT AS SET FORTH IN SCHEDULE 5.09(D) OR
AS WOULD NOT REASONABLY BE EXPECTED TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE,
A MATERIAL LIABILITY, THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS OBTAINED ALL
MATERIAL ENVIRONMENTAL PERMITS REQUIRED FOR OWNERSHIP AND OPERATION OF ITS
PROPERTY AND BUSINESS.  EXCEPT AS SET FORTH IN SCHEDULE 5.09(D), NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTIFICATION
PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAW OR OTHERWISE HAS KNOWLEDGE THAT
(A) ANY MATERIAL WORK, REPAIRS, CONSTRUCTION OR CAPITAL EXPENDITURES ARE
REQUIRED TO BE MADE IN ORDER TO BE IN OR CONTINUE TO BE IN COMPLIANCE WITH ANY
APPLICABLE ENVIRONMENTAL LAWS OR ANY MATERIAL ENVIRONMENTAL PERMIT OR (B) ANY
ENVIRONMENTAL PERMIT IS ABOUT TO BE REVIEWED, MADE SUBJECT TO NEW LIMITATIONS OR
CONDITIONS, REVOKED, WITHDRAWN OR TERMINATED.

 

65

--------------------------------------------------------------------------------


 

(E)                                  EXCEPT AS SET FORTH IN SCHEDULE 5.09(E), OR
AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY, NO LOAN
PARTY NOR ANY OTHER SUBSIDIARY HAS CONTRACTUALLY ASSUMED ANY LIABILITY OR
OBLIGATION UNDER OR RELATING TO ANY APPLICABLE ENVIRONMENTAL LAW.

 

Section 5.10                                Taxes.  (a)  Each Loan Party has
timely filed all material federal, provincial, state, municipal, foreign and
other tax returns and reports required to be filed, and have timely paid all
material federal, provincial, state, municipal, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 5.10(B), AS
OF THE CLOSING DATE, TO THE KNOWLEDGE OF THE BORROWER, THERE ARE NO (I) MATERIAL
CLAIMS BEING ASSERTED IN WRITING WITH RESPECT TO ANY TAXES, (II) PRESENTLY
EFFECTIVE MATERIAL WAIVERS OR EXTENSIONS OF STATUTES IN WRITING WITH RESPECT TO
ANY TAXES, AND (III) TAX RETURNS ARE BEING EXAMINED BY, AND NO WRITTEN
NOTIFICATION OF INTENTION TO EXAMINE HAS BEEN RECEIVED FROM, THE INTERNAL
REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY, IN EACH CASE, WITH RESPECT TO THE
LOAN PARTIES.


 


(C)                                  NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS PARTY TO ANY TAX SHARING AGREEMENT.


 

Section 5.11                                Compliance with ERISA.  (a)  Except
as set forth in Schedule 5.11(a), each Plan is in material compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws.

 


(B)                                 (I) NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NEITHER ANY LOAN PARTY NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO
EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA,
WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 ET SEQ. OR 4243 OF ERISA WITH
RESPECT TO A MULTIEMPLOYER PLAN; AND (III) NEITHER ANY LOAN PARTY NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT WOULD BE SUBJECT TO SECTION 4069 OR
4212(C) OF ERISA.


 

Section 5.12                                Labor Matters.  There are no strikes
pending or threatened against any Loan Party or any Subsidiary that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Loan Parties and their Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable law dealing with
such matters.  All material payments due from the Loan Parties or their
Subsidiaries or for which any claim may be made against any Loan Party or its
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the Loan
Parties or such Subsidiary to the extent required by GAAP.  The consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries (or any predecessor) is
bound, other than collective bargaining agreements that, individually or in the
aggregate, are not material to the Loan Parties and their Subsidiaries.

 

Section 5.13                                Subsidiaries; Equity Interests.  As
of the Closing Date, neither the Borrower nor any other Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.13, and all
of the outstanding Equity Interests in the Borrower and its Subsidiaries have
been validly issued, are fully paid and nonassessable.  As of the Closing Date,
Schedule 5.13 sets forth the name and jurisdiction of organization of each
Subsidiary, (b) sets forth the ownership interest of the Borrower and any of its
Subsidiaries in each of its Subsidiaries, including the percentage of such

 

66

--------------------------------------------------------------------------------


 

ownership and (c) identifies each Person the Equity Interests of which are
required to be pledged pursuant to the Collateral and Guarantee Requirement.

 

Section 5.14                                Margin Regulations; Investment
Company Act; USA PATRIOT Act.  (a)  No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Borrowings or drawings under any Letter of Credit will be
used for any purpose that violates Regulation U.

 


(B)                                 NONE OF THE BORROWER, ANY PERSON CONTROLLING
THE BORROWER OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(C)                                  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY
LAUNDERING, INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING,
EFFECTIVE SEPTEMBER 23, 2001 AND THE USA PATRIOT ACT AND THE USE OF THE PROCEEDS
OF THE ADVANCES AND THE LETTERS OF CREDIT WILL NOT VIOLATE THE TRADING WITH THE
ENEMY ACT, AS AMENDED OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 C.F.R. SUBTITLE B, CHAPTER V, AS AMENDED)
OR ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO.


 

Section 5.15                                Disclosure.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains when furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided, that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

Section 5.16                                Intellectual Property.  Set forth on
Schedule 5.16 is a complete and accurate list of all Registered patents,
trademarks, service marks, domain names and copyrights, owned by each Loan Party
or any of its Subsidiaries as of the Closing Date, showing as of the Closing
Date the jurisdiction in which each such item of Registered Intellectual
Property is registered and the registration number.  Each of the Loan Parties
and the other Subsidiaries own or have the right to use, all of the trademarks,
service marks, trade names, domain names, copyrights, patents, know-how and
other intellectual property recognized under applicable Law (collectively,
“Intellectual Property”) that are material to the operation of their respective
businesses as currently conducted and to the knowledge of each Loan Party, no
such Intellectual Property is infringing upon any Intellectual Property rights
held by any other Person.

 

Section 5.17                                Solvency.  The Loan Parties, taken
as a whole, are Solvent.

 

Section 5.18                                No Default.  No Default has occurred
and is continuing or would result from any Borrowing or Credit Extension under
this Agreement or from the application of the proceeds therefrom.

 

Section 5.19                                Status of Revolving Credit Facility
as Senior Indebtedness.  The Obligations under the Revolving Credit Facility
constitute (i) senior Indebtedness of the Borrower and its

 

67

--------------------------------------------------------------------------------


 

Subsidiaries, and (ii) Indebtedness under a “Credit Facility” as such term is
defined in the Senior Indenture.

 

Section 5.20                                Use of Proceeds.  The Borrower will
use the proceeds of the Revolving Credit Loans and may request the issuance of
Letters of Credit, solely for general corporate purposes and, to the extent
permitted under Section 7.02(j), Permitted Acquisitions.

 


ARTICLE VI


 


AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall, and shall (except in the case of the covenants set forth in
Section 6.01, Section 6.02 and Section 6.03) cause each Material Subsidiary to:

 

Section 6.01                                Financial Statements.  Deliver to
the Administrative Agent for prompt further distribution to each Lender:

 

(A)                                  ANNUAL FINANCIALS.  AS SOON AS AVAILABLE,
BUT IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH SUBSEQUENT FISCAL
YEAR OF THE PARENT, A CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH
GAAP, AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF AN INDEPENDENT
REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING, WHICH
REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF
SUCH AUDIT, TOGETHER WITH A COMPARISON OF ACTUAL FIGURES AGAINST THE FORECASTS
FOR SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH
GAAP, CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER.

 

(B)                                 QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE,
BUT IN ANY EVENT, WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST
THREE (3) FISCAL QUARTERS OF EACH FISCAL YEAR OF THE PARENT (COMMENCING WITH THE
FIRST FULL FISCAL QUARTER ENDED AFTER THE CLOSING DATE), A CONSOLIDATED BALANCE
SHEET OF THE PARENT AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER,
AND THE RELATED (I) CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS FOR SUCH
FISCAL QUARTER AND FOR THE PORTION OF THE FISCAL YEAR THEN ENDED AND
(II) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PORTION OF THE FISCAL YEAR
THEN ENDED, SETTING FORTH IN EACH CASE (A) IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR AND (B) A COMPARISON OF ACTUAL
FIGURES FOR SUCH FISCAL QUARTER AGAINST THE FORECASTS FOR SUCH FISCAL QUARTER,
ALL IN REASONABLE DETAIL AND CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER
AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS
OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.

 

(C)                                  [RESERVED]

 

(D)                                 SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET
OF CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(A) AND
(B) ABOVE THE SAME CONSOLIDATED FINANCIAL STATEMENTS PREPARED

 

68

--------------------------------------------------------------------------------


 

IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES, TOGETHER WITH A RECONCILIATION
STATEMENT OF GAAP AGAINST THE ACCOUNTING PRINCIPLES.

 

(E)                                  ANNUAL FORECASTS AND BUDGET.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER THE END OF EACH FISCAL
YEAR, FORECASTS PREPARED BY MANAGEMENT OF THE BORROWER, IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF BALANCE SHEETS, INCOME STATEMENTS
AND CASH FLOW STATEMENTS ON A MONTHLY BASIS FOR THE FISCAL YEAR FOLLOWING SUCH
FISCAL YEAR AND ON AN ANNUAL BASIS FOR EACH FISCAL YEAR THEREAFTER UNTIL THE
MATURITY DATE TOGETHER WITH A BUDGET FOR EACH FISCAL QUARTER OF THE FISCAL YEAR
FOLLOWING SUCH FISCAL YEAR, IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

(F)                                    MANAGEMENT DISCUSSION AND ANALYSIS
REPORTS.  SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF CONSOLIDATED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 6.01(A), (B) AND THE REPORT REFERRED TO IN
SECTION 6.01(E), A REPORT SETTING FORTH MANAGEMENT’S ANALYSIS AND DISCUSSION OF
THE CONDITION (FINANCIAL AND OTHERWISE) OPERATIONS, PROSPECTS AND FORECASTS IN
RESPECT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES.  THE BORROWER
SHALL, NOT LATER THAN 20 DAYS FOLLOWING THE LENDERS’ REQUEST, SCHEDULE ONE
TELEPHONIC CONFERENCE PER APPLICABLE PERIOD WITH MANAGEMENT OF THE BORROWER TO
DISCUSS THE CONTENTS OF THE RELEVANT REPORTS.

 

Section 6.02                                Certificates; Reports; Other
Information.  Deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(A)                                  UPON DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A) AND (B) AND A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE PARENT;

 

(B)                                 PROMPTLY AFTER THE SAME ARE PUBLICLY
AVAILABLE, COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND
REGISTRATION STATEMENTS WHICH THE PARENT FILES WITH THE SEC OR WITH ANY
GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR (OTHER THAN AMENDMENTS
TO ANY REGISTRATION STATEMENT (TO THE EXTENT SUCH REGISTRATION STATEMENT, IN THE
FORM IT BECAME EFFECTIVE, IS DELIVERED), EXHIBITS TO ANY REGISTRATION STATEMENT
AND, IF APPLICABLE, ANY REGISTRATION STATEMENT ON FORM S-8) AND IN ANY CASE NOT
OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO;

 

(C)                                  PROMPTLY AFTER THE FURNISHING THEREOF,
COPIES OF ANY MATERIAL REQUESTS OR MATERIAL NOTICES RECEIVED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS);

 

(D)                                 TOGETHER WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS PURSUANT TO SECTION 6.01(A) AND EACH COMPLIANCE CERTIFICATE PURSUANT
TO SECTION 6.02(A), (I) A DESCRIPTION OF EACH EVENT, CONDITION OR CIRCUMSTANCE
DURING THE LAST FISCAL QUARTER COVERED BY SUCH COMPLIANCE CERTIFICATE REQUIRING
A PREPAYMENT UNDER SECTION 2.05(B), (II) A LIST OF SUBSIDIARIES THAT IDENTIFIES
EACH SUBSIDIARY AS A MATERIAL SUBSIDIARY OR AN IMMATERIAL SUBSIDIARY AS OF THE
DATE OF DELIVERY OF SUCH COMPLIANCE CERTIFICATE OR A CONFIRMATION THAT THERE IS
NO CHANGE IN SUCH INFORMATION SINCE THE LATER OF THE CLOSING DATE OR THE DATE OF
THE LAST SUCH LIST AND (III) SUCH OTHER INFORMATION REQUIRED BY THE COMPLIANCE
CERTIFICATE; AND

 

(E)                                  PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS, LEGAL, FINANCIAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY
OR ANY MATERIAL SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS,
AS THE ADMINISTRATIVE AGENT OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST.

 

69

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Parent’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that:  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding the foregoing, the
Borrower shall deliver originally executed Compliance Certificates to the
Administrative Agent (in addition to the electronic copies pursuant to the
foregoing).  Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

 

Section 6.03                                Notice Requirements; Other
Information.  Promptly after a Responsible Officer obtains knowledge thereof,
notify, or, as soon as available, provide to the Administrative Agent, for
prompt further distribution to each Lender, as the case may be:

 

(A)                                  OF THE OCCURRENCE OF ANY DEFAULT, WHICH
NOTICE SHALL SPECIFY THE NATURE THEREOF, THE PERIOD OF EXISTENCE THEREOF AND
WHAT ACTION THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;

 

(B)                                 THE OCCURRENCE OF ANY MATTER THAT HAS
RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C)                                  THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY LITIGATION OR GOVERNMENTAL PROCEEDING (INCLUDING WITHOUT
LIMITATION PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS) PENDING AGAINST THE
BORROWER OR ANY OF THE SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO BE
DETERMINED ADVERSELY AND, IF SO DETERMINED, TO RESULT IN A MATERIAL ADVERSE
EFFECT;

 

(D)                                 OF THE OCCURRENCE OF ANY ERISA EVENT OR
OTHER LABOR RELATED MATTERS, IN EACH CASE, ABOVE THE THRESHOLD AMOUNT;

 

(E)                                  THE OCCURRENCE OF ANY EVENT TRIGGERING A
COLLATERAL AND GUARANTEE REQUIREMENT UNDER SECTION 6.11;

 

(F)                                    COPIES OF ALL NOTICES, REQUESTS AND OTHER
DOCUMENTS RECEIVED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES UNDER OR
PURSUANT TO ANY MORTGAGED AGREEMENT OR INSTRUMENT, INDENTURE, LOAN OR CREDIT OR
SIMILAR AGREEMENT REGARDING OR RELATED TO ANY BREACH OR DEFAULT BY ANY PARTY
THERETO OR ANY OTHER EVENT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, AND FROM TIME TO TIME UPON REQUEST BY THE ADMINISTRATIVE AGENT,
COPIES OF ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF ANY
MORTGAGED AGREEMENT OR INSTRUMENT, INDENTURE, LOAN OR CREDIT OR SIMILAR
AGREEMENT AND SUCH INFORMATION AND REPORTS REGARDING THE MORTGAGED AGREEMENTS
AND SUCH INSTRUMENTS, INDENTURES AND LOAN AND CREDIT AND SIMILAR AGREEMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(G)                                 AS SOON AS AVAILABLE AND IN ANY EVENT UPON
DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 6.01(B), AN UPDATED PERFECTION CERTIFICATE WITH

 

70

--------------------------------------------------------------------------------


 

SCHEDULES UPDATING THE INFORMATION CONTAINED THEREIN TO THE EXTENT ANY
INFORMATION CONTAINED THEREIN MUST BE UPDATED OR CHANGED IN ORDER TO MAKE SUCH
INFORMATION ACCURATE AND COMPLETE;

 

(H)                                 OF A TAX EVENT OR LIABILITY NOT PREVIOUSLY
DISCLOSED IN WRITING BY THE BORROWER TO THE ADMINISTRATIVE AGENT WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY, TOGETHER WITH ANY
OTHER INFORMATION AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO
ENABLE THE ADMINISTRATIVE AGENT TO EVALUATE SUCH MATTERS;

 

(I)                                     ANY EVENT OR CIRCUMSTANCE CAUSING THE
PARENT TO CEASE TO, DIRECTLY OR INDIRECTLY, OWN THE BORROWER OR THE OCCURRENCE
OF A CHANGE OF CONTROL;

 

(J)                                     OF ANY CHANGE (I) IN ANY LOAN PARTY’S
CORPORATE NAME, (II) ANY LOAN PARTY’S IDENTITY AND CORPORATE STRUCTURE OR
(III) ANY LOAN PARTY’S TAXPAYER IDENTIFICATION NUMBER.  THE BORROWER AGREES THAT
IT WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PERMIT OR MAKE ANY
CHANGE REFERRED TO IN THIS SECTION 6.03(J) UNLESS IT SHALL HAVE PROVIDED NOT
LESS THAN 30 DAYS PRIOR NOTICE THEREOF TO ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE IN ORDER THAT ALL FILINGS MAY HAVE BEEN MADE UNDER THE
UNIFORM COMMERCIAL CODE WITHIN THE TIME PERIODS PROVIDED THEREIN OR OTHERWISE
THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL TRUSTEE TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED FIRST PRIORITY
SECURITY INTEREST IN THE COLLATERAL AND FOR THE COLLATERAL AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED FIRST PRIORITY
SECURITY INTEREST AS CONTEMPLATED BY THE COLLATERAL DOCUMENTS; AND

 

(K)                                  IMMEDIATELY UPON THE DISCOVERY OF ANY
INACCURACY, MISCALCULATION OR MISSTATEMENT CONTAINED IN ANY COMPLIANCE
CERTIFICATE OR OTHER CERTIFICATE PROVIDED FOR ANY PERIOD THAT AFFECTS ANY
FINANCIAL OR OTHER CALCULATIONS, REPRESENTATIONS OR WARRANTIES OR OTHER
STATEMENTS IMPACTING ANY PROVISION OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT
IN ANY MATERIAL RESPECT, NOTICE OF SUCH INACCURACY, MISCALCULATION OR
MISSTATEMENT TOGETHER WITH AN UPDATED CERTIFICATE INCLUDING THE CORRECTED
INFORMATION, CALCULATION OR STATEMENT, AS APPLICABLE.

 

Section 6.04                                Environmental Matters.  (a)  Comply,
cause each of its Subsidiaries to comply and use commercially reasonable efforts
to cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew, and cause each of its Subsidiaries to
obtain and renew, all Environmental Permits necessary for its operations and
properties; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action reasonably required to remove and clean up all releases
or threatened releases of Hazardous Materials from any of its properties, as
required under, and in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Borrower nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances.

 


(B)                                 IN THE EVENT ANY ASSESSMENTS REQUESTED BY
THE ADMINISTRATIVE AGENT IDENTIFY ANY MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL
LAW RELATING TO THE SITES SPECIFIED IN SUCH REPORTS (THE “SPECIFIED SITES”) THAT
COULD REASONABLY BE EXPECTED TO RESULT IN ANY ENVIRONMENTAL LIABILITIES IN
EXCESS OF THE THRESHOLD AMOUNT WITH RESPECT TO THE SPECIFIED SITES AS REASONABLY
DETERMINED BY THE LENDERS, THE BORROWER SHALL (I) PROVIDE THE LENDERS WITH A
PLAN TO REMEDY SUCH NON-COMPLIANCE (A “SPECIFIED REMEDIATION PLAN”), (II) SHALL
IMPLEMENT ANY CHANGES OR ADDITIONS TO SUCH SPECIFIED REMEDIATION PLAN AS MAY BE
REASONABLY REQUESTED BY THE LENDERS AND (III) SHALL IMPLEMENT SUCH SPECIFIED
REMEDIATION PLAN OR CURE ANY SUCH NON-COMPLIANCE WITHIN 180 DAYS OF SUCH
SPECIFIED REMEDIATION PLAN BEING APPROVED BY THE LENDERS OR WITHIN SUCH OTHER
TIME AS THE LENDERS MAY AGREE.

 

71

--------------------------------------------------------------------------------



 


(C)                                  ENVIRONMENTAL REPORTING REQUIREMENTS. 
PROMPTLY AFTER A RESPONSIBLE OFFICER OBTAINS KNOWLEDGE THEREOF, NOTIFY THE
ADMINISTRATIVE AGENT OF OR, AS SOON AS PRACTICABLE AFTER RECEIPT THEREOF,
DELIVER TO THE ADMINISTRATIVE AGENT, FOR PROMPT FURTHER DISTRIBUTION TO EACH
LENDER, MATERIAL DOCUMENTS CONCERNING:


 

(I)                                     ANY ENVIRONMENTAL ACTION AGAINST OR OF
ANY NON-COMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT WOULD (1) REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL LIABILITY OR (2) CAUSE ANY MORTGAGED PROPERTIES TO BE
SUBJECT TO ANY ADDITIONAL RESTRICTIONS ON OWNERSHIP, OCCUPANCY, USE OR
TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW;

 

(II)                                  (1) ANY OCCURRENCE OF ANY RELEASE OR
THREATENED RELEASE OF HAZARDOUS MATERIALS REQUIRED TO BE REPORTED TO ANY
GOVERNMENTAL AUTHORITY UNDER APPLICABLE ENVIRONMENTAL LAW, (2) ANY REMEDIAL
ACTIONS TAKEN BY ANY LOAN PARTY OR ITS SUBSIDIARIES IN RESPECT OF ANY SUCH
RELEASE OR THREATENED RELEASE THAT COULD REASONABLY BE EXPECTED TO RESULT IN AN
ENVIRONMENTAL ACTION OR (3) THE LOAN PARTIES’ DISCOVERY OF ANY OCCURRENCE OF OR
CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF ANY SITE OR
FACILITY THAT WOULD BE REASONABLY EXPECTED TO CAUSE SUCH SITE OR FACILITY OR ANY
PART THEREOF TO BE SUBJECT TO ANY RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY,
TRANSFERABILITY OR USE THEREOF UNDER ANY ENVIRONMENTAL LAWS, IN EACH CASE WHERE
SUCH EVENT OR OCCURRENCE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

(III)                               COPIES OF ANY AND ALL MATERIAL WRITTEN
COMMUNICATIONS WITH RESPECT TO (1) ANY ENVIRONMENTAL ACTION, (2) ANY RELEASE OR
THREATENED RELEASE OR NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAW REQUIRED TO BE
REPORTED TO ANY GOVERNMENTAL AUTHORITY AND (3) ANY REQUEST FOR INFORMATION FROM
A GOVERNMENTAL AUTHORITY THAT SUGGESTS SUCH GOVERNMENTAL AUTHORITY IS
INVESTIGATING THE POTENTIAL RESPONSIBILITY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES AS A POTENTIALLY RESPONSIBLE PARTY, IN EACH CASE WHERE SUCH EVENT
OR OCCURRENCE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)                              (1) ANY PERMITTED ACQUISITION THAT COULD
REASONABLY BE EXPECTED TO (A) EXPOSE THE BORROWER OR ANY OF ITS SUBSIDIARIES TO,
OR RESULT IN, MATERIAL ENVIRONMENTAL ACTIONS OR (B) AFFECT THE ABILITY OF THE
BORROWER AND ITS SUBSIDIARIES TO MAINTAIN IN FULL FORCE AND EFFECT ALL
GOVERNMENTAL AUTHORIZATIONS AND ENVIRONMENTAL PERMITS REQUIRED FOR THE CONTINUED
OPERATIONS OF THEIR RESPECTIVE BUSINESSES AND (2) ANY ACTION PROPOSED TO BE
TAKEN BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO MODIFY CURRENT OPERATIONS IN
A MANNER THAT WOULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER AND ITS
SUBSIDIARIES TO ANY MATERIAL ADDITIONAL OBLIGATIONS OR REQUIREMENTS UNDER
ENVIRONMENTAL LAWS;

 

(V)                                 COPIES OF ALL ENVIRONMENTAL REPORTS, AUDITS
OR ANALYSES (WHETHER PRODUCED BY THE BORROWER OR ITS SUBSIDIARIES OR ANY THIRD
PARTY OR GOVERNMENTAL AUTHORITY) IN RESPECT OF ANY SITES OWNED, LEASED OR
OPERATED BY THE BORROWER AND ITS SUBSIDIARIES TO THE EXTENT REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER UPON A REQUEST TO THE ADMINISTRATIVE AGENT;

 

(VI)                              UPON A GOOD FAITH BELIEF THAT A RELEASE OF
HAZARDOUS MATERIALS OR A VIOLATION OF ENVIRONMENTAL LAW REASONABLY LIKELY TO
RESULT IN A FINE OR PENALTY IN EXCESS OF THE THRESHOLD AMOUNT HAS OCCURRED AND
WITHIN 60 DAYS AFTER SUCH REQUEST AND AT THE EXPENSE OF THE BORROWER, ANY
ADDITIONAL ENVIRONMENTAL SITE ASSESSMENT REPORTS FOR ANY OF ITS OR ITS
SUBSIDIARIES’ PROPERTIES DESCRIBED IN SUCH REQUEST PREPARED BY AN ENVIRONMENTAL
CONSULTING FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING THE PRESENCE
OR

 

72

--------------------------------------------------------------------------------


 

ABSENCE OF SUCH HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY COMPLIANCE,
REMOVAL OR REMEDIAL ACTION IN CONNECTION WITH ANY SUCH HAZARDOUS MATERIALS ON
SUCH PROPERTIES; WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE
ADMINISTRATIVE AGENT REASONABLY DETERMINES AT ANY TIME THAT A MATERIAL RISK
EXISTS THAT ANY SUCH REPORT WILL NOT BE PROVIDED WITHIN THE TIME REFERRED TO
ABOVE, THE ADMINISTRATIVE AGENT MAY RETAIN AN ENVIRONMENTAL CONSULTING FIRM TO
PREPARE SUCH REPORT AT THE EXPENSE OF THE BORROWER, AND THE BORROWER HEREBY
GRANTS AND AGREES TO CAUSE ANY SUBSIDIARY THAT OWNS ANY PROPERTY DESCRIBED IN
SUCH REQUEST TO GRANT AT THE TIME OF SUCH REQUEST TO THE ADMINISTRATIVE AGENT,
THE LENDERS, SUCH FIRM AND ANY AGENTS OR REPRESENTATIVES THEREOF AN IRREVOCABLE
NON-EXCLUSIVE LICENSE, SUBJECT TO THE RIGHTS OF TENANTS, TO ENTER ONTO THEIR
RESPECTIVE PROPERTIES TO UNDERTAKE SUCH AN ASSESSMENT; AND

 

(VII)                           ANY SUCH OTHER DOCUMENTS AND INFORMATION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME.

 

Section 6.05                                Maintenance of Existence.  (a) 
Preserve, renew and maintain in full force and effect its legal existence,
structure and name under the Laws of the jurisdiction of its organization and
(b) take all commercially reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except (i) to the extent the
Board of Directors shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries
and to the extent that the loss thereof shall not be disadvantageous to
Borrower, its Subsidiaries or the Lenders in any material respect and
(ii) pursuant to a transaction permitted by Section 7.04 or Section 7.05.

 

Section 6.06                                Maintenance of Properties. 
Maintain, preserve and protect all of its material properties and equipment that
are used or useful in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and make all commercially reasonable and appropriate
repairs, renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.07                                Maintenance of Insurance.  Maintain
with financially sound and reputable insurance companies (in the good faith
judgment of management), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) as are customarily carried by Person engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

 

Section 6.08                                Compliance with Laws.  Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions, decrees and judgments applicable to it or to its business or
property (including without limitation Environmental Laws and ERISA).

 

Section 6.09                                Books and Records.  Maintain proper
books of record and account, in which entries that are full, true and correct in
all material respects and are in conformity with GAAP consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of the Borrower or such Subsidiary, as the case may be.

 

Section 6.10                                Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any properties of the Borrower and its

 

73

--------------------------------------------------------------------------------


 

Subsidiaries (subject, in the case of third party customer sites, to customary
access agreements) and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that excluding any such visits and
inspections during the occurrence and continuance of an Event of Default,
(i) only the Administrative Agent on behalf of the Lenders may exercise rights
of the Administrative Agent and the Lenders under this Section 6.10 and (ii) the
Administrative Agent shall not exercise such rights more than two (2) times
during any calendar year absent the existence of an Event of Default and only
one (1) such visit shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative and the Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants to the extent reasonably
feasible.  Neither the Borrower nor any Subsidiary shall be required to disclose
to the Administrative Agent or any Lender any information that, in the opinion
of counsel to the Borrower or such Subsidiary, is prohibited by Law to be
disclosed, is subject to attorney client privilege or constitutes attorney work
product or the disclosure of which would cause a material breach of a binding
non-disclosure agreement with a third party to the extent such agreement is not
made in contemplation of the avoidance of this Section 6.10.

 

Section 6.11                                Covenant to Guarantee Obligations
and Give Security.  Upon (x) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party or (y) the acquisition of any property
by any Loan Party, and such property, in the judgment of the Collateral Trustee,
shall not already be subject to a perfected first priority security interest in
favor of the Collateral Trustee for the benefit of the Secured Parties, then
each Loan Party shall, in each case at such Loan Party’s expense:

 

(A)                                  IN CONNECTION WITH THE FORMATION OR
ACQUISITION OF A SUBSIDIARY, WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION
(OR SUCH LONGER PERIOD AS THE COLLATERAL TRUSTEE MAY AGREE IN ITS REASONABLE
DISCRETION), CAUSE EACH SUCH SUBSIDIARY THAT IS REQUIRED TO BE A GUARANTOR
PURSUANT TO THE COLLATERAL AND GUARANTEE REQUIREMENT, AND CAUSE EACH DIRECT AND
INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO), TO DULY
EXECUTE AND DELIVER TO THE COLLATERAL TRUSTEE A GUARANTY OR GUARANTY SUPPLEMENT,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL TRUSTEE,
GUARANTEEING THE OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS,

 

(B)                                 WITHIN 10 DAYS AFTER (OR SUCH LONGER PERIOD
AS THE COLLATERAL TRUSTEE MAY AGREE IN ITS REASONABLE DISCRETION) SUCH FORMATION
OR ACQUISITION, FURNISH TO THE COLLATERAL TRUSTEE A DESCRIPTION OF THE REAL
PROPERTIES AND PERSONAL PROPERTIES OF SUCH SUBSIDIARY THAT IS REQUIRED TO BECOME
A GUARANTOR UNDER THE COLLATERAL AND GUARANTEE REQUIREMENT OR THE REAL
PROPERTIES AND PERSONAL PROPERTIES SO ACQUIRED, IN EACH CASE IN DETAIL
REASONABLY SATISFACTORY TO THE COLLATERAL TRUSTEE,

 

(C)                                  WITHIN 30 DAYS AFTER (OR SUCH LONGER PERIOD
AS THE COLLATERAL TRUSTEE MAY AGREE IN ITS REASONABLE DISCRETION)
(I) ACQUISITION OF PROPERTY BY ANY LOAN PARTY, DULY EXECUTE AND DELIVER, AND
CAUSE EACH LOAN PARTY TO DULY EXECUTE AND DELIVER, TO THE COLLATERAL TRUSTEE
SUCH ADDITIONAL PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS,
INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND OTHER SECURITY
AGREEMENTS (WHICH, TO THE EXTENT APPLICABLE AND IF RELATING TO THE TYPE OF
COLLATERAL THE GRANTING OF A SECURITY INTEREST IN WHICH CAN BE EFFECTED THROUGH
THE EXECUTION OF A SECURITY AGREEMENT SUPPLEMENT OR INTELLECTUAL SECURITY
AGREEMENT SUPPLEMENT (EACH AS DEFINED IN THE SECURITY AGREEMENT), SHALL BE
EFFECTED IN SUCH MANNER), AS SPECIFIED BY, AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL TRUSTEE, SECURING PAYMENT OF

 

74

--------------------------------------------------------------------------------


 

ALL THE OBLIGATIONS OF SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS AND CONSTITUTING
LIENS ON ALL SUCH PROPERTIES AND (II) SUCH FORMATION OR ACQUISITION OF ANY NEW
SUBSIDIARY THAT IS REQUIRED TO BECOME A GUARANTOR UNDER THE COLLATERAL AND
GUARANTEE REQUIREMENT, DULY EXECUTE AND DELIVER AND CAUSE SUCH SUBSIDIARY THAT
IS REQUIRED TO BECOME A GUARANTOR UNDER THE COLLATERAL AND GUARANTEE REQUIREMENT
AND EACH LOAN PARTY ACQUIRING EQUITY INTERESTS IN SUCH SUBSIDIARY TO DULY
EXECUTE AND DELIVER TO THE COLLATERAL TRUSTEE MORTGAGES, PLEDGES, ASSIGNMENTS,
SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENT
SUPPLEMENTS AND OTHER SECURITY AGREEMENTS (WHICH, TO THE EXTENT APPLICABLE AND
IF RELATING TO THE TYPE OF COLLATERAL THE GRANTING OF A SECURITY INTEREST IN
WHICH CAN BE EFFECTED THROUGH THE EXECUTION OF A SECURITY AGREEMENT SUPPLEMENT
OR INTELLECTUAL SECURITY AGREEMENT SUPPLEMENT SHALL BE EFFECTED IN SUCH MANNER)
AS SPECIFIED BY, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO, THE
COLLATERAL TRUSTEE, SECURING PAYMENT OF ALL OF THE OBLIGATIONS OF SUCH
SUBSIDIARY OR LOAN PARTY, RESPECTIVELY, UNDER THE LOAN DOCUMENTS,

 

(D)                                 WITHIN 30 DAYS (OR SUCH LONGER PERIOD AS THE
COLLATERAL TRUSTEE MAY AGREE IN ITS REASONABLE DISCRETION) AFTER SUCH FORMATION
OR ACQUISITION, TAKE, AND CAUSE EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR NEWLY
FORMED SUBSIDIARY THAT IS REQUIRED TO BECOME A GUARANTOR UNDER THE COLLATERAL
AND GUARANTEE REQUIREMENT TO TAKE OR CAUSE TO BE TAKEN, WHATEVER ACTION
(INCLUDING, WITHOUT LIMITATION, THE RECORDING OF MORTGAGES, THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
REASONABLE OPINION OF THE COLLATERAL TRUSTEE TO VEST IN THE COLLATERAL TRUSTEE
(OR IN ANY REPRESENTATIVE OF THE COLLATERAL TRUSTEE DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE MORTGAGES,
PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY
SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS DELIVERED PURSUANT TO
THIS SECTION 6.11, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH
THEIR TERMS,

 

(E)                                  WITHIN 30 DAYS (OR SUCH LONGER PERIOD AS
THE COLLATERAL TRUSTEE MAY AGREE IN ITS REASONABLE DISCRETION) AFTER SUCH
FORMATION OR ACQUISITION, DELIVER TO THE COLLATERAL TRUSTEE, UPON THE REQUEST OF
THE COLLATERAL TRUSTEE IN ITS REASONABLE DISCRETION, A SIGNED COPY OF A
FAVORABLE OPINION IN CUSTOMARY FORM, ADDRESSED TO THE COLLATERAL TRUSTEE AND THE
OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
COLLATERAL TRUSTEE AS TO (1) THE MATTERS CONTAINED IN CLAUSES (A), (C) AND
(D) ABOVE, (2) SUCH GUARANTIES, GUARANTY SUPPLEMENTS, MORTGAGES, PLEDGES,
ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY
AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS BEING LEGAL, VALID AND BINDING
OBLIGATIONS OF EACH LOAN PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS, AS TO THE MATTERS CONTAINED IN CLAUSE (D) ABOVE, (3) SUCH RECORDINGS,
FILINGS, NOTICES, ENDORSEMENTS AND OTHER ACTIONS BEING SUFFICIENT TO CREATE
VALID PERFECTED LIENS ON SUCH PROPERTIES, AND (4) MATTERS OF CORPORATE
FORMALITIES AS THE COLLATERAL TRUSTEE MAY REQUEST AND SUCH OTHER MATTERS AS THE
COLLATERAL TRUSTEE MAY REASONABLY REQUEST,

 

(F)                                    AT ANY TIME AND FROM TIME TO TIME,
PROMPTLY EXECUTE AND DELIVER, AND CAUSE EACH LOAN PARTY AND EACH NEWLY ACQUIRED
OR NEWLY FORMED SUBSIDIARY THAT IS REQUIRED TO BECOME A GUARANTOR UNDER THE
COLLATERAL AND GUARANTEE REQUIREMENT TO EXECUTE AND DELIVER, ANY AND ALL FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE, AND CAUSE EACH LOAN PARTY AND EACH NEWLY
ACQUIRED OR NEWLY FORMED SUBSIDIARY THAT IS REQUIRED TO BECOME A GUARANTOR UNDER
THE COLLATERAL AND GUARANTEE REQUIREMENT TO TAKE, ALL SUCH OTHER ACTION AS THE
COLLATERAL TRUSTEE MAY DEEM REASONABLY NECESSARY OR DESIRABLE IN OBTAINING THE
FULL BENEFITS OF, OR IN PERFECTING AND PRESERVING THE LIENS OF, SUCH GUARANTIES,
MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL
PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS, AND

 

75

--------------------------------------------------------------------------------


 

(G)                                 (I)  THE BORROWER SHALL PROVIDE THE SECURITY
INTERESTS AND GUARANTEES SET FORTH ON SCHEDULE 1 ON OR PRIOR TO THE DATES
CORRESPONDING TO SUCH SECURITY INTERESTS AND GUARANTEES SET FORTH ON SCHEDULE 1;
AND

 

(II)                                  AFTER THE CLOSING DATE, PROMPTLY WITHIN
SIXTY (60) DAYS AFTER THE ACQUISITION OF ANY REAL PROPERTY BY ANY LOAN PARTY, IF
SUCH REAL PROPERTY SHALL NOT ALREADY BE SUBJECT TO A PERFECTED LIEN PURSUANT TO
THE COLLATERAL AND GUARANTEE REQUIREMENT, THE BORROWER SHALL GIVE NOTICE THEREOF
TO THE ADMINISTRATIVE AGENT AND PROMPTLY THEREAFTER SHALL CAUSE SUCH REAL
PROPERTY TO BE SUBJECTED TO A LIEN TO THE EXTENT REQUIRED BY THE COLLATERAL AND
GUARANTEE REQUIREMENT, AND OTHERWISE SATISFY THE COLLATERAL AND GUARANTEE
REQUIREMENT WITH RESPECT TO SUCH REAL PROPERTY, AND WILL TAKE, OR CAUSE THE
RELEVANT LOAN PARTY TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE TO GRANT AND
PERFECT OR RECORD SUCH LIEN.

 

(III)                               IN THE CASE OF ANY COLLATERAL ACCESS LEASE
ENTERED INTO AFTER THE CLOSING DATE, COMPLY WITH THE REQUIREMENTS SET FORTH IN
SECTION 6.19 WITH RESPECT TO SUCH LEASE DURING A PERIOD OF SIXTY (60) DAYS
FOLLOWING THE DATE OF EFFECTIVENESS OF SUCH LEASE.

 

Section 6.12                                Use of Proceeds.  Use the proceeds
of any Credit Extension, whether directly or indirectly, in a manner consistent
with the uses set forth in the Preliminary Statements to this Agreement and as
set forth in Section 5.20.

 

Section 6.13                                Further Assurances and Post-Closing
Undertakings.  (a)  General Assurances.  (i)  Promptly upon request by any
Agent, or any Lender through the Administrative Agent, correct, and cause each
of its Subsidiaries promptly to correct, any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof.

 

(II)                                  PROMPTLY UPON REQUEST BY ANY AGENT, OR ANY
LENDER THROUGH THE ADMINISTRATIVE AGENT, DO, EXECUTE, ACKNOWLEDGE, DELIVER,
RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH
FURTHER ACTS, DEEDS, CONVEYANCES, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST,
TRUST DEEDS, ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS THEREOF,
TERMINATION STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES,
ASSURANCES AND OTHER INSTRUMENTS AS ANY AGENT, OR ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT, MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO
(I) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS, (II) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S OR ANY OF
ITS SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR
HEREAFTER INTENDED TO BE COVERED BY ANY OF THE COLLATERAL DOCUMENTS,
(III) PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF
THE COLLATERAL DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER
AND (IV) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM
MORE EFFECTIVELY UNTO THE SECURED PARTIES THE RIGHTS GRANTED OR NOW OR HEREAFTER
INTENDED TO BE GRANTED TO THE SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER
ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF
ITS SUBSIDIARIES TO DO SO.

 


(B)                                 ACCOUNT CONTROL AGREEMENTS.  WITHIN 60 DAYS
FOLLOWING THE CLOSING DATE, PROVIDE TO THE COLLATERAL TRUSTEE DULY EXECUTED
ACCOUNT CONTROL AGREEMENTS WITH RESPECT TO PLEDGED DEPOSIT ACCOUNTS (OTHER THAN
ACCOUNTS CONSTITUTING PAYROLL AND ACCOUNTS HOLDING CASH AND CASH EQUIVALENTS OF
NOT MORE THAN $150,000 IN THE AGGREGATE FOR MORE THAN TWO (2) CONSECUTIVE
BUSINESS DAYS FOR ALL LOAN PARTIES) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL TRUSTEE.


 


(C)                                  CERTAIN FOREIGN SUBSIDIARIES.  UPON THE
WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING A CHANGE IN LAW PURSUANT
TO WHICH THE ADMINISTRATIVE AGENT REASONABLY DETERMINES 

 

76

--------------------------------------------------------------------------------



 


THAT THE CIRCUMSTANCES CAUSING THE UNDISTRIBUTED EARNINGS OF ANY FOREIGN
SUBSIDIARY (AS DETERMINED FOR UNITED STATES FEDERAL INCOME TAX PURPOSES) TO BE
TREATED AS A DEEMED DIVIDEND TO THE BORROWER OR ANY DOMESTIC SUBSIDIARY FOR U.S.
FEDERAL INCOME TAX PURPOSES OR SUCH OTHER CIRCUMSTANCES NO LONGER SUBJECT THE
BORROWER OR ANY DOMESTIC SUBSIDIARY TO LIABILITY FOR ANY ADDITIONAL UNITED
STATES INCOME TAXES BY VIRTUE OF SECTION 956 OF THE CODE OR ANY OTHER APPLICABLE
PROVISION OF THE CODE (“CFC PLEDGE RESTRICTIONS”), UNLESS (X) COUNSEL FOR THE
COMPANY REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT PROVIDES, WITHIN 60
DAYS AFTER SUCH WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, A WRITTEN OPINION
ADDRESSED TO THE BORROWER AND THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
MUTUALLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT TO THE EFFECT
THAT, WITH RESPECT TO ANY DIRECT FOREIGN SUBSIDIARY OF ANY LOAN PARTY THAT HAS
NOT ALREADY HAD ALL OF THE EQUITY INTERESTS ISSUED BY IT PLEDGED PURSUANT TO THE
COLLATERAL DOCUMENTS, A PLEDGE OF MORE THAN 66.0% OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF EQUITY INTERESTS OF SUCH FOREIGN SUBSIDIARY ENTITLED TO
VOTE COULD REASONABLY BE EXPECTED, DESPITE SUCH CHANGE IN LAW, TO CONTINUE TO BE
SUBJECT TO A CFC PLEDGE RESTRICTION, THEN (Y) THAT PORTION OF SUCH FOREIGN
SUBSIDIARY’S OUTSTANDING EQUITY INTERESTS ISSUED BY SUCH FOREIGN SUBSIDIARY NOT
THERETOFORE PLEDGED PURSUANT TO THE RELEVANT COLLATERAL DOCUMENT SHALL BE
PLEDGED TO THE COLLATERAL TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO A SUPPLEMENT TO THE RELEVANT COLLATERAL DOCUMENT (OR ANOTHER PLEDGE
AGREEMENT IN SUBSTANTIALLY IDENTICAL FORM, IF NEEDED) TO THE EXTENT THAT
ENTERING INTO SUCH COLLATERAL DOCUMENT IS PERMITTED BY THE LAWS OF THE
RESPECTIVE FOREIGN JURISDICTION AND WITH ALL DOCUMENTS DELIVERED PURSUANT TO
THIS SECTION 6.13(C) TO BE IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY
TO THE COLLATERAL TRUSTEE.


 

Section 6.14                                Taxes.  The Company will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Company or its
Subsidiaries not otherwise permitted under this Agreement; provided, that,
neither the Company nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

 

Section 6.15                                End of Fiscal Years; Fiscal
Quarters.  The Borrower will cause (i) its and Parent’s fiscal year to end on or
about December 31 of each calendar year and (ii) its and Parent’s fiscal
quarters to end on or about March 31, June 30, September 30 and December 31 of
each calendar year, in each case unless otherwise approved by the Administrative
Agent.

 

Section 6.16                                Material Contracts.  Comply with all
the terms and provisions of each Material Contract, except to the extent such
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.17                                Ratings.  Use reasonable efforts to
maintain at all times (a) corporate family ratings from Moody’s and corporate
credit ratings from S&P and (b) ratings for the Revolving Credit Facility from
Moody’s and S&P.  The Borrower will promptly notify the Administrative Agent in
the event of a downgrade in any of the foregoing ratings.

 

Section 6.18                                Compliance with Terms of
Leaseholds.  Comply with all material obligations in respect of all leases of
real property to which the Loan Parties or their respective Subsidiaries is a
party, except to the extent such failure to comply would not reasonably be
expected to have a Material Adverse Effect.

 

77

--------------------------------------------------------------------------------


 

Section 6.19                                Collateral Access Agreements. 
During the 60 day period following the Closing Date, the Borrower shall use
commercially reasonable efforts to obtain collateral access agreements, in form
and substance reasonably satisfactory to the Collateral Trustee, for any
Collateral Access Leases, in each case executed by the lessor under the
applicable real property lease.  Notwithstanding anything to the contrary in
this Agreement, if the Borrower shall fail to obtain the collateral access
agreement with respect to any such real property lease within the specified time
period, after using commercially reasonable efforts to do so, the Borrower shall
have no further obligation to execute and deliver to the Collateral Trustee the
same and the condition set forth in this Section 6.19 with respect thereto shall
be deemed to be satisfied by the Borrower.  The Borrower shall promptly, upon
request, provide the Administrative Agent with a report in reasonable detail
summarizing the commercially reasonable efforts undertaken to obtain the
collateral access agreements referenced in this Section 6.19.

 


ARTICLE VII


 


NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly:

 

Section 7.01                                Liens.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(A)                                  LIENS PURSUANT TO ANY LOAN DOCUMENT,
INCLUDING LIENS TO SECURE THE SENIOR NOTES UNDER THE TERMS OF THE COLLATERAL
DOCUMENTS;

 

(B)                                 LIENS EXISTING ON THE DATE HEREOF AND LISTED
ON SCHEDULE 7.01(B);

 

(C)                                  LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN THIRTY (30)
DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE APPLICABLE PERSON TO THE EXTENT REQUIRED IN ACCORDANCE WITH
GAAP;

 

(D)                                 STATUTORY OR COMMON LAW LIENS OF LANDLORDS,
CARRIERS, WAREHOUSEMEN, MECHANICS, MATERIALMEN, REPAIRMEN, CONSTRUCTION
CONTRACTORS OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH
SECURE AMOUNTS NOT OVERDUE FOR A PERIOD OF MORE THAN THIRTY (30) DAYS OR IF MORE
THAN THIRTY (30) DAYS OVERDUE, ARE UNFILED (OR IF FILED HAVE BEEN DISCHARGED OR
STAYED) AND NO OTHER ACTION HAS BEEN TAKEN TO ENFORCE SUCH LIEN OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON TO THE EXTENT REQUIRED IN ACCORDANCE WITH GAAP;

 

(E)                                  (I) PLEDGES OR DEPOSITS IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND (II) PLEDGES AND DEPOSITS IN
THE ORDINARY COURSE OF BUSINESS SECURING LIABILITY FOR REIMBURSEMENT OR
INDEMNIFICATION OBLIGATIONS OF (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT OR BANK GUARANTEES FOR THE BENEFIT OF) INSURANCE CARRIERS PROVIDING
PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE BORROWER OR ANY SUBSIDIARY;

 

78

--------------------------------------------------------------------------------


 

(F)                                    DEPOSITS TO SECURE THE PERFORMANCE OF
BIDS, TRADE CONTRACTS, GOVERNMENTAL CONTRACTS AND LEASES (OTHER THAN
INDEBTEDNESS FOR BORROWED MONEY), STATUTORY OBLIGATIONS, SURETY, STAY, CUSTOMS
AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE
(INCLUDING THOSE TO SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS)
INCURRED IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE AMOUNT NOT TO EXCEED
$25,000,000;

 

(G)                                 EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS,
ENCROACHMENTS, PROTRUSIONS AND OTHER SIMILAR ENCUMBRANCES AND MINOR TITLE
DEFECTS AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, DO NOT IN ANY CASE
MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER
OR ANY MATERIAL SUBSIDIARY;

 

(H)                                 LIENS SECURING JUDGMENTS FOR THE PAYMENT OF
MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 9.01(H);

 

(I)                                     LIENS SECURING INDEBTEDNESS PERMITTED
UNDER SECTION 7.03(E); PROVIDED, THAT, (I) SUCH LIENS ATTACH CONCURRENTLY WITH
OR WITHIN 120 DAYS AFTER THE ACQUISITION, CONSTRUCTION, REPAIR, REPLACEMENT OR
IMPROVEMENT (AS APPLICABLE) OF THE PROPERTY SUBJECT TO SUCH LIENS, (II) SUCH
LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED
BY SUCH INDEBTEDNESS, REPLACEMENTS THEREOF AND ADDITIONS AND ACCESSIONS TO SUCH
PROPERTY AND THE PROCEEDS AND THE PRODUCTS THEREOF AND CUSTOMARY SECURITY
DEPOSITS, AND (III) WITH RESPECT TO CAPITALIZED LEASES, SUCH LIENS DO NOT AT ANY
TIME EXTEND TO OR COVER ANY ASSETS (EXCEPT FOR ADDITIONS AND ACCESSIONS TO SUCH
ASSETS, REPLACEMENTS AND PRODUCTS THEREOF AND CUSTOMARY SECURITY DEPOSITS) OTHER
THAN THE ASSETS SUBJECT TO SUCH CAPITALIZED LEASES;

 

(J)                                     LEASES, LICENSES, SUBLEASES OR
SUBLICENSES AND LIENS ON THE PROPERTY COVERED THEREBY, IN EACH CASE, GRANTED TO
OTHERS IN THE ORDINARY COURSE OF BUSINESS WHICH DO NOT (I) INTERFERE IN ANY
MATERIAL RESPECT WITH THE BUSINESS OF THE BORROWER OR ANY MATERIAL SUBSIDIARY OR
(II) SECURE ANY INDEBTEDNESS;

 

(K)                                  LIENS (I) ON CASH ADVANCES IN FAVOR OF THE
SELLER OF ANY PROPERTY TO BE ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO
SECTION 7.02(J) TO BE APPLIED AGAINST THE PURCHASE PRICE FOR SUCH INVESTMENT AND
(II) CONSISTING OF AN AGREEMENT TO DISPOSE OF ANY PROPERTY IN A DISPOSITION
PERMITTED UNDER SECTION 7.05, IN EACH CASE, SOLELY TO THE EXTENT SUCH INVESTMENT
OR DISPOSITION, AS THE CASE MAY BE, WOULD HAVE BEEN PERMITTED ON THE DATE OF THE
CREATION OF SUCH LIEN;

 

(L)                                     LIENS IN FAVOR OF THE BORROWER OR ANY
SUBSIDIARY SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03(D); PROVIDED,
THAT, NO SUCH LIEN ON ASSETS OF LOAN PARTIES SHALL BE PERMITTED TO SECURE
INDEBTEDNESS OWED BY A LOAN PARTY TO ANY NON-LOAN PARTY SUBSIDIARY;

 

(M)                               LIENS EXISTING ON PROPERTY AT THE TIME OF ITS
ACQUISITION OR EXISTING ON THE PROPERTY OF ANY PERSON AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY, IN EACH CASE AFTER THE DATE HEREOF; PROVIDED, THAT,
(I) SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION OR SUCH
PERSON BECOMING A SUBSIDIARY, (II) SUCH LIEN DOES NOT EXTEND TO OR COVER ANY
OTHER ASSETS OR PROPERTY (OTHER THAN THE PROCEEDS OR PRODUCTS THEREOF AND OTHER
THAN AFTER-ACQUIRED PROPERTY SUBJECTED TO A LIEN SECURING INDEBTEDNESS AND OTHER
OBLIGATIONS INCURRED PRIOR TO SUCH TIME AND WHICH INDEBTEDNESS AND OTHER
OBLIGATIONS ARE PERMITTED HEREUNDER THAT REQUIRE, PURSUANT TO THEIR TERMS AT
SUCH TIME, A PLEDGE OF AFTER-ACQUIRED PROPERTY, IT BEING UNDERSTOOD THAT SUCH
REQUIREMENT SHALL NOT BE PERMITTED TO APPLY TO ANY PROPERTY TO WHICH SUCH
REQUIREMENT WOULD NOT HAVE APPLIED BUT FOR SUCH ACQUISITION), AND (III) THE
INDEBTEDNESS SECURED THEREBY IS PERMITTED UNDER SECTION 7.03(E) OR (G);

 

79

--------------------------------------------------------------------------------


 

(N)                                 ANY INTEREST OR TITLE OF A LESSOR OR
SUBLESSOR UNDER LEASES OR SUBLEASES ENTERED INTO BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(O)                                 LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF
(I) RELATING TO THE ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS OR OTHER
FINANCIAL INSTITUTIONS NOT GIVEN IN CONNECTION WITH THE INCURRENCE OF
INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS OF THE BORROWER
OR ANY SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT OR SIMILAR OBLIGATIONS
INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES
OR (III) RELATING TO PURCHASE ORDERS AND OTHER AGREEMENTS ENTERED INTO WITH
CUSTOMERS OF THE BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

 

(P)                                 ANY ZONING OR SIMILAR LAW OR RIGHT RESERVED
TO OR VESTED IN ANY GOVERNMENTAL AUTHORITY TO CONTROL OR REGULATE THE USE OF ANY
REAL PROPERTY THAT DOES NOT MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF
THE BUSINESS OF THE BORROWER OR ANY MATERIAL SUBSIDIARY;

 

(Q)                                 LIENS ON SPECIFIC ITEMS OF INVENTORY OR
OTHER GOODS AND THE PROCEEDS THEREOF SECURING SUCH PERSON’S OBLIGATIONS IN
RESPECT OF DOCUMENTARY LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF SUCH PERSON
TO FACILITATE THE PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR GOODS; OR

 

(R)                                    THE MODIFICATION, REPLACEMENT, RENEWAL OR
EXTENSION OF ANY LIEN PERMITTED BY CLAUSES (B), (I) AND (M) OF THIS
SECTION 7.01; PROVIDED, THAT, (I) THE LIEN DOES NOT EXTEND TO ANY ADDITIONAL
PROPERTY OTHER THAN (A) AFTER-ACQUIRED PROPERTY THAT IS AFFIXED OR INCORPORATED
INTO THE PROPERTY COVERED BY SUCH LIEN OR FINANCED BY INDEBTEDNESS PERMITTED
UNDER SECTION 7.03, AND (B) PROCEEDS AND PRODUCTS THEREOF; AND (II) THE RENEWAL,
EXTENSION OR REFINANCING OF THE OBLIGATIONS SECURED OR BENEFITED BY SUCH LIENS
IS PERMITTED BY SECTION 7.03;

 

(S)                                  GROUND LEASES IN RESPECT OF REAL PROPERTY
ON WHICH FACILITIES OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
ARE LOCATED;

 

(T)                                    LIENS ON PROPERTY OF A NON-LOAN PARTY
SECURING INDEBTEDNESS OF NON-LOAN PARTY SUBSIDIARIES PERMITTED TO BE INCURRED BY
SECTION 7.03;

 

(U)                                 LIENS SOLELY ON ANY CASH EARNEST MONEY
DEPOSITS MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY
LETTER OF INTENT OR PURCHASE AGREEMENT PERMITTED HEREUNDER;

 

(V)                                 LIENS SECURING INDEBTEDNESS PERMITTED
PURSUANT TO SECTION 7.03(N); AND

 

(W)                               LICENSES OF PATENTS, TRADEMARKS AND OTHER
INTELLECTUAL PROPERTY RIGHTS GRANTED BY THE BORROWER AND ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY.

 

Section 7.02                                Investments.  Make any Investments,
except:

 

(A)                                  INVESTMENTS BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN CASH EQUIVALENTS;

 

(B)                                 LOANS OR ADVANCES TO OFFICERS, DIRECTORS,
PARTNERS AND EMPLOYEES OF THE BORROWER OR ITS SUBSIDIARIES (I) FOR REASONABLE
AND CUSTOMARY BUSINESS-RELATED TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS
ORDINARY BUSINESS PURPOSES IN AN AMOUNT NOT TO EXCEED $1,000,000 IN THE
AGGREGATE OUTSTANDING AT ANY TIME AND (II) IN CONNECTION WITH SUCH PERSON’S
PURCHASE OF

 

80

--------------------------------------------------------------------------------


 

EQUITY INTERESTS OF THE BORROWER (PROVIDED, THAT, THE AMOUNT OF SUCH LOANS AND
ADVANCES SHALL BE CONTRIBUTED TO THE BORROWER IN CASH AS COMMON EQUITY) IN AN
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING NOT TO EXCEED $1,000,000 IN THE
AGGREGATE;

 

(C)                                  ASSET PURCHASES (INCLUDING PURCHASES OF
INVENTORY, EQUIPMENT, SUPPLIES AND MATERIALS) AND THE LICENSING OR CONTRIBUTION
OF INTELLECTUAL PROPERTY PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH OTHER
PERSONS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(D)                                 INVESTMENTS (I) BY ANY LOAN PARTY IN ANY
OTHER LOAN PARTY, (II) BY ANY SUBSIDIARY IN ANY LOAN PARTY AND (III) BY ANY
NON-LOAN PARTY IN ANY OTHER NON-LOAN PARTY;

 

(E)                                  INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE
GRANT OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

 

(F)                                    INVESTMENTS CONSISTING OF LIENS,
INDEBTEDNESS, FUNDAMENTAL CHANGES, DISPOSITIONS, RESTRICTED PAYMENTS AND CAPITAL
EXPENDITURES PERMITTED UNDER SECTION 7.01, SECTION 7.03, SECTION 7.04,
SECTION 7.05, SECTION 7.06, AND SECTION 7.16, RESPECTIVELY; PROVIDED, HOWEVER,
THAT NO INVESTMENTS MAY BE MADE SOLELY PURSUANT TO THIS SECTION 7.02(F);

 

(G)                                 INVESTMENTS CONSISTING OF ANY MODIFICATION,
REPLACEMENT, RENEWAL, REINVESTMENT OR EXTENSION OF ANY INVESTMENT EXISTING ON
THE DATE HEREOF; PROVIDED, THAT, THE AMOUNT OF ANY INVESTMENT PERMITTED PURSUANT
TO THIS SECTION 7.02(G) IS NOT INCREASED FROM THE AMOUNT OF SUCH INVESTMENT ON
THE CLOSING DATE EXCEPT PURSUANT TO THE TERMS OF SUCH INVESTMENT AS OF THE
CLOSING DATE OR AS OTHERWISE PERMITTED BY THIS SECTION 7.02;

 

(H)                                 INVESTMENTS IN SWAP CONTRACTS PERMITTED
UNDER SECTION 7.03(F);

 

(I)                                     PROMISSORY NOTES AND OTHER NON-CASH
CONSIDERATION RECEIVED IN CONNECTION WITH DISPOSITIONS PERMITTED BY
SECTION 7.05;

 

(J)                                     THE PURCHASE OR OTHER ACQUISITION OF ALL
OR SUBSTANTIALLY ALL OF THE PROPERTY AND ASSETS OR BUSINESSES OF ANY PERSON OR
OF ASSETS CONSTITUTING A BUSINESS UNIT, LINE OF BUSINESS OR DIVISION OF SUCH
PERSON, OR EQUITY INTERESTS IN A PERSON THAT, UPON THE CONSUMMATION THEREOF,
WILL BE A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER (INCLUDING AS A RESULT OF A
MERGER OR CONSOLIDATION) (EACH, A “PERMITTED ACQUISITION”); PROVIDED, THAT:

 

(I)                                     SUCH PERSON SO PURCHASED OR OTHERWISE
ACQUIRED AND THE LINES OF BUSINESS SO PURCHASED OR ACQUIRED SHALL BE IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 7.07;

 

(II)                                  THE BORROWER, THE APPLICABLE LOAN PARTIES
AND SUCH NEWLY-ACQUIRED SUBSIDIARY SHALL COMPLY WITH THE COLLATERAL AND
GUARANTEE REQUIREMENTS AND THE REQUIREMENTS OF SECTION 6.11;

 

(III)                               ALL TRANSACTIONS IN CONNECTION WITH SUCH
ACQUISITION SHALL BE CONSUMMATED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH
LAW AND IN CONFORMITY WITH ALL APPLICABLE GOVERNMENTAL AUTHORIZATIONS AND SHALL
BE SUBJECT TO ALL NECESSARY CORPORATE AND BOARD APPROVALS;

 

(IV)                              IMMEDIATELY BEFORE AND IMMEDIATELY AFTER
GIVING PRO FORMA EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

81

--------------------------------------------------------------------------------


 

(V)                                 AFTER GIVING PRO FORMA EFFECT TO ANY SUCH
PURCHASE OR OTHER ACQUISITION, THE BORROWER SHALL BE IN PRO FORMA COMPLIANCE
WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.13 AND 7.14, WITH SUCH
COMPLIANCE TO BE BASED ON THE MOST RECENTLY ENDED PERIOD OF TWELVE FISCAL MONTHS
WITH RESPECT TO PRO FORMA ADJUSTMENTS TO CONSOLIDATED ADJUSTED EBITDA;

 

(VI)                              THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY
SUCH ACQUISITION IS TO BE CONSUMMATED, (A) A CERTIFICATE OF A RESPONSIBLE
OFFICER CERTIFYING THAT ALL REQUIREMENTS SET FORTH IN THIS SECTION 7.02(J) HAVE
BEEN SATISFIED OR WILL BE SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH
ACQUISITION, SETTING FORTH ALL RELEVANT FINANCIAL INFORMATION WITH RESPECT TO
SUCH ACQUISITION, INCLUDING, WITHOUT LIMITATION, THE AGGREGATE CONSIDERATION AND
OTHER INFORMATION REQUIRED TO DEMONSTRATE COMPLIANCE WITH THE FINANCIAL
COVENANTS AND (B) ANY SUCH REPORT OR NOTICE RELATING TO MATTERS REQUIRED TO BE
DISCLOSED PURSUANT TO SECTION 6.04(C)(IV);

 

(VII)                           AT THE TIME OF SUCH ACQUISITION AND IMMEDIATELY
AFTER GIVING EFFECT THERETO, THE BORROWER SHALL HAVE AVAILABLE DOMESTIC
UNRESTRICTED CASH DETERMINED IN ACCORDANCE WITH GAAP, TOGETHER WITH ANY UNDRAWN
AMOUNTS UNDER THE REVOLVING CREDIT FACILITY, IN AN AGGREGATE AMOUNT OF NOT LESS
THAN $10,000,000;

 

(VIII)                        THE AMOUNT FOR ALL PERMITTED ACQUISITIONS
HEREUNDER SHALL NOT AT ANY TIME EXCEED $50,000,000 IN THE AGGREGATE;

 

(K)                                  THE TRANSACTION;

 

(L)                                     INVESTMENTS CONSISTING OF GUARANTEES BY
ANY LOAN PARTY OF INDEBTEDNESS OF ANY NON-LOAN PARTY OF THE TYPES REFERRED TO IN
SECTION 7.03(K) IN AN AGGREGATE GUARANTEED AMOUNT NOT TO EXCEED THE GREATER OF
(I) $50,000,000 AND (II) 10% OF CONSOLIDATED TOTAL REVENUE FOR THE PARENT AND
ITS SUBSIDIARIES FOR THE TRAILING, TWELVE MONTH PERIOD ENDING ON THE LAST DAY OF
THE MOST RECENT FISCAL QUARTER FOR WHICH QUARTERLY FINANCIAL STATEMENTS AS SET
FORTH IN SECTION 6.01(B) ARE AVAILABLE;

 

(M)                               INVESTMENTS BY LOAN PARTIES IN NON-LOAN
PARTIES SO LONG AS AT THE TIME SUCH INVESTMENT IS MADE THE NET INVESTMENT IN
NON-LOAN PARTIES IS GREATER THAN ZERO;

 

(N)                                 SO LONG AS IMMEDIATELY BEFORE AND AFTER
GIVING EFFECT TO ANY SUCH INVESTMENT NO DEFAULT HAS OCCURRED AND IS CONTINUING,
OTHER INVESTMENTS THAT DO NOT EXCEED $10,000,000 IN THE AGGREGATE;

 

(O)                                 INVESTMENTS HELD BY ANY SUBSIDIARY ACQUIRED
AFTER THE CLOSING DATE OR OF A CORPORATION MERGED INTO THE BORROWER OR MERGED OR
CONSOLIDATED WITH ANY SUBSIDIARY IN ACCORDANCE WITH SECTION 7.04 AFTER THE
CLOSING DATE TO THE EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION
OF OR IN CONNECTION WITH SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WERE IN
EXISTENCE ON THE DATE OF SUCH ACQUISITION, MERGER OR CONSOLIDATION AND TO THE
EXTENT OTHERWISE PERMITTED UNDER SECTION 7.02 (AND NOT SOLELY IN RELIANCE ON
THIS SECTION 7.02(O)); AND

 

(P)                                 GUARANTEE OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY IN RESPECT OF LEASES (OTHER THAN CAPITALIZED LEASES) OR OF OTHER
OBLIGATIONS THAT DO NOT CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.

 

82

--------------------------------------------------------------------------------


 

Section 7.03                                Indebtedness.  Create, incur, assume
or suffer to exist any Indebtedness, except:

 

(A)                                  INDEBTEDNESS OF THE BORROWER AND ANY OF ITS
SUBSIDIARIES UNDER THE LOAN DOCUMENTS;

 

(B)                                 INDEBTEDNESS OF THE BORROWER AND ANY OF ITS
SUBSIDIARIES UNDER THE SENIOR NOTES AND ANY PERMITTED REFINANCING WITH RESPECT
THERETO, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SHALL
NOT EXCEED $300,000,000 AT ANY TIME (PLUS THE AMOUNT OF ANY REASONABLE AND
DOCUMENTED FEES, COMMISSIONS, DISCOUNTS AND OTHER COSTS AND EXPENSES ASSOCIATED
WITH ANY PERMITTED REFINANCING OF THE SENIOR NOTES, AND ANY PREPAYMENT
PREMIUMS);

 

(C)                                  GUARANTEE OBLIGATIONS OF THE BORROWER AND
ITS SUBSIDIARIES IN RESPECT OF INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY
OTHERWISE PERMITTED HEREUNDER (EXCEPT THAT A NON-LOAN PARTY MAY NOT, BY VIRTUE
OF THIS SECTION 7.03(C), GUARANTEE INDEBTEDNESS THAT SUCH NON-LOAN PARTY COULD
NOT OTHERWISE INCUR UNDER THIS SECTION 7.03); PROVIDED, THAT, IF THE
INDEBTEDNESS BEING GUARANTEED IS SUBORDINATED TO THE OBLIGATIONS, SUCH GUARANTEE
OBLIGATION SHALL BE SUBORDINATED TO THE GUARANTEE OF THE OBLIGATIONS ON TERMS AT
LEAST AS FAVORABLE TO THE LENDERS AS THOSE CONTAINED IN THE SUBORDINATION OF
SUCH INDEBTEDNESS;

 

(D)                                 INDEBTEDNESS OF ANY SUBSIDIARY TO THE
BORROWER OR TO ANY OTHER SUBSIDIARY, OR OF BORROWER TO ANY SUBSIDIARY; PROVIDED,
THAT (I) ALL SUCH INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY NOTES AND,
EXCEPT WITH RESPECT TO ANY INDEBTEDNESS OWING TO ANY NON-LOAN PARTY, ALL SUCH
NOTES SHALL BE SUBJECT TO THE COLLATERAL REQUIREMENT AND SHALL BE PLEDGED TO THE
COLLATERAL TRUSTEE AS SECURITY FOR THE OBLIGATIONS HEREUNDER AND (II) EXCEPT
WITH RESPECT TO INTERCOMPANY INDEBTEDNESS AMONG NON-LOAN PARTIES, ALL SUCH
INDEBTEDNESS SHALL BE UNSECURED AND SUBORDINATED IN RIGHT OF PAYMENT TO THE
PAYMENT IN FULL OF THE OBLIGATIONS PURSUANT TO THE TERMS OF THE APPLICABLE
PROMISSORY NOTES OR AN INTERCOMPANY SUBORDINATION AGREEMENT THAT IS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(E)                                  INDEBTEDNESS WITH RESPECT TO CAPITALIZED
LEASES AND PURCHASE MONEY INDEBTEDNESS AND INDEBTEDNESS IN AN AGGREGATE AMOUNT
NOT EXCEED $30,000,000; PROVIDED, THAT, ANY SUCH INDEBTEDNESS (I) IN THE CASE OF
CAPITALIZED LEASES OR PURCHASE MONEY INDEBTEDNESS, SHALL BE SECURED BY THE ASSET
SUBJECT TO SUCH CAPITALIZED LEASES OR ACQUIRED ASSET IN CONNECTION WITH THE
INCURRENCE OF SUCH INDEBTEDNESS, AS THE CASE MAY BE, AND (II) IN THE CASE OF
PURCHASE MONEY INDEBTEDNESS, SHALL CONSTITUTE NOT LESS THAN 75% OF THE AGGREGATE
CONSIDERATION PAID WITH RESPECT TO SUCH ASSET;

 

(F)                                    INDEBTEDNESS IN RESPECT OF SWAP CONTRACTS
DESIGNED TO HEDGE AGAINST INTEREST RATES, FOREIGN EXCHANGE RATES OR COMMODITIES
PRICING RISKS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR
SPECULATIVE PURPOSES;

 

(G)                                 INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO
EXCEED $10,000,000 AT ANY ONE TIME OUTSTANDING (PLUS THE AMOUNT OF INDEBTEDNESS
THEN OTHERWISE PERMITTED TO BE INCURRED AT SUCH TIME PURSUANT TO THIS
SECTION 7.03) ASSUMED IN CONNECTION WITH ANY PERMITTED ACQUISITION, PROVIDED,
THAT, SUCH INDEBTEDNESS (I) WAS NOT INCURRED IN CONTEMPLATION OF SUCH PERMITTED
ACQUISITION, (II) IS SECURED ONLY BY THE ASSETS ACQUIRED IN THE APPLICABLE
PERMITTED ACQUISITION (INCLUDING ANY ACQUIRED EQUITY INTERESTS), AND (III) BOTH
IMMEDIATELY PRIOR AND AFTER GIVING EFFECT THERETO NO DEFAULT SHALL EXIST OR
RESULT THEREFROM;

 

(H)                                 EXISTING INDEBTEDNESS;

 

83

--------------------------------------------------------------------------------


 

(I)                                     CASH MANAGEMENT OBLIGATIONS AND OTHER
INDEBTEDNESS IN RESPECT OF NETTING SERVICES, AUTOMATIC CLEARINGHOUSE
ARRANGEMENTS, OVERDRAFT PROTECTIONS AND SIMILAR ARRANGEMENTS IN EACH CASE IN
CONNECTION WITH DEPOSIT ACCOUNTS INCURRED IN THE ORDINARY COURSE;

 

(J)                                     INDEBTEDNESS INCURRED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN RESPECT OF LETTERS OF CREDIT, BANK GUARANTEES,
BANKER’S ACCEPTANCES, WAREHOUSE RECEIPTS OR SIMILAR INSTRUMENTS OR PREMIUM
FINANCING ARRANGEMENTS INCURRED, ISSUED OR CREATED IN THE ORDINARY COURSE OF
BUSINESS, INCLUDING IN RESPECT OF WORKERS COMPENSATION CLAIMS, HEALTH,
DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE OR SELF-INSURANCE OR OTHER INDEBTEDNESS WITH RESPECT TO
REIMBURSEMENT-TYPE OBLIGATIONS REGARDING WORKERS COMPENSATION CLAIMS;

 

(K)                                  OBLIGATIONS IN RESPECT OF PERFORMANCE, BID,
APPEAL AND SURETY BONDS AND PERFORMANCE AND COMPLETION GUARANTEES AND SIMILAR
OBLIGATIONS PROVIDED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT, BANK GUARANTEES OR SIMILAR INSTRUMENTS RELATED
THERETO, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS OR CONSISTENT WITH PAST
PRACTICE;

 

(L)                                     INDEBTEDNESS SUPPORTED BY A LETTER OF
CREDIT IN A PRINCIPAL AMOUNT NOT TO EXCEED THE FACE AMOUNT OF SUCH LETTER OF
CREDIT;

 

(M)                               INDEBTEDNESS INCURRED BY A NON-LOAN PARTY IN
AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $15,000,000 AT ANY ONE TIME
OUTSTANDING; AND

 

(N)                                 ADDITIONAL INDEBTEDNESS (WHETHER OR NOT
SECURED) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY ONE TIME
OUTSTANDING $15,000,000.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (l) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided, that, all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03.

 

Section 7.04                                Fundamental Changes.  Merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

 

(A)                                  ANY SUBSIDIARY MAY MERGE WITH (I) THE
BORROWER; PROVIDED, THAT, THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES; PROVIDED, THAT, WHEN ANY
SUBSIDIARY THAT IS A LOAN PARTY IS MERGING WITH ANOTHER SUBSIDIARY, A LOAN PARTY
SHALL BE THE CONTINUING OR SURVIVING PERSON;

 

(B)                                 ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY
MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER SUBSIDIARY THAT IS NOT A LOAN PARTY;

 

(C)                                  ANY SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR ANOTHER SUBSIDIARY; PROVIDED, THAT, IF THE TRANSFEROR IN SUCH A
TRANSACTION IS A LOAN PARTY, THEN (I) THE TRANSFEREE MUST BE A LOAN PARTY OR
(II) TO THE EXTENT CONSTITUTING AN INVESTMENT, SUCH INVESTMENT MUST BE A
PERMITTED INVESTMENT IN OR

 

84

--------------------------------------------------------------------------------


 

INDEBTEDNESS OF A SUBSIDIARY WHICH IS NOT A LOAN PARTY IN ACCORDANCE WITH
SECTION 7.02 AND SECTION 7.03, RESPECTIVELY;

 

(D)                                 SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT
THEREFROM, THE BORROWER MAY MERGE WITH ANY OTHER PERSON IN ACCORDANCE WITH
SECTION 7.02(J); PROVIDED, THAT, THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING CORPORATION;

 

(E)                                  SO LONG AS NO DEFAULT EXISTS OR WOULD
RESULT THEREFROM, ANY SUBSIDIARY MAY MERGE WITH ANY OTHER PERSON IN ORDER TO
EFFECT AN INVESTMENT PERMITTED PURSUANT TO SECTION 7.02; PROVIDED, THAT, THE
CONTINUING OR SURVIVING PERSON SHALL BE A SUBSIDIARY, WHICH TOGETHER WITH EACH
OF ITS SUBSIDIARIES, SHALL HAVE COMPLIED WITH THE COLLATERAL AND GUARANTEE
REQUIREMENTS AND THE REQUIREMENTS OF SECTION 6.11;

 

(F)                                    THE ACQUISITION MAY BE CONSUMMATED; AND

 

(G)                                 SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT
THEREFROM, A MERGER, DISSOLUTION, LIQUIDATION, CONSOLIDATION OR DISPOSITION, THE
PURPOSE OF WHICH IS TO EFFECT A DISPOSITION PERMITTED PURSUANT TO
SECTION 7.04(C) OR SECTION 7.05, MAY BE EFFECTED.

 

Section 7.05                                Dispositions.  Make any Disposition
or enter into any agreement to make any Disposition, except:

 

(A)                                  DISPOSITIONS OF OBSOLETE, WORN OUT OR
SURPLUS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY
COURSE OF BUSINESS AND DISPOSITIONS OF PROPERTY NO LONGER USED OR USEFUL IN THE
CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;

 

(B)                                 DISPOSITIONS OF INVENTORY AND IMMATERIAL
ASSETS IN THE ORDINARY COURSE OF BUSINESS (INCLUDING ALLOWING ANY REGISTRATIONS
OR ANY APPLICATIONS FOR REGISTRATION OF ANY IMMATERIAL INTELLECTUAL PROPERTY TO
LAPSE OR GO ABANDONED IN THE ORDINARY COURSE OF BUSINESS);

 

(C)                                  DISPOSITIONS OF PROPERTY TO THE EXTENT THAT
(I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY THAT IS PROMPTLY PURCHASED OR (II) THE PROCEEDS OF SUCH
DISPOSITION ARE PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT
PROPERTY (WHICH REPLACEMENT PROPERTY IS ACTUALLY PROMPTLY PURCHASED);

 

(D)                                 DISPOSITIONS OF PROPERTY TO THE BORROWER OR
A SUBSIDIARY; PROVIDED, THAT, IF THE TRANSFEROR OF SUCH PROPERTY IS A LOAN PARTY
(I) THE TRANSFEREE THEREOF MUST BE A LOAN PARTY OR (II) TO THE EXTENT SUCH
TRANSACTION CONSTITUTES AN INVESTMENT, SUCH TRANSACTION IS PERMITTED UNDER
SECTION 7.02;

 

(E)                                  DISPOSITIONS PERMITTED BY SECTION 7.02,
SECTION 7.04 AND SECTION 7.06 AND LIENS PERMITTED BY SECTION 7.01;

 

(F)                                    DISPOSITIONS IN THE ORDINARY COURSE OF
BUSINESS OF CASH EQUIVALENTS;

 

(G)                                 LICENSES GRANTED TO A PERSON OF SELECTED
DATA FROM THE BORROWER’S AND/OR ANY SUBSIDIARY’S DATA LIBRARY IN EXCHANGE FOR
OWNERSHIP OF SEPARATE SEISMIC DATA SUPPLIED BY SUCH PERSON, LICENSES OF
INVENTORY OR DATA ASSETS, SALES OR GRANTS OF LICENSES OR SUBLICENSES TO USE ANY
INVENTORY, PATENTS, TRADE SECRETS, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY, AND
OTHER LEASES, SUBLEASES, LICENSES OR SUBLICENSES, IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT

 

85

--------------------------------------------------------------------------------


 

WITH PAST PRACTICE OR WHICH DO NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES;

 

(H)                                 TRANSFERS OF PROPERTY SUBJECT TO CASUALTY
EVENTS UPON RECEIPT OF THE NET CASH PROCEEDS OF SUCH CASUALTY EVENT;

 

(I)                                     DISPOSITIONS OF ACCOUNTS RECEIVABLE IN
THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COLLECTION OR COMPROMISE
THEREOF;

 

(J)                                     THE UNWINDING OF ANY SWAP CONTRACT
PURSUANT TO ITS TERMS;

 

(K)                                  PERMITTED SALE LEASEBACKS IN AN AGGREGATE
TOTAL AMOUNT NOT TO EXCEED $30,000,000 IN ANY FISCAL YEAR;

 

(L)                                     DISPOSITIONS OF OTHER ASSETS HAVING AN
AGGREGATE FAIR MARKET VALUE NOT TO EXCEED $10,000,000 IN ANY FISCAL YEAR;
PROVIDED, THAT, (I) THE PURCHASE PRICE PAID TO THE BORROWER OR SUCH SUBSIDIARY
FOR SUCH ASSET SHALL BE NO LESS THAN THE FAIR MARKET VALUE OF SUCH ASSET AT THE
TIME OF SUCH SALE AND (II) NOT LESS THAN 75% OF THE CONSIDERATION FOR SUCH
DISPOSITION SHALL BE PAID IN CASH; AND

 

(M)                               DISPOSITIONS OF ANY ASSETS ACQUIRED PURSUANT
TO A PERMITTED ACQUISITION;

 

provided, that, other than in respect of Dispositions specified under
clauses (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k), the proceeds
of any Dispositions permitted hereunder shall be applied in accordance with the
requirements of Section 2.05(b)(i) to the extent not reinvested or for which no
commitment for reinvestment has been made within 12 months of receipt thereof.

 

Section 7.06                                Restricted Payments.  Declare or
make, or permit Parent to make, directly or indirectly, any Restricted Payment,
except:

 

(A)                                  THE BORROWER MAY MAKE RESTRICTED PAYMENTS
TO THE PARENT, EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE PARENT, THE
BORROWER AND TO OTHER SUBSIDIARIES THAT ARE LOAN PARTIES AND EACH WHOLLY-OWNED
DIRECT OR INDIRECT NON-LOAN PARTY MAY MAKE RESTRICTED PAYMENTS TO ANY OTHER
WHOLLY-OWNED DIRECT OR INDIRECT NON-LOAN PARTY;

 

(B)                                 THE PARENT AND EACH SUBSIDIARY MAY DECLARE
AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE EQUITY
INTERESTS (OTHER THAN DISQUALIFIED EQUITY INTERESTS NOT OTHERWISE PERMITTED BY
SECTION 7.03) OF SUCH PERSON;

 

(C)                                  TO THE EXTENT CONSTITUTING RESTRICTED
PAYMENTS, THE BORROWER AND ITS SUBSIDIARIES MAY ENTER INTO AND CONSUMMATE
TRANSACTIONS EXPRESSLY PERMITTED BY ANY PROVISION OF SECTION 7.02, SECTION 7.04
OR SECTION 7.08;

 

(D)                                 REPURCHASES OF EQUITY INTERESTS IN THE
ORDINARY COURSE OF BUSINESS IN THE BORROWER (OR ANY DIRECT OR INDIRECT PARENT
THEREOF) OR ANY SUBSIDIARY DEEMED TO OCCUR UPON EXERCISE OF STOCK OPTIONS OR
WARRANTS IF SUCH EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE OF
SUCH OPTIONS OR WARRANTS;

 

(E)                                  THE BORROWER OR ANY SUBSIDIARY MAY, IN GOOD
FAITH, MAKE NON-CASH PAYMENTS (OR MAKE NON-CASH RESTRICTED PAYMENTS TO ALLOW ANY
DIRECT OR INDIRECT PARENT THEREOF TO PAY) FOR THE REPURCHASE, RETIREMENT OR
OTHER ACQUISITION OR RETIREMENT FOR VALUE OF EQUITY INTERESTS OF IT OR ANY

 

86

--------------------------------------------------------------------------------


 

DIRECT OR INDIRECT PARENT THEREOF HELD BY ANY FUTURE, PRESENT OR FORMER
EMPLOYEE, DIRECTOR, OFFICER OR CONSULTANT (OR ANY AFFILIATES, SPOUSES, FORMER
SPOUSES, OTHER IMMEDIATE FAMILY MEMBERS, SUCCESSORS, EXECUTORS, ADMINISTRATORS,
HEIRS, LEGATEES OR DISTRIBUTEES OF ANY OF THE FOREGOING) OF THE BORROWER (OR ANY
DIRECT OR INDIRECT PARENT OF THE BORROWER) OR ANY OF ITS SUBSIDIARIES PURSUANT
TO ANY EMPLOYEE, MANAGEMENT OR DIRECTOR EQUITY PLAN, EMPLOYEE, MANAGEMENT OR
DIRECTOR STOCK OPTION PLAN OR ANY OTHER EMPLOYEE, MANAGEMENT OR DIRECTOR BENEFIT
PLAN OR ANY AGREEMENT (INCLUDING ANY STOCK SUBSCRIPTION OR SHAREHOLDER
AGREEMENT) WITH ANY EMPLOYEE, DIRECTOR, OFFICER OR CONSULTANT OF THE PARENT, THE
BORROWER OR ANY SUBSIDIARY; PROVIDED, THAT, UNDER THIS CLAUSE (E) THE PARENT AND
ITS SUBSIDIARIES MAY MAKE CASH DIVIDENDS OR SUCH OTHER RESTRICTED PAYMENTS AFTER
THE CLOSING DATE IN AN AGGREGATE AMOUNT NOT TO EXCEED (I) IF THE TOTAL LEVERAGE
RATIO IS EQUAL TO OR GREATER THAN 1.50:1.00 ON A PRO FORMA BASIS, $1,000,000 IN
THE AGGREGATE OR (II) IF THE TOTAL LEVERAGE RATIO IS LESS THAN 1.50:1.00 ON A
PRO FORMA BASIS, $2,500,000 IN THE AGGREGATE;

 

(F)                                    THE PARENT OR ANY SUBSIDIARY MAY PAY ANY
DIVIDEND OR DISTRIBUTION WITHIN 60 DAYS AFTER THE DATE OF DECLARATION THEREOF,
IF AT THE DATE OF DECLARATION SUCH PAYMENT WOULD HAVE COMPLIED WITH THE
PROVISIONS OF THIS AGREEMENT;

 

(G)                                 THE PARENT MAY PAY CASH DIVIDENDS OR
DISTRIBUTIONS ON ITS SERIES C PREFERRED STOCK AND ITS SERIES B PREFERRED STOCK; 
PROVIDED THAT (X) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PAYMENT, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;
(Y) AFTER GIVING PRO FORMA EFFECT TO ANY SUCH PAYMENT, THE BORROWER SHALL BE IN
PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS; AND (Z) AT THE TIME OF SUCH
PAYMENT AND IMMEDIATELY AFTER GIVING EFFECT THERETO, THE BORROWER SHALL HAVE NO
BORROWINGS OUTSTANDING UNDER THIS AGREEMENT DETERMINED ON A PRO FORMA BASIS
EXCEPT FOR L/C BORROWINGS; AND

 

(H)                                 SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE TOTAL LEVERAGE RATIO IS LESS THAN 1.50:1.00 ON A PRO FORMA
BASIS, THE PARENT MAY MAKE ADDITIONAL RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $1,000,000 IN ANY FISCAL YEAR AND $5,000,000 IN THE AGGREGATE FROM
THE CLOSING DATE.

 

Section 7.07                                Change in Nature of Business. 
Engage in any line of business or activity other than those lines of business
and activities conducted by the Borrower and its Subsidiaries on the date hereof
or any business reasonably related or ancillary thereto.

 

SECTION 7.08                                TRANSACTIONS WITH AFFILIATES.  ENTER
INTO ANY TRANSACTION OF ANY KIND WITH ANY AFFILIATE OF THE BORROWER, WHETHER OR
NOT IN THE ORDINARY COURSE OF BUSINESS, OTHER THAN:

 

(A)                                  TRANSACTIONS ON TERMS SUBSTANTIALLY AS
FAVORABLE TO THE BORROWER OR SUCH  SUBSIDIARY AS WOULD BE OBTAINABLE BY THE
BORROWER OR SUCH SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH A PERSON OTHER THAN AN AFFILIATE;

 

(B)                                 THE TRANSACTION AND THE PAYMENT OF FEES AND
EXPENSES RELATED TO THE TRANSACTION;

 

(C)                                  EQUITY ISSUANCES, REPURCHASES, REDEMPTIONS,
RETIREMENTS OR OTHER ACQUISITIONS OR RETIREMENTS OF EQUITY INTERESTS BY THE
BORROWER OR ANY SUBSIDIARY PERMITTED UNDER SECTION 7.06;

 

(D)                                 LOANS AND OTHER TRANSACTIONS BY AND AMONG
(I) LOAN PARTIES AND (II) NON-LOAN PARTIES TO THE EXTENT PERMITTED UNDER THIS
ARTICLE VII;

 

87

--------------------------------------------------------------------------------


 

(E)                                  EMPLOYMENT AND SEVERANCE ARRANGEMENTS
BETWEEN THE BORROWER OR ANY OF ITS SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS
AND EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS AND TRANSACTIONS PURSUANT TO
STOCK OPTION PLANS AND EMPLOYEE BENEFIT PLANS AND ARRANGEMENTS;

 

(F)                                    THE PAYMENT OF CUSTOMARY FEES AND
REASONABLE OUT-OF-POCKET COSTS TO, AND INDEMNITIES PROVIDED ON BEHALF OF,
DIRECTORS, OFFICERS, EMPLOYEES AND CONSULTANTS OF THE BORROWER AND ITS
SUBSIDIARIES OR ANY DIRECT OR INDIRECT PARENT OF THE BORROWER IN THE ORDINARY
COURSE OF BUSINESS TO THE EXTENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF
THE BORROWER AND ITS SUBSIDIARIES; AND

 

(G)                                 DIVIDENDS PERMITTED UNDER SECTION 7.06.

 

Section 7.09                                Prepayments, Etc. of Indebtedness;
Amendments or Modification to Senior Note Documents.  (a) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except: (i) the prepayment of the Loans in accordance with the
terms of this Agreement, (ii) regularly scheduled or required repayments or
redemptions of the Senior Notes and (iii) prepayment of the Senior Notes with
proceeds of Indebtedness constituting a Permitted Refinancing or the issuance of
Equity Interests provided that at the time of such prepayment and immediately
after giving effect thereto there shall be not less than $10,000,000 in
availability under this Agreement.

 

(b)                                 Amend, modify or change in any manner
material and adverse to the Lenders any term or condition of the Senior Note
Documents without the consent of the Required Lenders, or permit any of its
Subsidiaries to do any of the foregoing other than to prepay any Indebtedness
payable to the Borrower.

 

Section 7.10                                Negative Pledge.  Enter into or
suffer to exist, or permit any of its Subsidiaries to enter into or suffer to
exist, any agreement prohibiting or conditioning the creation or assumption of
any Lien upon any of its property or assets except (a) the Loan Documents, the
Senior Note Documents, and any other agreements in favor of the Collateral
Trustee or (b) prohibitions or conditions under (i) any purchase money or
Indebtedness permitted by Section 7.03(e) solely to the extent that the
agreement or instrument governing such Indebtedness prohibits a Lien on the
property acquired with the proceeds of such Indebtedness, (ii) any Capitalized
Lease permitted by Section 7.03(e) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, (iii) by reason of
customary provisions restricting pledges, assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets subject to such leases, licenses or similar agreements,
as the case may be), (iv) any agreement entered into with respect to any
multi-client data library transaction to the extent that such agreement
prohibits or restricts the Borrower or its Subsidiaries from granting liens or
security interests on or pledges of any such data or any deposit or securities
accounts or the funds or other investment property held therein which
constitutes prepayments by a client for such client’s respective share of the
costs associated with such data library or of the price to be paid by such
client for a license or other right to use such data, or (v) any Indebtedness
outstanding on the date any Person first becomes a Subsidiary of the Borrower
(so long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower).

 

Section 7.11                                Partnerships, Etc.  Become a general
partner in any general or limited partnership, or permit any of its Subsidiaries
to do so, other than any Subsidiary the sole assets of which consist of its
interest in such partnership.

 

88

--------------------------------------------------------------------------------


 

Section 7.12                                Amendments to Constitutive
Documents.  Amend, or permit any of its Subsidiaries to amend, its certificate
of incorporation or bylaws or other constitutive documents in a manner material
and adverse to the Lenders and the Agents.

 

Section 7.13                                Total Leverage Ratio.  Permit the
Total Leverage Ratio for any Test Period ending on the last day of a fiscal
quarter set forth below to be greater than the ratio set forth opposite such
Test Period below:

 

Fiscal Quarter Ending

 

Total Leverage Ratio

 

June 30, 2010

 

3.95:1.00

 

September 30, 2010

 

3.00:1.00

 

December 31, 2010

 

2.75:1.00

 

March 31, 2011 and the last day of each fiscal quarter thereafter

 

2.50:1.00

 

 

Section 7.14                                Interest Coverage Ratio.  Permit the
Interest Coverage Ratio for any Test Period ending on the last of day of each
fiscal quarter beginning with the fiscal quarter ending June 30, 2010 to be less
than 2.50:1.00.

 

Section 7.15                                Fixed Charge Coverage Ratio.  Permit
the Fixed Charge Coverage Ratio for any Test Period ending on the last day of
each fiscal quarter, beginning with the fiscal quarter ending June 30, 2010 to
be less than (i) 1.25:1.00 for the fiscal quarter ending June 30, 2010, and
(ii) 1.50:1.00 for each fiscal quarter ending thereafter.

 

Section 7.16                                Capital Expenditures.  Make, or
permit any of its Subsidiaries to make, any Capital Expenditures that would
cause the aggregate of all such Capital Expenditures made by the Parent and its
Subsidiaries in each Fiscal Year beginning with Fiscal Year 2010 and ending with
Fiscal Year ending 2013 to exceed $150,000,000 (the “Base Amount”); provided,
that if, for any such Fiscal Year, the Base Amount exceeds the aggregate amount
of Capital Expenditures made by the Borrower and its Subsidiaries, as determined
on a consolidated basis during such Fiscal Year (the amount of such excess being
the “Excess Amount”), the Base Amount for the following Fiscal Year shall be
automatically adjusted to be equal to the sum of the Base Amount for such year
plus such Excess Amount; provided further, that solely for purposes of
determining compliance with the Financial Covenant set forth in this
Section 7.16, any Capital Expenditures related to  the prefunded amount of any
investment in a multi-client data acquisition  program shall be excluded from
the calculation of Capital Expenditures if such multi-client program is at least
75% prefunded at the time that surveying commences for such program, provided
that the non-prefunded amount of any such multi-client program shall not exceed
$5,000,000 in the aggregate for any such program.

 


ARTICLE VIII




[RESERVED]

 

89

--------------------------------------------------------------------------------


 


ARTICLE IX




EVENTS OF DEFAULT AND REMEDIES


 

Section 9.01                                Events of Default.  Any of the
following events referred to in any of clauses (a) through (l) inclusive of this
Section 9.01 shall constitute an “Event of Default”:

 

(A)                                  NON-PAYMENT.  ANY LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN
OR (II) WITHIN FIVE (5) BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST
ON ANY LOAN OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR WITH RESPECT TO ANY OTHER
LOAN DOCUMENT; OR

 

(B)                                 SPECIFIC COVENANTS.  THE BORROWER FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF
SECTION 6.03(A) OR SECTION 6.05 (SOLELY WITH RESPECT TO THE BORROWER),
SECTION 6.12 OR ARTICLE VII; OR

 

(C)                                  OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN
SECTION 9.01(A) OR (B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER
RECEIPT BY THE BORROWER OF WRITTEN NOTICE THEREOF BY THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS; OR

 

(D)                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF ANY LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT REQUIRED TO BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

 

(E)                                  CROSS-DEFAULT.  ANY LOAN PARTY OR ANY
SUBSIDIARY (A) FAILS TO MAKE ANY PAYMENT BEYOND THE APPLICABLE GRACE PERIOD WITH
RESPECT THERETO, IF ANY (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS (OTHER THAN
INDEBTEDNESS HEREUNDER) HAVING AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN
THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS, OR ANY OTHER EVENT OCCURS, THE
EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR
HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF
REQUIRED, ALL SUCH INDEBTEDNESS TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM ALL SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY; OR

 

(F)                                    INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN
PARTY OR ANY OF THE MATERIAL SUBSIDIARIES INSTITUTES OR CONSENTS TO THE
INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF ANY RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, TRUSTEE,
CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR, ADMINISTRATOR, ADMINISTRATIVE
RECEIVER OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS
PROPERTY; OR ANY RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, TRUSTEE,
CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR, ADMINISTRATOR, ADMINISTRATIVE
RECEIVER OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT OF
SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR SIXTY
(60) CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO
ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED
WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR
SIXTY (60) CALENDAR DAYS; OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH
PROCEEDING; OR

 

90

--------------------------------------------------------------------------------


 

(G)                                 INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY
LOAN PARTY OR ANY MATERIAL SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS
INABILITY OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY
WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IN RESPECT OF A
CLAIM IN EXCESS OF THE THRESHOLD AMOUNT IS ISSUED OR LEVIED AGAINST ALL OR ANY
MATERIAL PART OF THE PROPERTY OF THE LOAN PARTIES, TAKEN AS A WHOLE, AND IS NOT
RELEASED, VACATED, STAYED OR FULLY BONDED WITHIN SIXTY (60) DAYS AFTER ITS ISSUE
OR LEVY; OR

 

(H)                                 JUDGMENTS.  THERE IS ENTERED AGAINST ANY
LOAN PARTY OR ANY SUBSIDIARY A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY
IN AN AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED
BY INDEPENDENT THIRD-PARTY INSURANCE) AND SUCH JUDGMENT OR ORDER SHALL NOT HAVE
BEEN SATISFIED, VACATED, DISCHARGED OR STAYED OR BONDED PENDING AN APPEAL FOR A
PERIOD OF SIXTY (60) CONSECUTIVE DAYS; OR

 

(I)                                     ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR WOULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY LOAN PARTY OR ERISA
AFFILIATE UNDER TITLE IV OF ERISA IN AN AGGREGATE AMOUNT WHICH WOULD REASONABLY
BE EXPECTED TO EXCEED THE THRESHOLD AMOUNT, (II) ANY LOAN PARTY OR ANY ERISA
AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE
PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER
SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT WHICH
WOULD REASONABLY BE EXPECTED TO EXCEED THE THRESHOLD AMOUNT, (III) ANY LOAN
PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING
TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA, AND AS A RESULT OF SUCH
REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE LOAN
PARTIES AND THE ERISA AFFILIATES TO ALL MULTIEMPLOYER PLANS THAT ARE THEN IN
REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE INCREASED OVER THE
AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE PLAN YEARS OF SUCH
MULTIEMPLOYER PLANS IMMEDIATELY PRECEDING THE PLAN YEAR IN WHICH SUCH
REORGANIZATION OR TERMINATION OCCURS BY AN AGGREGATE AMOUNT WHICH WOULD
REASONABLY BE EXPECTED TO EXCEED THE THRESHOLD AMOUNT; OR (IV) A TERMINATION,
WITHDRAWAL OR NONCOMPLIANCE WITH APPLICABLE LAW OR PLAN TERMS OR TERMINATION,
WITHDRAWAL OR OTHER EVENT SIMILAR TO AN ERISA EVENT OCCURS WITH RESPECT TO A
FOREIGN PLAN THAT WOULD REASONABLY BE EXPECTED TO EXCEED THE THRESHOLD AMOUNT;
OR

 

(J)                                     INVALIDITY OF LOAN DOCUMENTS.  ANY
MATERIAL PROVISION OF ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND
DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR
THEREUNDER OR THE SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN
FULL FORCE AND EFFECT; OR ANY LOAN PARTY CONTESTS IN ANY MANNER THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES
THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT
(OTHER THAN AS A RESULT OF REPAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION
OF THE AGGREGATE COMMITMENTS), OR PURPORTS TO REVOKE OR RESCIND ANY LOAN
DOCUMENT; OR

 

(K)                                  CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE
OF CONTROL; OR

 

(L)                                     LIENS.  ANY COLLATERAL DOCUMENT OR
FINANCING STATEMENT AFTER DELIVERY THEREOF PURSUANT TO SECTION 4.01 OR
SECTION 6.11 AND, TO THE EXTENT APPLICABLE, TIMELY AND PROPER FILING THEREOF
WITH APPLICABLE AUTHORITIES, SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE
TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN ON AND
SECURITY INTEREST IN THE COLLATERAL HAVING AN AGGREGATE FAIR MARKET VALUE IN
EXCESS OF $250,000 PURPORTED TO BE COVERED THEREBY, EXCEPT TO THE EXTENT THAT
ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM THE FAILURE OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE TO MAINTAIN POSSESSION OF
CERTIFICATES ACTUALLY RECEIVED BY IT REPRESENTING SECURITIES PLEDGED UNDER THE
COLLATERAL DOCUMENTS OR TO FILE UNIFORM

 

91

--------------------------------------------------------------------------------


 

COMMERCIAL CODE CONTINUATION STATEMENTS IN THE APPLICABLE JURISDICTIONS AS
REQUIRED UNDER THE UCC TO CONTINUE THE PERFECTION OF SUCH SECURITY INTEREST OR
THE EQUIVALENT IN THE APPLICABLE JURISDICTION.

 

Section 9.02                                Remedies Upon Event of Default.  If
any Event of Default occurs and is continuing, the Administrative Agent may and,
at the request of the Required Lenders, shall take any or all of the following
actions:

 

(A)                                  DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS AND ANY OBLIGATION OF THE L/C ISSUERS TO MAKE L/C CREDIT EXTENSIONS
TO BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATIONS SHALL BE
TERMINATED;

 

(B)                                 DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;

 

(C)                                  REQUIRE THAT THE BORROWER CASH
COLLATERALIZE THE L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING
AMOUNT THEREOF); AND

 

(D)                                 EXERCISE ON BEHALF OF ITSELF AND THE LENDERS
ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS
OR APPLICABLE LAW;

 

provided, that upon the occurrence of an Event of Default under
Section 9.01(f) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of any Agent or any Lender.

 

Section 9.03                                Application of Funds.  If the
circumstances described in Section 2.12(g) have occurred, or after the exercise
of remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 9.02), including in any bankruptcy or insolvency proceeding, any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

92

--------------------------------------------------------------------------------

 


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above, together
with any amounts in the Cash Collateral Account provided in respect of the L/C
Exposure of any Defaulting Lender pursuant to Section 2.15, shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above and, if no Obligations remain
outstanding, to the Borrower.

 


ARTICLE X




ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 10.01                          Appointment and Authorization of Agents. 
(a)  Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loans Documents that the
Administrative Agent is

 

93

--------------------------------------------------------------------------------


 

required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law.  The Administrative Agent shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, any other Loan Party or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any other Agent-Related Person in any capacity.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


(B)                                 EACH L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND EACH SUCH L/C ISSUER SHALL HAVE ALL OF THE BENEFITS
AND IMMUNITIES (I) PROVIDED TO THE AGENTS IN THIS ARTICLE X WITH RESPECT TO ANY
ACTS TAKEN OR OMISSIONS SUFFERED BY SUCH L/C ISSUER IN CONNECTION WITH LETTERS
OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND
AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY
AS IF THE TERM “AGENT” AS USED IN THIS ARTICLE X AND IN THE DEFINITION OF
“AGENT-RELATED PERSON” INCLUDED SUCH L/C ISSUER WITH RESPECT TO SUCH ACTS OR
OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH L/C
ISSUER.

 


(C)                                  THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS
THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS
CAPACITIES AS A LENDER, L/C ISSUER (IF APPLICABLE) AND A POTENTIAL HEDGE BANK OR
CASH MANAGEMENT BANK) HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF (AND TO HOLD ANY SECURITY INTEREST,
CHARGE OR OTHER LIEN CREATED BY THE COLLATERAL DOCUMENTS FOR AND ON BEHALF OF OR
ON TRUST FOR) SUCH LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY
AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF
THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO.  IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS
“COLLATERAL AGENT” (AND ANY CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT
APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.02 FOR PURPOSES OF
HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED
UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES
THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO
THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE X (INCLUDING SECTION 10.07, AS
THOUGH SUCH CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL
AGENT” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT
THERETO.

 


(D)                                 U.S. BANK NATIONAL ASSOCIATION SHALL ACT AS
THE “COLLATERAL TRUSTEE” UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN
ITS CAPACITIES AS A LENDER, L/C ISSUER (IF APPLICABLE) AND A POTENTIAL HEDGE
BANK OR CASH MANAGEMENT BANK) HEREBY ACKNOWLEDGES THE APPOINTMENT AND
AUTHORIZATION OF U.S. BANK NATIONAL ASSOCIATION BY THE ADMINISTRATIVE AGENT AS A
“SECURED PARTY” PURSUANT TO AND IN RESPECT OF THE COLLATERAL TRUST AND
INTERCREDITOR AGREEMENT TO ACT AS THE AGENT OF (AND TO HOLD ANY SECURITY
INTEREST, CHARGE OR OTHER LIEN CREATED BY THE COLLATERAL DOCUMENTS FOR AND ON
BEHALF

 

94

--------------------------------------------------------------------------------


 


OF OR ON TRUST FOR) SUCH LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING
ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY
OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO.  IN THIS CONNECTION, U.S. BANK NATIONAL ASSOCIATION, AS
“COLLATERAL TRUSTEE” (AND ANY CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT
APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.02 FOR PURPOSES OF
HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED
UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES
THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO
THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE X (INCLUDING SECTION 10.07, AS
THOUGH SUCH CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL
TRUSTEE” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT
THERETO.


 

Section 10.02                          Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through Affiliates, agents,
employees or attorneys-in-fact, such sub-agents as shall be deemed necessary by
the Administrative Agent, and shall be entitled to advice of counsel, both
internal and external, and other consultants or experts concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct.

 

Section 10.03                          Liability of Agents.  No Agent-Related
Person shall (a) be liable to any Lender for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

Section 10.04                          Reliance by Agents.  (a)  Each Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by such Agent.  Each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

95

--------------------------------------------------------------------------------


 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS
AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE
SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE
PROPOSED CLOSING DATE SPECIFYING ITS OBJECTION THERETO.


 

Section 10.05                          Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default”.  The Administrative Agent
will promptly notify the Lenders of its receipt of any such notice.  The
Administrative Agent shall take such action with respect to any Event of Default
as may be directed by the Required Lenders in accordance with Article IX;
provided, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

Section 10.06                          Credit Decision; Disclosure of
Information by Agents.  Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

Section 10.07                          Indemnification of Agents.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities to the extent incurred by it;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final non-appealable judgment of a court of competent
jurisdiction; provided, that, no action taken in accordance with the directions
of the Required Lenders (or such other number or percentage of the Lenders as
shall be required by the Loan Documents) shall be deemed to constitute gross
negligence or

 

96

--------------------------------------------------------------------------------


 

willful misconduct for purposes of this Section 10.07.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 10.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower; provided, that,
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, if any.  The undertaking in this
Section 10.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

 

Section 10.08                          Agents in their Individual Capacities. 
Royal Bank and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Royal Bank were not the Administrative Agent hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, Royal Bank or its Affiliates may receive information regarding any
Loan Party or any Affiliate of a Loan Party (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans,
Royal Bank shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include Royal Bank in
its individual capacity.

 

Section 10.09                          Successor Agents.  The Administrative
Agent may resign as the Administrative Agent upon thirty (30) days’ notice to
the Lenders and the Borrower.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint a successor agent for the Lenders,
which appointment of a successor agent shall require the consent of the Borrower
at all times other than during the existence of an Event of Default under
Section 9.01 (a), (f) or (g) (which consent of the Borrower shall not be
unreasonably withheld or delayed).  If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and, if no
Default has occurred and is continuing, the Borrower, a successor agent from
among the Lenders.  If the Administrative Agent becomes a Defaulting Agent, the
Borrower may at its option appoint a successor agent to replace the Defaulting
Agent, and such successor agent shall be appointed from among the Lenders;
provided, that such Lender is a commercial bank organized under the Laws of the
United States, any State thereof or the District of Columbia or any other
country that is a member of the Organization for Economic Cooperation and
Development, so long as such bank will act in such capacity through a branch or
agency located in the United States and has combined capital and surplus of at
least $1,000,000,000.  Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent”, shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article X and Section 11.04 and Section 11.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.  If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s

 

97

--------------------------------------------------------------------------------


 

notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Lenders
assuming the role of Administrative Agent as specified in the immediately
preceding sentence shall assume the rights and obligations of the Administrative
Agent (including the indemnification provisions set forth in Section 10.07) as
if each such Lender were the Administrative Agent.  Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

 

Section 10.10                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS,
L/C OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE
SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND
THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTION 2.09 AND
SECTION 11.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;
AND

 

(C)                                  ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE,
LIQUIDATOR, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH JUDICIAL
PROCEEDING IS HEREBY AUTHORIZED BY EACH LENDER TO MAKE SUCH PAYMENTS TO THE
ADMINISTRATIVE AGENT AND, IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL
CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE LENDERS, TO PAY TO THE
ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE AGENTS AND THEIR RESPECTIVE AGENTS AND
COUNSEL, AND ANY OTHER AMOUNTS DUE TO THE ADMINISTRATIVE AGENT UNDER
SECTION 2.09 AND SECTION 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 10.11                          Release of Collateral and Guaranty.  (a) 
The Lenders irrevocably agree that any Lien on any property granted to or held
by the Collateral Trustee under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all

 

98

--------------------------------------------------------------------------------


 

Obligations (other than (A) obligations under Secured Hedge Agreements not yet
due and payable, (B) Cash Management Obligations not yet due and payable and
(C) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit (unless the Letters of Credit
in the Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized up to 102% of such Outstanding Amounts or if a backstop letter of
credit reasonably satisfactory to the applicable L/C Issuer is in place) and any
other obligation (including a guarantee that is contingent in nature), (ii) upon
the sale, lease, transfer or other disposition of any item of Collateral of any
Loan Party (including, without limitation, as a result of the sale, in
accordance with the terms of the Loan Documents, of the Loan Party that owns
such Collateral) in accordance with the terms of the Loan Documents,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (b) below. 
The Collateral Trustee will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Collateral Documents in accordance with the terms of
the Loan Documents.

 

(B)                                 THAT ANY GUARANTOR SHALL BE AUTOMATICALLY
RELEASED FROM ITS OBLIGATIONS UNDER THE GUARANTY IF (I) IN THE CASE OF ANY
SUBSIDIARY, SUCH PERSON CEASES TO BE A MATERIAL SUBSIDIARY OF THE COMPANY (AS
CERTIFIED BY A RESPONSIBLE OFFICER AND SUBJECT TO THE MAXIMUM AGGREGATE
PERCENTAGE IN RESPECT OF IMMATERIAL SUBSIDIARIES SPECIFIED IN THE DEFINITION OF
IMMATERIAL SUBSIDIARY) AND THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT IN
WRITING THAT IT WISHES SUCH GUARANTOR TO BE RELEASED FROM ITS OBLIGATIONS UNDER
THE GUARANTY OR (II) THE TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN
FULL OF ALL OBLIGATIONS (OTHER THAN (A) OBLIGATIONS UNDER SECURED HEDGE
AGREEMENTS NOT YET DUE AND PAYABLE, (B) CASH MANAGEMENT OBLIGATIONS NOT YET DUE
AND PAYABLE AND (C) CONTINGENT INDEMNIFICATION OBLIGATIONS NOT YET ACCRUED AND
PAYABLE) AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT (UNLESS THE
LETTERS OF CREDIT IN THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS RELATED
THERETO HAVE BEEN CASH COLLATERALIZED OR IF A BACKSTOP LETTER OF CREDIT
REASONABLY SATISFACTORY TO THE APPLICABLE L/C ISSUER IS IN PLACE) AND ANY OTHER
OBLIGATION (INCLUDING A GUARANTEE THAT IS CONTINGENT IN NATURE).

 

Section 10.12                          Other Agents; Arrangers and Managers. 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent”, or “co-arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

Section 10.13                          Appointment of Supplemental
Administrative Agents.  (a)  It is the purpose of this Agreement and the other
Loan Documents that there shall be no violation of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction.  It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, collateral trustee, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Administrative Agent” and collectively as
“Supplemental Administrative Agents”).

 

99

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT THAT THE ADMINISTRATIVE AGENT
APPOINTS A SUPPLEMENTAL ADMINISTRATIVE AGENT WITH RESPECT TO ANY COLLATERAL,
(I) EACH AND EVERY RIGHT, POWER, PRIVILEGE OR DUTY EXPRESSED OR INTENDED BY THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO BE EXERCISED BY OR VESTED IN OR
CONVEYED TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH COLLATERAL SHALL BE
EXERCISABLE BY AND VEST IN SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT TO THE EXTENT,
AND ONLY TO THE EXTENT, NECESSARY TO ENABLE SUCH SUPPLEMENTAL ADMINISTRATIVE
AGENT TO EXERCISE SUCH RIGHTS, POWERS AND PRIVILEGES WITH RESPECT TO SUCH
COLLATERAL AND TO PERFORM SUCH DUTIES WITH RESPECT TO SUCH COLLATERAL, AND EVERY
COVENANT AND OBLIGATION CONTAINED IN THE LOAN DOCUMENTS AND NECESSARY TO THE
EXERCISE OR PERFORMANCE THEREOF BY SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT SHALL
RUN TO AND BE ENFORCEABLE BY EITHER THE ADMINISTRATIVE AGENT OR SUCH
SUPPLEMENTAL ADMINISTRATIVE AGENT, AND (II) THE PROVISIONS OF THIS ARTICLE X AND
OF SECTION 11.04 AND SECTION 11.05 THAT REFER TO THE ADMINISTRATIVE AGENT SHALL
INURE TO THE BENEFIT OF SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT AND ALL
REFERENCES THEREIN TO THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO BE REFERENCES
TO THE ADMINISTRATIVE AGENT AND/OR SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT, AS
THE CONTEXT MAY REQUIRE.

 


(C)                                  SHOULD ANY INSTRUMENT IN WRITING FROM ANY
LOAN PARTY BE REQUIRED BY ANY SUPPLEMENTAL ADMINISTRATIVE AGENT SO APPOINTED BY
THE ADMINISTRATIVE AGENT FOR MORE FULLY AND CERTAINLY VESTING IN AND CONFIRMING
TO HIM OR IT SUCH RIGHTS, POWERS, PRIVILEGES AND DUTIES, THE BORROWER SHALL, OR
SHALL CAUSE SUCH LOAN PARTY TO, EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL
SUCH INSTRUMENTS PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT.  IN CASE ANY
SUPPLEMENTAL ADMINISTRATIVE AGENT, OR A SUCCESSOR THERETO, SHALL DIE, BECOME
INCAPABLE OF ACTING, RESIGN OR BE REMOVED, ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT, TO THE EXTENT PERMITTED BY
LAW, SHALL VEST IN AND BE EXERCISED BY THE ADMINISTRATIVE AGENT UNTIL THE
APPOINTMENT OF A NEW SUPPLEMENTAL ADMINISTRATIVE AGENT.

 


ARTICLE XI




MISCELLANEOUS


 

Section 11.01                          Amendments, Etc.  No amendment or waiver
of any provision of this Agreement or the Notes, nor consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:

 

(A)                                  NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY ALL OF THE LENDERS (OTHER THAN ANY LENDER THAT
IS, AT SUCH TIME, A DEFAULTING LENDER), DO ANY OF THE FOLLOWING AT ANY TIME:

 

(I)                                     CHANGE THE PERCENTAGE OF (X) THE
COMMITMENTS, (Y) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF LOANS OR (Z) THE
AGGREGATE AVAILABLE AMOUNT OF OUTSTANDING LETTERS OF CREDIT THAT, IN EACH CASE,
SHALL BE REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER,

 

(II)                                  RELEASE ONE OR MORE GUARANTORS (OR
OTHERWISE LIMIT SUCH GUARANTORS’ LIABILITY WITH RESPECT TO THE OBLIGATIONS OWING
TO THE AGENTS AND THE LENDERS UNDER THE GUARANTIES) IF SUCH RELEASE OR
LIMITATION IS IN RESPECT OF ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE
GUARANTIES TO THE LENDERS,

 

(III)                               RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, OR

 

100

--------------------------------------------------------------------------------

 


 

(IV)                              AMEND ANY PROVISION OF THIS SECTION 11.01, THE
DEFINITION OF “REQUIRED LENDERS,” “ PRO RATA SHARE,” SECTION 2.05(B)(VI),
SECTION 2.06(C) OR SECTION 9.03;

 

(B)                                 NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY THE REQUIRED LENDERS AND EACH LENDER SPECIFIED
BELOW FOR SUCH AMENDMENT, WAIVER OR CONSENT:

 

(I)                                     INCREASE OR EXTEND THE REVOLVING CREDIT
COMMITMENTS OF A LENDER WITHOUT THE CONSENT OF SUCH LENDER;

 

(II)                                  REDUCE THE PRINCIPAL OF, OR STATED RATE OF
INTEREST ON, OR STATED PREMIUM PAYABLE ON, THE LOANS OWED TO A LENDER OR ANY
FEES OR OTHER AMOUNTS STATED TO BE PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS TO SUCH LENDER WITHOUT THE CONSENT OF SUCH LENDER; OR

 

(III)                              POSTPONE ANY DATE SCHEDULED FOR ANY PAYMENT
OF PRINCIPAL OF, OR INTEREST ON, THE LOANS PURSUANT TO SECTION 2.07 OR
SECTION 2.08, ANY DATE SCHEDULED FOR PAYMENT OR FOR ANY DATE FIXED FOR ANY
PAYMENT OF FEES (INCLUDING PARTICIPATION FEES) HEREUNDER IN EACH CASE PAYABLE TO
A LENDER WITHOUT THE CONSENT OF SUCH LENDER; OR

 

(IV)                              CHANGE THE ORDER OF APPLICATION OF ANY
REDUCTION IN THE REVOLVING CREDIT COMMITMENTS OR ANY PREPAYMENT OF LOANS FROM
THE APPLICATION THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF
SECTION 2.05(B)(X) IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE
LENDERS WITHOUT THE CONSENT OF HOLDERS OF A MAJORITY OF THE REVOLVING CREDIT
COMMITMENTS OR LOANS; AND

 

(C)                                  NO AMENDMENT, WAIVER OR CONSENT SHALL
CHANGE OR AMEND ANY PROVISION OF SECTION 2.13 WITHOUT THE CONSENT OF THE LENDERS
HOLDING AT LEAST 662/3% OF THE TOTAL FACILITY EXPOSURE, BUT EXCLUDING ANY
DEFAULTING LENDERS.

 

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the L/C Issuer in addition to the Lenders required above to take
such action, affect the rights or obligations of the L/C Issuer under this
Agreement; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or the other Loan Documents.

 

Notwithstanding anything to the contrary contained in this Section 11.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent acting on the advice of counsel and may
be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent acting on the advice of counsel at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order to (i) cure
ambiguities, omissions, mistakes or defects or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

Section 11.02                          Notices and Other Communications;
Facsimile and Electronic Copies.  (a)  General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder or
under any other Loan Document shall be in writing (including by facsimile
transmission) (and, as to service of process, only in writing and in accordance
with applicable law) and, to the extent set forth in Section 11.02(e), in an
electronic medium and delivered as set forth in Section 11.02(e).  All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or

 

101

--------------------------------------------------------------------------------


 

electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(I)                                     IF TO THE BORROWER, THE ADMINISTRATIVE
AGENT OR AN L/C ISSUER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 11.02 OR TO
SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES
FROM TIME TO TIME; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 11.02(b)), when delivered; provided, that, notices and other
communications to the Borrower, Administrative Agent and the L/C Issuer pursuant
to Article II shall not be effective until actually received by such Person
during the person’s normal business hours. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

 


(B)                                 EFFECTIVENESS OF FACSIMILE DOCUMENTS AND
SIGNATURES.  LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE OR
ELECTRONIC TRANSMISSION OF A .PDF COPY; PROVIDED THAT ORIGINAL COPIES ARE
DELIVERED PROMPTLY THEREAFTER.


 


(C)                                  RELIANCE BY AGENTS AND LENDERS.  THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY
NOTICES (INCLUDING TELEPHONIC LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF
THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY
EACH AGENT-RELATED PERSON AND EACH LENDER FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL TELEPHONIC NOTICES TO THE ADMINISTRATIVE
AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES
HERETO HEREBY CONSENTS TO SUCH RECORDING.


 


(D)                                 NOTICE TO OTHER LOAN PARTIES.  THE BORROWER
AGREES THAT NOTICES TO BE GIVEN TO ANY OTHER LOAN PARTY UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE GIVEN TO THE BORROWER IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 11.02 WITH THE SAME EFFECT AS IF GIVEN TO SUCH OTHER
LOAN PARTY IN ACCORDANCE WITH THE TERMS HEREUNDER OR THEREUNDER.


 


(E)                                  THE BORROWER HEREBY AGREES THAT IT WILL
PROVIDE TO THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER
MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT
TO THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL NOTICES, REQUESTS,
FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER
INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO
A REQUEST FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER
EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST
PERIOD RELATING THERETO),

 

102

--------------------------------------------------------------------------------


 


(II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS
AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF ANY
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR (IV) IS REQUIRED TO BE
DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS
AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION OF CREDIT THEREUNDER (ALL SUCH
NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO HEREIN COLLECTIVELY AS
“COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO AN ELECTRONIC MAIL
ADDRESS SPECIFIED BY THE ADMINISTRATIVE AGENT TO THE BORROWER. IN ADDITION, THE
BORROWER AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE
AGENT IN THE MANNER SPECIFIED IN THE LOAN DOCUMENTS BUT ONLY TO THE EXTENT
REQUESTED BY THE ADMINISTRATIVE AGENT.  THE BORROWER FURTHER AGREES THAT THE
ADMINISTRATIVE AGENT MAY MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY
POSTING THE COMMUNICATIONS ON INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC
TRANSMISSION SYSTEM (THE “PLATFORM”).


 


(F)                                    THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(G)                                 THE ADMINISTRATIVE AGENT AGREES THAT THE
RECEIPT OF THE COMMUNICATIONS BY THE ADMINISTRATIVE AGENT AT ITS E-MAIL ADDRESS
SET FORTH ABOVE SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO THE
ADMINISTRATIVE AGENT FOR PURPOSES OF THE LOAN DOCUMENTS.  EACH LENDER  AGREES
THAT NOTICE TO IT (AS PROVIDED IN THE NEXT SENTENCE) SPECIFYING THAT THE
COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM SHALL CONSTITUTE EFFECTIVE
DELIVERY OF THE COMMUNICATIONS TO SUCH LENDER FOR PURPOSES OF THE LOAN
DOCUMENTS.  EACH LENDER AGREES (I) TO NOTIFY THE ADMINISTRATIVE AGENT IN WRITING
(INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME OF SUCH LENDER’S
E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY BE SENT BY ELECTRONIC
TRANSMISSION AND (II) THAT THE FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL
ADDRESS.  NOTHING HEREIN SHALL PREJUDICE THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY LENDER TO GIVE ANY NOTICE OR OTHER COMMUNICATION PURSUANT TO ANY LOAN
DOCUMENT IN ANY OTHER MANNER SPECIFIED IN SUCH LOAN DOCUMENT.


 


(H)                                 EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT
CERTAIN OF THE LENDERS MAY BE “PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT
WISH TO RECEIVE MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO ANY LOAN PARTY
OR ITS SECURITIES) (EACH, A “PUBLIC LENDER”).  EACH LOAN PARTY HEREBY AGREES
THAT (I) COMMUNICATIONS THAT ARE TO BE MADE AVAILABLE ON THE PLATFORM TO PUBLIC
LENDERS WHO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF SUCH LENDER’S
STATUS AS A PUBLIC LENDER SHALL BE CLEARLY AND CONSPICUOUSLY MARKED BY SUCH LOAN
PARTY AS “PUBLIC,” WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD

 

103

--------------------------------------------------------------------------------


 


“PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF, (II) BY MARKING
COMMUNICATIONS “PUBLIC,” EACH LOAN PARTY SHALL BE DEEMED TO HAVE AUTHORIZED THE
ADMINISTRATIVE AGENT AND THE LENDERS TO TREAT SUCH COMMUNICATIONS AS EITHER
PUBLICLY AVAILABLE INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH IT MAY
CONTAIN SENSITIVE BUSINESS INFORMATION AND REMAINS SUBJECT TO THE
CONFIDENTIALITY UNDERTAKINGS OF SECTION 11.08) WITH RESPECT TO SUCH LOAN PARTY
OR ITS SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND STATE SECURITIES
LAWS, (III) ALL COMMUNICATIONS MARKED “PUBLIC” ARE PERMITTED TO BE MADE
AVAILABLE THROUGH A PORTION OF THE PLATFORM DESIGNATED “PUBLIC SIDE
INFORMATION,” AND (IV) THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO TREAT ANY
COMMUNICATIONS THAT ARE NOT MARKED “PUBLIC” AS BEING SUITABLE ONLY FOR POSTING
ON A PORTION OF THE PLATFORM NOT DESIGNATED “PUBLIC SIDE INFORMATION.”


 


(I)                                     EACH LENDER ACKNOWLEDGES THAT UNITED
STATES FEDERAL AND STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL,
NON-PUBLIC INFORMATION ABOUT AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF
SUCH ISSUER OR, SUBJECT TO CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH
INFORMATION TO ANY OTHER PERSON.  EACH LENDER AGREES TO COMPLY WITH APPLICABLE
LAW AND ITS RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND
MATERIAL NON-PUBLIC INFORMATION.  EACH LENDER THAT IS NOT A PUBLIC LENDER
CONFIRMS TO THE ADMINISTRATIVE AGENT THAT SUCH LENDER HAS ADOPTED AND WILL
MAINTAIN INTERNAL POLICIES AND PROCEDURES REASONABLY DESIGNED TO PERMIT SUCH
LENDER TO TAKE DELIVERY OF RESTRICTING INFORMATION (AS DEFINED BELOW) AND
MAINTAIN ITS COMPLIANCE WITH APPLICABLE LAW AND ITS RESPECTIVE CONTRACTUAL
OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL NON-PUBLIC INFORMATION.  A
PUBLIC LENDER MAY ELECT NOT TO RECEIVE COMMUNICATIONS AND INFORMATION THAT
CONTAINS MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE LOAN PARTIES OR
THEIR SECURITIES (SUCH COMMUNICATIONS AND INFORMATION, COLLECTIVELY,
“RESTRICTING INFORMATION”), IN WHICH CASE IT WILL IDENTIFY ITSELF TO THE
ADMINISTRATIVE AGENT AS A PUBLIC LENDER.  SUCH PUBLIC LENDER SHALL NOT TAKE
DELIVERY OF RESTRICTING INFORMATION AND SHALL NOT PARTICIPATE IN CONVERSATIONS
OR OTHER INTERACTIONS WITH THE AGENT PARTIES, ANY LENDER OR ANY LOAN PARTY
CONCERNING THE FACILITY IN WHICH RESTRICTING INFORMATION MAY BE DISCUSSED.  NO
AGENT PARTY, HOWEVER, SHALL BY MAKING ANY COMMUNICATIONS AND INFORMATION
(INCLUDING RESTRICTING INFORMATION) AVAILABLE TO A LENDER (INCLUDING ANY PUBLIC
LENDER), BY PARTICIPATING IN ANY CONVERSATIONS OR OTHER INTERACTIONS WITH A
LENDER (INCLUDING ANY PUBLIC LENDER) OR OTHERWISE, BE RESPONSIBLE OR LIABLE IN
ANY WAY FOR ANY DECISION A LENDER (INCLUDING ANY PUBLIC LENDER) MAY MAKE TO
LIMIT OR TO NOT LIMIT ITS ACCESS TO THE COMMUNICATIONS AND INFORMATION.  IN
PARTICULAR, NO AGENT PARTY SHALL HAVE, AND THE ADMINISTRATIVE AGENT, ON BEHALF
OF ALL AGENT PARTIES, HEREBY DISCLAIMS, ANY DUTY TO ASCERTAIN OR INQUIRE AS TO
WHETHER OR NOT A LENDER (INCLUDING ANY PUBLIC LENDER) HAS ELECTED TO RECEIVE
RESTRICTING INFORMATION, SUCH LENDER’S POLICIES OR PROCEDURES REGARDING THE
SAFEGUARDING OF MATERIAL NONPUBLIC INFORMATION OR SUCH LENDER’S COMPLIANCE WITH
APPLICABLE LAWS RELATED THERETO.  EACH PUBLIC LENDER ACKNOWLEDGES THAT
CIRCUMSTANCES MAY ARISE THAT REQUIRE IT TO REFER TO COMMUNICATIONS AND
INFORMATION THAT MIGHT CONTAIN RESTRICTING INFORMATION.  ACCORDINGLY, EACH
PUBLIC LENDER AGREES THAT IT WILL NOMINATE AT LEAST ONE DESIGNEE TO RECEIVE
COMMUNICATIONS AND INFORMATION (INCLUDING RESTRICTING INFORMATION) ON ITS BEHALF
AND IDENTIFY SUCH DESIGNEE (INCLUDING SUCH DESIGNEE’S CONTACT INFORMATION) ON
SUCH PUBLIC LENDER’S ADMINISTRATIVE QUESTIONNAIRE.  EACH PUBLIC LENDER AGREES TO
NOTIFY THE ADMINISTRATIVE AGENT IN WRITING FROM TIME TO TIME OF SUCH PUBLIC
LENDER’S DESIGNEE’S ADDRESS TO WHICH NOTICE OF THE AVAILABILITY OF RESTRICTING
INFORMATION MAY BE SENT.  EACH PUBLIC LENDER CONFIRMS TO THE ADMINISTRATIVE
AGENT AND THE LENDERS THAT ARE NOT PUBLIC LENDERS THAT SUCH PUBLIC LENDER
UNDERSTANDS AND AGREES THAT THE ADMINISTRATIVE AGENT AND SUCH OTHER LENDERS MAY
HAVE ACCESS TO RESTRICTING INFORMATION THAT IS NOT AVAILABLE TO SUCH PUBLIC
LENDER AND THAT SUCH PUBLIC LENDER HAS ELECTED TO MAKE ITS DECISION TO ENTER
INTO THIS AGREEMENT AND TO TAKE OR NOT TAKE ACTION UNDER OR BASED UPON THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR RELATED AGREEMENT KNOWING THAT, SO LONG AS
SUCH PERSON REMAINS A PUBLIC LENDER, IT DOES NOT AND WILL NOT BE PROVIDED ACCESS
TO SUCH RESTRICTING INFORMATION.  NOTHING IN THIS SECTION 11.02(I) SHALL MODIFY
OR LIMIT A LENDER’S (INCLUDING ANY PUBLIC LENDER) OBLIGATIONS UNDER
SECTION 11.08 WITH REGARD TO COMMUNICATIONS AND

 

104

--------------------------------------------------------------------------------


 


INFORMATION AND THE MAINTENANCE OF THE CONFIDENTIALITY OF OR OTHER TREATMENT OF
COMMUNICATIONS OR INFORMATION.


 

Section 11.03                          No Waiver; Cumulative Remedies.  No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Section 11.04                          Attorney Costs and Expenses.  The
Borrower agrees (a) to pay or reimburse the Administrative Agent and the Lead
Arranger for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, syndication, execution, delivery
and administration of this Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
including all Attorney Costs of Shearman & Sterling LLP and other local and
foreign counsel in each relevant jurisdiction, and (b) to pay or reimburse the
Administrative Agent, the Lead Arranger and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including (i) prior to the occurrence and continuance of an
Event of Default, one counsel to the Administrative Agent and the Lenders (and
one local counsel in each applicable jurisdiction and, in the event of any
actual conflict of interest, one additional counsel to the affected parties) and
(ii) after an Event of Default has occurred and is continuing, all Attorney
Costs of counsel to the Agents and the Lenders.  The foregoing costs and
expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent.  The agreements in this
Section 11.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 11.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 

Section 11.05                          Indemnification by the Borrower.  Whether
or not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
taxes, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including (a) prior to the occurrence and
continuance of an Event of Default, one counsel to the Administrative Agent and
the Lenders (and one local counsel in each applicable jurisdiction and, in the
event of any actual conflict of interest, one additional counsel to the affected
parties) and (b) after an Event of Default has occurred and is continuing, all
Attorney Costs of counsel to the Agents and the Lenders of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the

 

105

--------------------------------------------------------------------------------


 

proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or alleged presence or release of Hazardous Materials on, at,
under or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related to the Borrower, any Subsidiary or any other Loan Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and whether brought by an Indemnified Party, a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnified
Party is a party thereto and whether or not any of the transactions contemplated
hereby are consummated; provided, that, such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee as determined by
a final non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document.  All amounts due under this Section 11.05 shall be paid within ten
(10) Business Days after demand therefor.  The agreements in this Section 11.05
shall survive the resignation of any Agent, the replacement of any Lender or any
L/C Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

Section 11.06                          Payments Set Aside.  To the extent that
any payment by or on behalf of the Borrower is made to any Agent or any Lender,
or any Agent or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate.

 

Section 11.07                          Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that, except as otherwise provided herein (including without limitation
as permitted under Section 7.04), neither the Parent nor the Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the requirements of Section 11.07(b), (ii) by way of
participation in accordance with the provisions of Section 11.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.07(g) or (iv) to an SPC in accordance with the provisions of
Section 11.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in

 

106

--------------------------------------------------------------------------------


 

Section 11.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
(EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS (INCLUDING
FOR PURPOSES OF THIS SECTION 11.07(B), PARTICIPATIONS IN L/C OBLIGATIONS) AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A)                              the Borrower (such consent not to be
unreasonably withheld); provided, that, no consent of the Borrower shall be
required for an assignment of Revolving Credit Commitments to (1) a Lender, an
Affiliate of a Lender, an Approved Fund relating thereto, (2) if a Default has
occurred and is continuing, any Assignee or (3) prior to the completion of the
primary syndication of the Revolving Credit Facility; and

 

(B)                                the L/C Issuer.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment or
Revolving Credit Loans, the amount of the Revolving Credit Commitment or
Revolving Credit Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless the Borrower and the Administrative Agent otherwise consents,
provided, that, (1) no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption;

 

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any documentation required by Section 3.01(f); and

 

(D)                               notwithstanding anything to the contrary set
forth in this  Section 11.07, no Loan Party shall be an Assignee hereunder.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.07(d) and receipt by the Administrative Agent from the parties to
each assignment of a processing and recordation fee of $3,500, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be party to this Agreement as a Lender with respect to
the interest assigned and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement in addition to any rights and obligations otherwise held by such
assignee as a Lender under this Agreement, and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,

 

107

--------------------------------------------------------------------------------


 

11.04 and 11.05).  Upon request, and the surrender by the assigning Lender of
its Note (if any), the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
clause (b) shall not be an effective assignment hereunder.

 


(C)                                  THE L/C ISSUER MAY ASSIGN TO ONE OR MORE
ELIGIBLE ASSIGNEES (OTHER THAN AN APPROVED FUND) ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS LETTER OF CREDIT COMMITMENT AT
ANY TIME; PROVIDED, THAT (I) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE
ASSIGNEE (OTHER THAN AN APPROVED FUND) AND (II) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS
ACCEPTANCE AND RECORDING IN THE REGISTER, AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500.


 


(D)                                 THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS (AND RELATED INTEREST AMOUNTS) OF THE
LOANS, L/C OBLIGATIONS (SPECIFYING THE UNREIMBURSED AMOUNTS) AND L/C BORROWINGS,
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST
ERROR, AND THE BORROWER, THE AGENTS AND THE LENDERS SHALL TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY
AGENT AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided, that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a),
(b) or (c) that directly affects such Participant.  Subject to Section 11.07(f),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 3.01(e) and
Section 3.01(f)), 3.04 and 3.05 (through the applicable Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.07(b).  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Lender; provided, that, such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Any Lender that sells participations
shall maintain a register meeting the requirements of Treasury Regulation
Section 5f.103-1(c) (or any successor regulation), on which it enters the name
and the address of each Participant and the principal amounts of each
Participant’s participation interest in the Commitments and/or Loans (or other
rights or obligations) held by it (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation interest as the owner thereof for
all purposes notwithstanding any notice to the contrary.  In maintaining the
Participant Register, such Lender shall be acting as the agent of the Borrower
solely for purposes of

 

108

--------------------------------------------------------------------------------


 

Treasury Regulation Section 5f.103-1(c) and undertakes no other duty,
responsibility or obligation to the Borrower (including, without limitation, in
no event shall such Lender be considered a fiduciary of the Borrower for any
purpose).  In addition to maintaining the Participant Register, such Lender
shall, upon request, show the Participant Register to the Borrower.

 


(E)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01, 3.04 OR 3.05 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.


 


(F)                                    ANY LENDER MAY AT ANY TIME PLEDGE OR
ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED, THAT, NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED, THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH
LOAN PURSUANT TO THE TERMS HEREOF.  EACH PARTY HERETO HEREBY AGREES THAT
(I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION
SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS
UNDER SECTION 3.01, 3.04 OR 3.05), (II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY
OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD BE
LIABLE AND SUCH LIABILITY SHALL REMAIN WITH THE GRANTING LENDER, AND (III) THE
GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE
LENDER OF RECORD HEREUNDER. THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF,
SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR
CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT, ASSIGN ALL OR ANY PORTION
OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER
AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY OR GUARANTEE OBLIGATION OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.


 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, (1) ANY LENDER MAY IN ACCORDANCE WITH APPLICABLE LAW CREATE A
SECURITY INTEREST IN ALL OR ANY PORTION OF THE LOANS OWING TO IT AND THE NOTE,
IF ANY, HELD BY IT AND (2) ANY LENDER THAT IS A FUND MAY CREATE A SECURITY
INTEREST IN ALL OR ANY PORTION OF THE LOANS OWING TO IT AND THE NOTE, IF ANY,
HELD BY IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED,
BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED, THAT,
UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE
OTHER PROVISIONS OF THIS SECTION 11.07, (I) NO SUCH PLEDGE SHALL RELEASE THE
PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
(II) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A
LENDER UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED
OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR
OTHERWISE.


 


(I)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY L/C ISSUER MAY, UPON THIRTY (30) DAYS’ NOTICE TO THE
BORROWER AND THE LENDERS, RESIGN AS AN L/C ISSUER; PROVIDED, THAT, ON

 

109

--------------------------------------------------------------------------------


 


OR PRIOR TO THE EXPIRATION OF SUCH 30-DAY PERIOD WITH RESPECT TO SUCH
RESIGNATION, THE RELEVANT L/C ISSUER SHALL HAVE IDENTIFIED, IN CONSULTATION WITH
THE BORROWER OR A SUCCESSOR L/C ISSUER WILLING TO ACCEPT ITS APPOINTMENT AS
SUCCESSOR L/C ISSUER.  IN THE EVENT OF ANY SUCH RESIGNATION OF AN L/C ISSUER,
THE BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS WILLING TO
ACCEPT SUCH APPOINTMENT A SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, THAT, NO
FAILURE BY THE BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE
RESIGNATION OF THE RELEVANT L/C ISSUER.  IF AN L/C ISSUER RESIGNS AS AN L/C
ISSUER, IT SHALL RETAIN ALL THE RIGHTS AND OBLIGATIONS OF AN L/C ISSUER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE
DATE OF ITS RESIGNATION AS AN L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT
THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR
FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).


 

Section 11.08                          Confidentiality.  Each of the Agents and
the Lenders agrees to maintain the confidentiality of the Information and to not
use or disclose such information, except that Information may be disclosed
(a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority or examiner regulating any
Lender; (c) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process; (d) to any other party to this Agreement;
(e) to any pledgee referred to in Section 11.07(g) or Section 11.07(i),
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 11.08 by the disclosing party; (h) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); or (i) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.  In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section 11.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to the Parent, the Borrower or any of their subsidiaries or
their business, other than any such information that is publicly available to
any Agent or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 11.08, including, without limitation,
information delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

 

Section 11.09                          Setoff.  In addition to any rights and
remedies of the Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates and each L/C
Issuer and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan Party
and its Subsidiaries) to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or such L/C Issuer and its Affiliates,
as the case may be, to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or such L/C Issuer and its Affiliates hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be

 

110

--------------------------------------------------------------------------------


 

contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness.  Each Lender and L/C Issuer agrees promptly
to notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or L/C Issuer, as the case may be; provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of the Administrative Agent, each Lender and
each L/C Issuer under this Section 11.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have.

 

Section 11.10                          Counterparts.  This Agreement and each
other Loan Document may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile transmission or electronic
transmission of a .pdf copy of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document;
provided, that, original signatures shall be promptly delivered thereafter, it
being understood that that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
electronic transmission.

 

Section 11.11                          Integration.  This Agreement, together
with the other Loan Documents and the Fee Letter, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter.  In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided, that, the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 11.12                          Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by each Agent and each Lender, regardless of any investigation made by any
Agent or any Lender or on their behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

Section 11.13                          Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

Section 11.14                          GOVERNING LAW.  (a)  THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (EXCEPT, WITH RESPECT TO ANY OTHER LOAN
DOCUMENT, AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

 


(B)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW

 

111

--------------------------------------------------------------------------------


 


EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.


 

Section 11.15                          WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 11.16                          Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
each such Lender and L/C Issuer has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Agent and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

 

Section 11.17                          Judgment Currency.  If, for the purposes
of obtaining judgment in any court, it is necessary to convert a sum due
hereunder or any other Loan Document in one currency into another currency, the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent would purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

112

--------------------------------------------------------------------------------


 

Section 11.18                          Lender Action.  Each Lender agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents or the Secured Hedge Agreements (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 11.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

Section 11.19                          USA PATRIOT Act.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA PATRIOT Act.  The Borrower agrees to provide, and to
cause each other Loan Party to provide, such information promptly upon request.

 

[Signature Pages Follow]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GEOKINETICS HOLDINGS USA, INC.,

 

 

   as Borrower,

 

 

 

 

 

 

 

By:

/s/ Scott McCurdy

 

 

Name:

Scott McCurdy

 

 

Title:

Vice President

 

114

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Ann Hurley

 

 

Name:

Ann Hurley

 

 

Title

Manager, Agency

 

115

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 

and as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

116

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 

as L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

117

--------------------------------------------------------------------------------


 

 

Capital One, N.A.,

 

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Don Backer

 

 

Name:

Don Backer

 

 

Title:

Senior Vice President

 

118

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew S. Bae

 

 

Name:

Andrew S. Bae

 

 

Title:

Vice President

 

119

--------------------------------------------------------------------------------


 

 

Siemens Financial Services,

 

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Doug Maher

 

 

Name:

Doug Maher

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Carol Walters

 

 

Name:

Carol Walters

 

 

Title:

Vice President-Documentation

 

 

 

 

120

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

[Date]

Royal Bank of Canada,

as Administrative Agent under the Credit Agreement

referred to below

 

P.O. Box 50, 200 Bay Street

Royal Bank Plaza

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Attention:

Manager, Agency Service Group

Facsimile:

(416) 842-4023

 

Ladies and Gentlemen:

 

The undersigned, Geokinetics Holdings USA, Inc. (the “Borrower”), refers to the
Credit Agreement dated as of February 12, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders party thereto, Royal Bank of Canada, as
Collateral Agent and Administrative Agent for the Lenders and RBC Capital
Markets, as Sole Lead Arranger and Bookrunner, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a [Borrowing] [conversion] [continuation] [L/C
Credit Extension] under the Credit Agreement, and in that connection sets forth
below the information relating to such [Borrowing] [conversion] [continuation]
[L/C Credit Extension] (the “Proposed [Borrowing] [conversion] [continuation]
[L/C Credit Extension]”) as required by [Section 2.02(a)] [Section 2.03(b)] of
the Credit Agreement:


[FOR A BORROWING:


 


(A)           AGGREGATE OR FACE AMOUNT OF [BORROWING] [CONVERSION]
[CONTINUATION]: $              


 


(B)           DATE OF [BORROWING] [CONVERSION] [CONTINUATION] (WHICH SHALL BE A
BUSINESS DAY):                  


 


(C)           TYPE OF BORROWING (BASE RATE OR EURODOLLAR RATE): 
                  


 


(D)           [INTEREST PERIOD (IF A EURODOLLAR RATE LOAN):(1)  
                  ]]

 

--------------------------------------------------------------------------------

(1)           As to each Eurodollar Rate Loan, an Interest Period may be one,
two or three months and such other shorter interest period as may be permitted
by the Lenders and the Administrative Agent.

 

--------------------------------------------------------------------------------


 

[For an L/C Credit Extension [Borrower must submit a Loan Notice for each
issuance, extension of the expiry date, renewal or increase of the amount of
each Letter of Credit]:

 


(A)           FACE AMOUNT OF LETTER OF CREDIT: $                  


 


(B)           DRAWING DATE (WHICH SHALL BE A BUSINESS DAY):                    


 


(C)           EXPIRY DATE(2):                              ]

 

[The undersigned hereby certifies that the following statements will be true on
the date of the Proposed Borrowing:

 

(A)          [Subject to the Conditions Precedent to Credit Extensions,](3) the
representations and warranties contained in each Loan Document are correct in
all material respects on and as of the date of the Proposed Borrowing, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of the Proposed Borrowing, in which case, as of such
specific date.

 

(B)           No Default has occurred and is continuing, or would result from
such Proposed Borrowing or from the application of the proceeds therefrom.](4)

 

--------------------------------------------------------------------------------

(2) This date must be at least five Business Days prior to the scheduled
Maturity Date in effect for the Revolving Credit Facility.

 

(3) Insert if the Proposed Borrowing is the Initial Extension of Credit.

 

(4) Insert if Proposed Borrowing.

 

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of this Loan Notice by telecopier shall be
effective as delivery of an original executed counterpart of this Loan Notice.

 

 

 

 

Very truly yours,

 

 

 

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PREPAYMENT NOTICE

 

Royal Bank of Canada,

as Administrative Agent under the Credit Agreement

referred to below

 

P.O. Box 50, 200 Bay Street

Royal Bank Plaza

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Attention:

Manager, Agency Service Group

Facsimile:

(416) 842-4023

 

Ladies and Gentlemen:

 

The undersigned, Geokinetics Holdings USA, Inc. (the “Borrower”), refers to the
Credit Agreement dated as of February 12, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders party thereto, Royal Bank of Canada, as
Collateral Agent and Administrative Agent for the Lenders and RBC Capital
Markets, as Sole Lead Arranger and Bookrunner, and hereby gives you notice that,
pursuant to Section 2.05[(a)][(b)] of the Credit Agreement, on [date](5), the
undersigned intends to [prepay/permanently reduce] the Revolving Credit Loans,
in the amount of $                     (6).

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)           Must be a date at least five Business Days following notice of
prepayment in the case of a mandatory prepayment pursuant to Section 2.05(b);
must be a date at least three Business Days following date of  notice of
prepayment in the case of a voluntary prepayment of Eurodollar Rate Loans under
Section 2.05(a); and must be a date at least one Business Day following the date
of the notice of prepayment in the case of a voluntary prepayment of a Base Rate
Loan under Section 2.05(a).

 

(6)           Prepayments must be in a minimum principal amount of
(i) $1,000,000 or a whole multiple of $500,000 in excess thereof for Eurodollar
Rate Loans or (ii) $500,000 or a whole multiple of $100,000 in excess thereof
for Base Rate Loans; or, in each case, if less, the entire principal amount
thereof then outstanding.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

$               

Dated:             , 20   

 

FOR VALUE RECEIVED, the undersigned, Geokinetics Holdings USA, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY
                                         or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) on the Maturity Date the
aggregate principal amount of the Revolving Credit Loans and the L/C Advances
owing to the Lender by the Borrower pursuant to the Credit Agreement dated as of
February 12, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Lenders party thereto, Royal Bank of Canada, as Collateral Agent and
Administrative Agent for the Lenders and RBC Capital Markets, as Sole Lead
Arranger and Bookrunner.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan and L/C Advance from the date of such Revolving Credit
Loan or L/C Advance, as the case may be, until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Royal Bank of Canada, as Administrative Agent, at such office and in
the manner specified in the Credit Agreement.  Each Revolving Credit Loan and
L/C Advance owing to the Lender by the Borrower, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note and the other Loan Documents.

 

This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Loans or L/C Advances by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Loan and L/C Advance being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.  The
Obligations of the Borrower under this Note and the other Loan Documents, and
the Obligations of the other Loan Parties under the Loan Documents, are secured
by the Collateral as provided in the Loan Documents.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

This Note may not be transferred or assigned by the Lender to any Person EXCEPT
IN COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT.  The rights evidenced by
this Note to receive principal and interest may only be transferred if the
transfer is registered on a record of ownership and the transferee is identified
as the owner of an interest in the obligation pursuant to SECTION 11.07 OF THE
CREDIT AGREEMENT.  This Note may not at any time be endorsed to, or to the order
of, bearer.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS OR ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan or Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:             

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.             I am the Chief Financial Officer of GEOKINETICS HOLDINGS USA,
INC. (the “Parent”).

 

2.             I have reviewed the terms of that certain Credit Agreement, dated
as of February 12, 2010 (the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), among
Geokinetics Holdings USA, Inc. (the “Borrower”), the Lenders party thereto,
Royal Bank of Canada, as Collateral Agent and Administrative Agent for the
Lenders and RBC Capital Markets, as Sole Lead Arranger and Bookrunner.

 

3.     [Use following paragraph 3 for annual financial statements]This
Certificate is delivered in conjunction with the annual audited consolidated
financial statements for the Parent and its Subsidiaries for the Fiscal Year of
the Parent ended as of                           , 20     required to be
delivered by Section 6.01(a) of the Credit Agreement, together with the report
and opinion of an independent registered public accounting firm of nationally
recognized standing.][Use following paragraph 3 for fiscal quarter-end financial
statements] [This Certificate is delivered in conjunction with the consolidated
balance sheet and the related consolidated statement of income or operations and
a consolidated statement of cash flows of the Parent and its Subsidiaries
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above date.  Such financial statements fairly
present, in all material respects, the financial condition, results of
operations, stockholder’s equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]

 

4.             Based on my knowledge, the financial statements do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the financial statements.

 

5.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Parent and its Subsidiaries during the accounting period
covered by the financial statements referred to in this Certificate.

 

6.             A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Parent and its
Subsidiaries performed and observed all their respective Obligations under the
Loan Documents, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[each of the Loan Parties performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Event of Default or Default has
occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default, its nature and status and steps
implemented to correct such Default or Event of Default:]

 

7.             The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, including the
statements in connection with which this Certificate is delivered.

 

8.             [Use following paragraph 8 for annual financial statements][The
financial covenant analyses and information set forth on Schedules 2, 3, 4 and 5
attached hereto, demonstrating compliance with the covenants set forth in
Sections 7.02(j)(v), 7.05(l), 7.13, 7.14, 7.15 and 7.16 of the Credit Agreement,
are true and accurate on and as of the date of this Certificate.][Use following
paragraph 8 for fiscal quarter-end financial statements] [The financial covenant
analyses and information set forth on Schedules 2 and 3 attached hereto,
demonstrating compliance with the covenants set forth in Sections 7.13, 7.14,
7.15 and 7.16 of the Credit Agreement, are true and accurate on and as of the
date of this Certificate.]

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Certificate as of the
           day of               , 20   .

 

 

 

GEOKINETICS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Chief Financial Officer

 

 

Schedule 1

–

Consolidated Adjusted EBITDA Calculation

 

 

 

Schedule 2

–

Calculations Demonstrating Compliance With Financial Covenants

 

 

 

Schedule 3

–

Calculations Regarding Capital Expenditures

 

 

 

[Schedule 4

–

Permitted Acquisitions

 

 

 

Schedule 5

–

Permitted Dispositions](7)

 

--------------------------------------------------------------------------------

(7) Add Schedules 4 and 5 only for annual financial statements.

 

--------------------------------------------------------------------------------



 


SCHEDULE 1

 


CONSOLIDATED ADJUSTED EBITDA CALCULATION

 


(FOR THE [FISCAL QUARTER] [FISCAL YEAR] COMMENCING         AND ENDING      )

 

Consolidated Adjusted EBITDA:

 

 

 

 

 

 

 

(1) The sum of (without duplication, including for purposes of determining
Consolidated Net Income), determined on a consolidated basis for Borrower and
its Subsidiaries, to the extent deducted in determining Consolidated Net Income
for such period:

 

 

 

 

 

 

 

(a)  Consolidated Net Income (or net loss)

 

$ 

 

 

 

 

 

(b)  Consolidated Interest Expense (including amortization or write-off of debt
discount)

 

$ 

 

 

 

 

 

(c)  taxes based on income

 

$ 

 

 

 

 

 

(d)  non-cash unrealized net losses under any permitted Swap Contracts

 

$ 

 

 

 

 

 

(e)  Consolidated Depreciation and Amortization Expense

 

$ 

 

 

 

 

 

(f)  Expenses related to the Transaction to the extent not capitalized

 

$ 

 

 

 

 

 

(g)  Any one-time non-cash charges in connection with a Permitted Acquisition or
permitted Investments

 

$ 

 

 

 

 

 

(h)  Any one-time non-cash expenses or charges incurred in connection with the
issuance, exercise, cancellation or appreciation of options and other equity
grants in respect of Equity Interests

 

$ 

 

 

 

 

 

(i)  To the extent decreasing consolidated net income for such period, any
extraordinary items in accordance with GAAP

 

$ 

 

 

 

 

 

(j)  other non-recurring, non-cash charges and non-cash losses in respect of
unrealized currency translations, in each case, deducted in arriving at
Consolidated Net Income

 

$ 

 

 

 

 

 

Minus

 

 

 

 

 

 

 

(2) The sum of:

 

 

 

 

 

 

 

(a)  non-cash credits included in arriving at such Consolidated Net Income (or
net loss)

 

$ 

 

 

 

 

 

(b)  non-cash unrealized net gains in respect of permitted Swap Contracts

 

$ 

 

 

--------------------------------------------------------------------------------


 

(c) other non-cash extraordinary gains to the extent included in calculating
Consolidated Net Income

 

$ 

 

 

 

 

 

CONSOLIDATED ADJUSTED EBITDA

 

 

 

 

 

$ 

 

 

--------------------------------------------------------------------------------


 


SCHEDULE 2


 


CALCULATIONS DEMONSTRATING COMPLIANCE


WITH FINANCIAL COVENANTS

 

1.     Total Leverage Ratio (Section 7.13 of the Credit Agreement)

 

(i)   Consolidated Total Debt of the Parent and its Subsidiaries (determined on
a consolidated basis in accordance with GAAP but excluding the effect of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition) as
of the last day of the Test Period, consisting of the sum of:

 

 

 

 

 

(a)  Indebtedness for borrowed money

 

$

 

 

 

(b)  obligations in respect of Capitalized Leases

 

$

 

 

 

(c)  debt obligations evidenced by promissory notes or similar instruments

 

$

 

 

 

[Exclude Indebtedness in respect of (i) all letters of credit except (x) to the
extent of unreimbursed amounts thereunder and (y) in respect of the L/C Exposure
of any Defaulting Lender to the extent not Cash Collateralized, (ii) Parent’s
Series C Preferred Stock and any other Equity Interest or hybrid security of the
Parent that is determined to constitute Indebtedness in accordance with GAAP and
(iii) obligations under Swap Contracts.]

 

 

 

 

 

Consolidated Total Debt [(a) + (b) + (c)]

 

$

 

 

 

(ii)  Consolidated Adjusted EBITDA for the Test Period ending on the computation
date (per Schedule 1)

 

$

 

 

 

(iii)  Total Leverage Ratio (i)/(ii):

 

   .   :1.00

 

 

 

(iv)  Total Leverage Ratio not to be greater than:

 

 

 

Fiscal Quarter Ending

 

Total Leverage Ratio

June 30, 2010

 

3.95:1.00

September 30, 2010

 

3.00:1.00

December 31, 2010

 

2.75:1.00

March 31, 2011 and thereafter

 

2.50:1.00

 

--------------------------------------------------------------------------------


 

2.     Interest Coverage Ratio (Section 7.14 of the Credit Agreement)

 

(i)   Consolidated Adjusted EBITDA for the Test Period as of the computation
date (per Schedule 1):

 

$ 

 

 

 

(ii)  Consolidated Interest Expense for the Test Period ((a) minus (b)):

 

$ 

 

 

 

(a) consolidated cash interest expense of the Borrower and its Subsidiaries, to
the extent such expense was deducted (and not added back) in computing
Consolidated Net Income

 

[include (i) all cash commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (ii) the cash interest
component of Capitalized Lease Obligations, and (iii) net cash payments, if any,
made (less net payments, if any, received) pursuant to interest rate obligations
under any Swap Contracts with respect to Indebtedness]

 

[exclude (i) penalties and interest relating to taxes, (ii) any additional cash
interest owing pursuant to any registration rights agreement with respect to
securities, (iii) any expensing of bridge, commitment and other financing fees,
(iv) any interest expense associated with the Parent’s Series C Preferred Stock
or any other Equity Interest or hybrid security that is determined to constitute
Indebtedness in accordance with GAAP and (v) any accretion of accrued and unpaid
interest on discounted liabilities]

 


$

 

 

 

(b) cash interest income

 

$ 

 

 

 

(iii) Interest Coverage Ratio (i)/(ii):

 

  .    1.00

 

 

 

(iv) Interest Coverage Ratio not to be less than 2.50:1.00

 

 

 

--------------------------------------------------------------------------------


 

3.     Fixed Charge Coverage Ratio (Section 7.15 of the Credit Agreement)

 

1.

 

Consolidated Adjusted EBITDA for the Test Period (per Schedule 1)

 

$

 

 

 

 

 

2.

 

Maintenance Capital Expenditures for the Test Period

 

$

 

 

 

 

 

3.

 

Cash tax payments for the Test Period

 

$

 

 

 

 

 

4.

 

Consolidated Interest Expense for subject period (per item 2(ii) of Interest
Coverage Ratio calculation above)

 

$

 

 

 

 

 

5.

 

Scheduled repayments of principal amounts of Indebtedness for such Test Period
whether or not actually paid during such Test Period

 

$

 

 

 

 

 

6.

 

Fixed Charge Coverage Ratio [{1 - (2 + 3)} / (4 + 5 )]:

 

:   1.00

 

 

 

 

 

7.

 

Actual Ratio not to be less than:

 

 

 

Fiscal Quarter Ending

 

Total Leverage Ratio

June 30, 2010

 

1.25:1.00

September 30, 2010 and thereafter

 

1.50:1.00

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

CALCULATIONS REGARDING CAPITAL EXPENDITURES

 

Capital Expenditures (Section 7.16 of the Credit Agreement)

 

(i) Capital Expenditures for the Test Period [any Capital Expenditures related
to the prefunded amount of any investment in a multi-client data acquisition
program shall be excluded from the calculation of Capital Expenditures if such
multi-client program is at least 75% prefunded at the time that surveying
commences for such program, provided that the non-prefunded amount of any such
multi-client program shall not exceed $5,000,000 in the aggregate for any such
program]:

 

$

 

 

 

(ii) Capital Expenditures as of the last day of the immediately preceding Fiscal
Quarter (or $0 in the case of a test Period which is the first Fiscal Quarter of
a Fiscal Year):

 

$

 

 

 

(iii) Capital Expenditures permitted for the current Fiscal Year:

 

$

150,000,000

 

 

 

(iv) Excess Amount carryover, if any, from the prior Fiscal Year:(1)

 

$

 

 

 

(v) Total permitted Capital Expenditures (sum of (iii) and (iv))

 

$

 

 

--------------------------------------------------------------------------------

(1) 100% of the Excess Amount from the immediately preceding fiscal year, to the
extent it has not already been expended.

 

--------------------------------------------------------------------------------



 


SCHEDULE 4


 


PERMITTED ACQUISITIONS

 

Permitted Acquisitions made during the current Reporting Period pursuant to the
definition of Permitted Acquisitions:

[Date]     [Acquisition]        [Amount]

 

[Date]     [Acquisition]        [Amount]

 

(a) Consideration Paid:

 

Aggregate total consideration paid in respect of all acquisitions made after the
Closing Date:        $

 

Maximum Permitted: $50,000,000 in the aggregate

 

(b) Available domestic unrestricted cash (determined in accordance with GAAP),
together with undrawn amounts under the Revolving Credit Facility after giving
effect to the Permitted Acquisitions:        $

 

Minimum Required:     $10,000,000

 

(c) Pro Forma Compliance:  After giving Pro Forma Effect to the Permitted
Acquisitions, Borrower is in pro forma compliance with the Financial Covenants
set forth in Section 7.13 (Total Leverage Ratio) and Section 7.14 (Interest
Coverage Ratio):    Yes   No

 

--------------------------------------------------------------------------------



 


SCHEDULE 5

 


PERMITTED DISPOSITIONS

 

[Date]     [Disposition]         [Amount]

 

[Date]     [Disposition]         [Amount]

 

Consideration Paid:

 

(i)        Aggregate fair market value of Dispositions made pursuant to
Section 7.05(l):   $

 

Maximum Permitted:    $10,000,000

 

Purchase price paid to the Borrower or such Subsidiary for such Disposition
shall be no less than the fair market value of such asset at the time of such
sale.

 

(ii)       Amount actually received as cash consideration:     $

 

Percentage of Disposition consideration received as cash:         %

[To be not less than 75%]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement dated as of February 12, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among Geokinetics Holdings
USA, Inc., as Borrower, the Lenders party thereto, Royal Bank of Canada, as
Collateral Agent and Administrative Agent for the Lenders and RBC Capital
Markets, as Sole Lead Arranger and Bookrunner.

 

The Assignor referred to on the signature page attached hereto (the “Assignor”)
and the Assignee referred to on the signature page attached hereto (the
“Assignee”) agree with respect to all information relating to it and its
assignment hereunder and on Schedule 1 hereto as follows:

 

(1)           The Assignor hereby irrevocably sells and assigns, without
recourse except as to the representations and warranties made by it herein, to
the Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto of all outstanding rights and obligations under
the [Revolving Credit Facility][Letter of Credit Facility] specified on
Schedule 1 hereto.

 

(2)           The Assignor: (i) represents and warrants that its name set forth
on Schedule 1 hereto is its legal name, that it is the legal and beneficial
owner of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any lien, encumbrance or other
adverse claim; (ii) has the full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated thereby; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (v) attaches the Note or
Notes, if any, held by the Assignor and requests that the Administrative Agent
exchange such Note or Notes for an amended and restated Note payable to the
order of the Assignee in an amount equal to the Commitments and/or Loans assumed
by the Assignee pursuant hereto or new Notes payable to the order of the
Assignee in an amount equal to the Commitments and/or Loans assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitments
and/or Loans retained by Assignor under the Credit Agreement.

 

(3)           The Assignee: (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 6.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption; (ii) has the full power and authority, and has
taken all actions necessary to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement; (iii) agrees that it will, independently
and without reliance upon any Agent, the Assignor or any other Lender and based
on such

 

--------------------------------------------------------------------------------


 

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) represents and warrants that its name set forth on Schedule 1
hereto is its legal name; (v) confirms that it is an Eligible Assignee;
(vi) appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to such Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (vii) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender;
(viii) attaches any U.S. Internal Revenue Service forms required under
Section 3.01 of the Credit Agreement; (ix) it has the capacity to make Revolving
Credit Loans in Dollars; and (x) it will perform all of the obligations which by
the terms of the Loan Documents shall be performed by a Lender.

 

(4)           Following the execution of this Assignment and Assumption, it will
be delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date for this Assignment and Assumption
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent.

 

(5)           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) such Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender thereunder and (ii) such Assignor shall,
to the extent provided in this Assignment and Assumption, relinquish its rights
and be released from its obligations under the Credit Agreement (other than its
rights and obligations under the Loan Documents that are specified under the
terms of such Loan Documents to survive the payment in full of the Obligations
of the Loan Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Assumption) and, if this Assignment and Assumption covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

 

(6)           Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the other Loan Documents in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to such Assignee. 
Such Assignor and such Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the other Loan Documents for periods
prior to the Effective Date directly between themselves.

 

(7)           This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

(8)           This Assignment and Assumption may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Assignment and
Assumption by facsimile or an electronic transmission of a .pdf copy thereof
shall be effective as delivery of an original executed counterpart of this
Assignment and Assumption.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Assignor and each Assignee have caused this Assignment
and Assumption to be executed by their officers thereunto duly authorized as of
the date specified thereon.

 

 

 

                      , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Dated:                           , 20   

 

--------------------------------------------------------------------------------


 

 

                      , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Dated:                           , 20  

 

Applicable Lending Office:

 

--------------------------------------------------------------------------------


 

 

[                      , as L/C Issuer]

 

[Type or print legal name of [L/C Issuer](9)

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Dated:                           , 20  

 

Applicable Lending Office:

 

--------------------------------------------------------------------------------

(9) Consent of L/C Issuer required in respect of assignments of Revolving Credit
Facilities.

 

--------------------------------------------------------------------------------


 

Accepted [and Approved] this     

 

Day of                     , 20   

 

 

 

ROYAL BANK OF CANADA,

 

      as Administrative Agent

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Approved this              day

 

of                                      , 20

 

 

 

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:](10)

 

 

--------------------------------------------------------------------------------

(10)        Consent of Borrower required in respect of assignments of Revolving
Credit Commitments, unless (1) to a Lender, an Affiliate of a Lender, an
Approved Fund relating thereto, (2) a Default has occurred and is continuing,
any Assignee or (3) prior to the completion of the primary syndication of the
Revolving Credit Facility.

 

--------------------------------------------------------------------------------


 

[Approved this              day

 

of                                      , 20

 

 

 

 

 

[NAME OF ISSUING BANK]

 

 

 

By

 

 

 

Name:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION

 

Revolving Credit Facility

 

 

 

 

 

 

 

 

 

 

 

Percentage interest assigned

 

 

%

 

%

 

%

 

%

 

%

Revolving Credit Commitment assigned

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

(1)Aggregate outstanding principal amount of Revolving Credit Loans assigned

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Letter of Credit Facility

 

 

 

 

 

 

 

 

 

 

 

(2)Letter of Credit Commitment assigned

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

--------------------------------------------------------------------------------

(1)           Except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment or Revolving Credit Loans,
the amount of the Revolving Credit Commitment or Revolving Credit Loans of the
assigning Lender subject to each such assignment shall not be less than
$1,000,000 unless the Borrower and the Administrative Agent otherwise consent,
provided, that, (1) no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any.

 

(2)           The L/C Issuer may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under the undrawn portion of its Letter
of Credit Commitment at any time, subject to the terms and conditions of
Section 11.07(c) of the Credit Agreement.

 

--------------------------------------------------------------------------------